 

Exhibit 10.2

 

LOAN AGREEMENT

Dated as of March 21, 2018

by and among

THE Parties set forth on Schedule A attached hereto,

 

Each, a Borrower, and collectively, as Borrowers

and

The United States Life Insurance Company in the City of New York, a New York
corporation,

 

as Lender

 

 

Loan Amount:  $33,000,000.00

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

ARTICLE 1CERTAIN DEFINITIONS1

 

1.1

Definitions1

 

ARTICLE 2GENERAL TERMS25

 

2.1

Loan25

 

 

2.2

Intentionally Omitted25

 

 

2.3

Security for the Loan25

 

 

2.4

The Note25

 

 

2.5

Principal and Interest25

 

 

2.6

Prepayment26

 

 

2.7

Application of Payments After Event of Default26

 

 

2.8

Method and Place of Payment to Lender27

 

 

2.9

Taxes27

 

 

2.10

Release of Collateral27

 

 

2.11

Intentionally Omitted27

 

 

2.12

Security Agreement27

 

 

2.13

Mortgage Recording Taxes30

 

 

2.14

Permitted Uses of Loan30

 

 

2.15

General Interest Provisions30

 

ARTICLE 3CONDITIONS PRECEDENT31

 

3.1

Conditions Precedent to Effectiveness31

 

 

3.2

Execution and Delivery of Agreement33

 

 

3.3

Acceptance of Borrowings33

 

 

3.4

Form of Loan Documents and Related Matters33

 

 

3.5

No Material Adverse Effect33

 

ARTICLE 4REPRESENTATIONS AND WARRANTIES33

 

4.1

Representations and Warranties as to each Borrower33

 

 

4.2

Representations and Warranties as to each Property39

 

 

4.3

Survival of Representations43

 

ARTICLE 5AFFIRMATIVE COVENANTS43

 

5.1

Affirmative Covenants43

 

ARTICLE 6NEGATIVE COVENANTS67

 

6.1

Negative Covenants67

 

 

--------------------------------------------------------------------------------

 

ARTICLE 7EVENT OF DEFAULT71

 

7.1

Event of Default71

 

 

7.2

Remedies74

 

 

7.3

Remedies Cumulative75

 

 

7.4

Curative Advances75

 

 

7.5

Expenses of Enforcement76

 

ARTICLE 8TRANSFERS, RELEASE OF PROPERTY76

 

8.1

Transfers76

 

 

8.2

Intentionally Omitted80

 

 

8.3

Intentionally Omitted80

 

 

8.4

Release of Property80

 

 

8.5

One-Time Transfer82

 

ARTICLE 9INTENTIONALLY OMITTED83

ARTICLE 10GENERAL PROVISIONS83

 

10.1

Survival83

 

 

10.2

Lender’s Discretion83

 

 

10.3

Governing Law84

 

 

10.4

Modification, Waiver in Writing84

 

 

10.5

Delay Not a Waiver85

 

 

10.6

Notices85

 

 

10.7

TRIAL BY JURY86

 

 

10.8

Headings86

 

 

10.9

Assignment86

 

 

10.10

Severability87

 

 

10.11

Preferences87

 

 

10.12

Waiver of Notice87

 

 

10.13

Failure to Consent87

 

 

10.14

Exhibits and Schedules Incorporated87

 

 

10.15

Offsets, Counterclaims and Defenses88

 

 

10.16

No Joint Venture or Partnership88

 

 

10.17

Waiver of Marshaling of Assets Defense88

 

 

10.18

Conflict; Documents88

 

 

10.19

Brokers and Financial Advisors88

 

 

10.20

Counterparts89

 

 

10.21

Estoppel Certificates89

 

 

10.22

Payment of Expenses89

 

 

10.23

Time of the Essence90

 

 

10.24

No Third Party Beneficiaries90

 

 

10.25

Reinstatement90

 

 

10.26

Usury Savings Clause90

 

 

10.27

Entire Agreement91

 

 

--------------------------------------------------------------------------------

 

 

10.28

Joint and Several Obligation91

 

 

10.29

Successors and Assigns91

 

 

10.30

Subrogation of Lender91

 

 

10.31

Limitation on Liability91

 

 

10.32

Appointment of Servicer and Delegation of Lender Responsibilities93

 

 

10.33

Acceptance of Cures for Events of Default94

 

 

10.34

Binding Action.94

 

 

10.35

Reasonable Standard.94

 

 

10.36

Claims Against Lender.94

 

 

 

--------------------------------------------------------------------------------

 

EXHIBITS  

Exhibit ABorrowers’ Organizational Chart

Exhibit BLender’s Wire Instructions

Exhibit CLand Descriptions

SCHEDULES  


Schedule AList of Borrowers

Schedule 1.1(1)Allocated Loan Amount

Schedule 1.1(2)List of Properties

Schedule 1.1(3)List of Required Tenants

Schedule 4.1.6Litigation

Schedule 4.2.17Zoning Districts

 

 

 

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT is made as of the date set forth on the cover page hereto,
by and among THE United States Life Insurance Company in the City of New York, a
New York corporation (together with its  successors and assigns, “Lender”),
having an address at c/o AIG Investments, 777 S. Figueroa Street, 16th Floor,
Los Angeles, California 90017-5800 and the parties set forth on Schedule A
attached hereto (each individually, as “Borrower”, and collectively, as
“Borrowers”), each with an address at c/o GTJ REIT INC., 60 Hempstead Avenue,
Suite 718, West Hempstead, New York, 11552.

RECITALS

Borrowers desire to obtain from Lender the Loan in an amount equal to the Loan
Amount.

Lender is unwilling to make the Loan unless each Borrower executes and delivers
this Agreement and the Note, and each Borrower and Guarantor executes and
delivers the other Loan Documents to which such entity is a party, which Loan
Documents shall establish the terms and conditions of, and provide security for,
the Loan.

NOW, THEREFORE, in consideration of the making of the Loan by Lender and for
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Borrowers and Lender hereby covenant, agree,
represent and warrant as follows:

ARTICLE 1CERTAIN DEFINITIONS

1.1Definitions.  For all purposes of this Agreement:  (1) the capitalized terms
defined in this Section 1.1 have the meanings assigned to them in this Section
1.1 and include the plural as well as the singular; (2) unless otherwise
expressly defined in this Agreement, all accounting terms have the meanings
assigned to them in accordance with GAAP (hereinafter defined), consistently
applied; (3) the words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, or other subdivision; (4) the words “Dollars” or “dollars” and
the symbols “$” shall mean and refer to the currency of the United States of
America; (5) the words “include”, “included,” “including”, “includes” and words
of similar import shall be deemed to be followed by the words “without
limitation”; (6) any requirement that a Person perform any covenant, obligation,
promise, representation, warranty or other understanding shall be deemed to
include, without limitation, a requirement that such Person pay any amounts if
necessary or required to perform such covenant, obligation, promise,
representation, warranty or other understanding; (7) in each instance in which a
provision of this Agreement refers to an “agreement” of any Borrower, any
Guarantor or any Affiliate of any Borrower or any Guarantor, such references
shall mean any applicable covenant, obligation, promise, representation,
warranty or other understanding; and (8) the following terms have the following
meanings:

“300 American Borrower” has the meaning set forth in Schedule A.

“500 American Borrower” has the meaning set forth in Schedule A.

 

--------------------------------------------------------------------------------

 

“Access Agreement” means any reciprocal easement agreement, unilateral easement
agreement, access agreement, right of way agreement, environmental remediation
agreement, environmental land use restriction or similar agreement benefiting or
burdening the Land or the Improvements.

“Account Collateral” has the meaning set forth in Section 2.12.1.

“Accounts” means, collectively, whether now owned or hereafter acquired, (i) all
“accounts” as defined in the UCC relating to each Property and/or the Loan; and
(ii) all “Accounts” as defined in the Loan Documents.

“Affiliate” means, with respect to a specified Person, (i) a Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with, the specified Person, (ii) any
Person who is an officer, director, partner, manager, employee, member, or
trustee of, or serves in a similar capacity with respect to, the specified
Person or of which the specified Person is an officer, director, partner,
manager, employee, member or trustee, or with respect to which the specified
Person serves in a similar capacity, (iii) any Person that, directly or
indirectly, has an ownership interest in the specified Person (except to the
extent that the ownership interest of such Person consists solely of publicly
traded stock and such Person is not otherwise an Affiliate), (iv) any Person in
which the specified Person has an ownership interest, (v) the spouse, issue,
sibling or parent of the specified Person, (vi) any Guarantor, if the specified
Person is any Borrower or any Borrower Owner Person, (vii) any Borrower, if the
specified Person is a Guarantor, any other Borrower or any Borrower Owner
Person, (viii) each Borrower Owner Person, if the specified Person is any
Borrower, Guarantor or any other Borrower Owner Person, and (ix) any Person that
would constitute an Affiliate of any such Person described in subdivisions (i)
through (vii) above.  

“Agreement” means this Loan Agreement, together with the Schedules and Exhibits
hereto, as the same may from time to time hereafter be modified, supplemented or
amended.

“Allocated Loan Amount” means, with respect to each Property, the amount set
forth opposite the reference to such Property in Schedule 1.1(1) attached hereto
under the caption “Allocated Loan Amount”, and as such Allocated Loan Amount may
be adjusted pursuant to the terms of this Agreement.

“Anti-Money Laundering Laws” has the meaning set forth in the definition of the
term “Prohibited Person”.

“Appraisal” means an appraisal obtained by Lender at the sole cost and expense
of Borrowers, performed by an Appraisal Institute appraiser selected and engaged
by Lender, certified in the state where each Property is located and otherwise
satisfactory in form and substance to Lender.

“Approved Lease” has the meaning set forth in Section 5.1.18(E).

“Assignments of Leases and Rents” means each Assignment of Leases and Rents,
dated as of the Closing Date, by the applicable Borrower for the benefit of
Lender, as same may thereafter

2

 

--------------------------------------------------------------------------------

 

from time to time be amended, consolidated, extended, supplemented, restated or
otherwise modified from time to time.

“Available Liquidity” means, as to any Guarantor, the excess, if any, of (A) the
market value of assets in the form of cash and other assets that are readily
convertible to cash of such Guarantor (including, without limitation, cash
equivalents, obligations of the United States or any agency or instrumentality
thereof which are supported by the full faith and credit of the United States,
securities listed and traded on a recognized stock exchange or traded over the
counter and listed in the National Association of Securities Dealers Automatic
Quotations, certificates of deposit issued by a bank that (i) has total assets
(in name or under management) in excess of $1,000,000,000, and (ii)
capital/statutory surplus or shareholder's equity of at least $250,000,000 and
other liquid debt instruments that have a readily ascertainable value and are
regularly traded in a recognized financial market or demand notes) over (B)
total liens and encumbrances affecting such cash and other assets (excluding
contingent liabilities).

“Borrower” means each and any of the entities named on Schedule A attached
hereto, whose legal address is c/o GTJ REIT INC., 60 Hempstead Avenue, Suite
718, West Hempstead, New York, 11552, and “Borrowers” means, collectively, all
such entities or more than one of such entities, as the context may require.

“Borrower Control Person” means, (i) each Borrower, (ii) Guarantor, (iii)
Managing Member, (iv) GTJ GP, (v) GTJ REIT and (vi) any other Person that
Controls, directly or through one or more intermediaries, any of the Persons set
forth in the preceding clause (i), (ii), (iii), (iv) or (v) and any Person that
is a managing member, manager, general partner or other Person that Controls
such Controlling Person or intermediary.

“Borrower Owner Person” means (i) each Borrower, (ii) Guarantor, (iii) any
Person that is a Borrower Control Person, (iv) GTJ GP, (v) GTJ REIT, (vi) the
Other Owner Persons, and (vii) any other Person that owns, directly or
indirectly, through one or more intermediaries, any interest in any Person
described in the preceding clause (i), (ii), (iii) (iv), (v) or (vi).

“Broker” has the meaning set forth in Section 10.19.

“Business Day” or “business day” means any day other than a Saturday, a Sunday
or a day on which federally-insured depository institutions in the State of New
York are authorized or obligated by law, governmental decree or executive order
to be closed.

“Capital Improvement Costs” means any “Capital Improvement Costs” as defined in
the Cash Collateral Agreement.

“Cash Collateral Agreement” means that certain Cash Collateral Agreement, of
even date herewith, by and among Borrowers, Lender and Servicer, as the same may
be amended, supplemented, restated, reaffirmed or otherwise modified at any time
and from time to time.

“Certificate Concerning Leases and Financial Condition” means the Certificate
Concerning Lease and Financial Condition, dated as of the Closing Date, by each
Borrower and Guarantor to and for the benefit of Lender.

3

 

--------------------------------------------------------------------------------

 

“Chattel” has the meaning set forth in the Mortgages.

“Chattel Paper” means, collectively, whether now owned or hereafter acquired,
(i) all “chattel paper” as defined in the UCC (whether tangible chattel paper or
electronic chattel paper relating to the Collateral and/or the Loan), and (ii)
all “chattel paper, instruments and documents” described in the Security
Documents.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means, collectively, the Land, Improvements, Contracts, Leases,
Gross Revenue, Intangible Personalty and other personalty, Chattels and all
Proceeds, and (to the full extent assignable) Permits, all whether now owned or
hereafter acquired, and all other property, that is, or hereafter may become,
subject to a Lien in favor of Lender as security for the Loan and including all
property of any kind described as part of the “Property” under any Mortgage, as
“Collateral” (as defined in the Security Documents) under the Security Documents
or as collateral under any UCC-1 financing statement.

“Contingent Obligation” means, without duplication, any obligation of any
Borrower guaranteeing any indebtedness, leases, dividends or other obligations
(each a “primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly.  Without limiting the generality of the
foregoing, the term “Contingent Obligation” shall include any obligation of any
Borrower:

A.to purchase any such primary obligation or any property constituting direct or
indirect security therefor;

B.to advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor;

C.to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation; or

D.otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof.

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming the
Borrower in question is required to perform thereunder) as determined by Lender
in good faith.  

“Contracts” means, collectively, all contracts and agreements entered into by or
on behalf of any Borrower to which any Borrower is a party and that are executed
in connection with the  

4

 

--------------------------------------------------------------------------------

 

use, maintenance, furnishing, equipping, ownership, operation and management of
any Property or other Collateral (including, without limitation, agreements for
the sale, lease or exchange of goods or other property and/or the performance of
services by it, in each case whether now in existence or hereafter arising or
acquired) and any warranties in respect of any Property, as any such agreements
have been or may be from time to time amended, supplemented or otherwise
modified, together with any guaranties thereof.

“Control” means, with respect to any Person, (i) ownership, directly or
indirectly, of greater than fifty percent (50%) of the ownership interest in
such Person or (ii) the power or authority, directly or indirectly through one
or more intermediaries, through the ownership of voting securities, by contract
or otherwise, to direct or cause the direction of the day-to-day management,
activities or policies of such Person.  This definition is to be construed to
apply equally to variations of the word “Controlled”, “Controlling” and
“Controlled by”.  

“Debt Service Coverage Ratio” means, with respect to each Property, the ratio,
as determined by Lender as of any date of determination, of (i) the Net
Operating Income for the immediately preceding twelve (12) calendar month period
attributable to the Property in question, to (ii) the aggregate amount of (x)
the annual Loan Debt Service payments allocated to such Property and due under
the Loan Documents and (y) the debt service payments due in respect of all
indebtedness secured or to be secured by a lien on all or any portion of such
Property or any direct or indirect interest in the applicable Borrower, in each
case, for the next twelve (12) calendar month period.  Net Operating Income
shall be based on a lease-in-place analysis that reflects the then current
Leases in place at the applicable Property, as determined by Lender in its
reasonable discretion, in accordance with Lender’s standard underwriting
criteria consistently applied, and excluding extraordinary or one-time
items.  Debt Service Coverage Ratio shall be calculated on a cash flow basis.

“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Rate” has the meaning set forth in the Note.

“Deposit Account” has the meaning set forth in the Cash Collateral Agreement.

“Deposit Bank” means Bank of America, NA., or such other depository bank as may
be approved by Lender in its sole and absolute discretion.

“Documents” means, collectively, whether now owned or hereafter acquired, all
“documents” as defined in the UCC (whether negotiable or non-negotiable) or
other receipts covering, evidencing or representing goods.

“Eligible Account” means a separate and identifiable account or subaccount
maintained with Lender or a financial institution approved by Lender; provided,
however, that an Eligible Account shall not be evidenced by a certificate of
deposit, passbook, other instrument or any other physical indicia of ownership.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement, dated as of the Closing Date, by Borrowers and Guarantor, to and for
the benefit of

5

 

--------------------------------------------------------------------------------

 

Lender in respect of each Property and as security for the Loan, as the same may
be amended, consolidated, extended, supplemented, restated, reaffirmed or
otherwise modified at any time and from time to time.

“Environmental Law” means, any Environmental Law as defined in the Environmental
Indemnity Agreement.

“Environmental Report” means, individually or collectively as the context may
require, each Phase I Environmental Site Assessment Report in respect of each
Property, as listed on Schedule III of the Environmental Indemnity Agreement.

“Equipment” means, collectively, whether now owned or hereafter acquired, (i)
all “equipment” as defined in the UCC in respect of each Property, and (ii) all
of the following (regardless of how classified under the UCC): all building
materials, construction materials, personal property constituting furniture,
fittings, appliances, apparatus, improvements, machinery, devices, interior
improvements, appurtenances, equipment, plant, furnishings, fixtures, computers,
electronic data processing equipment, telecommunications equipment and other
fixed assets now owned or hereafter acquired by any Borrower in respect of each
Property, and all Proceeds of (i) and (ii) as well as all additions to,
substitutions for, replacements of or accessions to any of the items recited as
aforesaid and all attachments, components, parts (including spare parts) and
accessories, whether installed thereon or affixed thereto, all regardless of
whether the same are located on each Property or are located elsewhere
(including, without limitation, in warehouses or other storage facilities or in
the possession of or on the premises of a bailee, vendor or manufacturer) for
purposes of manufacture, storage, fabrication or transportation and all
extensions and replacements to, and proceeds of, any of the foregoing, but
exclusive of those items which are property of a third party contractor or any
other third party. The “Equipment” shall also include any and all “furniture,
furnishings and equipment” of each Property owned by any Borrower as such term
is commonly understood in the real estate industry, including without limitation
any and all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on the Land or used in
connection with the use, occupancy, operation and maintenance of all or any part
of any Property, including, without limitation, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, and specialized equipment for public
rooms, health and recreational facilities, awnings, shades, blinds, floor
coverings, hall and lobby equipment, heating, lighting, electrical, plumbing,
ventilating, refrigerating, incinerating, elevators, escalators, air
conditioning, communication equipment, and internet and “wifi” equipment, plants
or systems with appurtenant fixtures, vacuum cleaning systems, security systems,
sprinkler systems and other fire prevention and extinguishing apparatus and
materials; all equipment, manual, mechanical or motorized, for the construction,
maintenance, repair and cleaning of, parking areas, walks, underground ways,
truck ways, driveways, common areas, roadways, highways and streets; vehicles;
and recycling equipment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

6

 

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which any Borrower is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which any Borrower is a
member.

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (ii) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (vi) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (vii)
the receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning set forth in Section 7.1.

“Excess Termination Fees” has the meaning set forth in Section 5.1.18(E).

“Fairview Borrower” has the meaning set forth in Schedule A.

“FedEx” means Federal Express Corporation.

“FedEx Lease” means that certain Build-To-Suit Lease Agreement originally by and
between Baker Properties Limited Partnership, predecessor-in-interest to
Fieldcrest Borrower, as landlord, and FedEx, as tenant, dated as of January 12,
1995, demising to FedEx all the rentable space at the Fieldcrest Property, as
amended by that certain First Amendment to Lease Agreement dated as of March 31,
2011, as further amended by that certain Second Amendment to Lease Agreement
dated as of March 31, 2016, and as may be further amended or restated.

“Fieldcrest Borrower” has the meaning set forth in Schedule A.

“Fieldcrest Property” has the meaning set forth in Schedule 1.1(2).

“Fiscal Year” means, with respect to any Borrower, the twelve (12) month period
ending on December 31st of each year (or, in the case of the first fiscal year
of such Borrower, such shorter period from the Closing Date through such date)
or such other fiscal year of such Borrower as such Borrower may select from time
to time with the prior written consent of Lender.

7

 

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report, consistently applied.

“General Intangibles” means, collectively, whether now owned or hereafter
acquired, (i) all “general intangibles”, “payment intangibles” and “software”
each as defined in the UCC, now owned or hereafter acquired by any Borrower,
(ii) all General Intangibles described in the Security Documents, (iii) all
causes in action, causes of action and all other intangible personal property of
any Borrower of every kind and nature, wherever located, and (iv) corporate,
partnership, limited liability company or other business records relating to any
Borrower and/or, to the extent maintained by any Borrower or in any Borrower’s
possession, each Property (including computer-readable memory and any computer
hardware or software  necessary to retrieve such memory), insurance policies,
good will, inventions, designs, software, patents, trademarks and applications
therefor, computer programs, trade names, trade styles, trade secrets,
copyrights, registrations and other intellectual property, licenses, franchises,
customer lists, tax refund claims, claims for wages, salaries or other
compensation of an employee, landlord’s liens, liens given by statute or other
rule of law for services or materials, agricultural liens, judgments and rights
represented by judgments and rights of recoupment or set off.  The General
Intangibles also include all Contracts.  As the context may require, “General
Intangibles” shall mean the General Intangibles from any Property, two (2) or
more Properties or all of the Properties.

“Governing Documents Certificate” means that certain Certificate Concerning
Governing Documents, dated as of the Closing Date, by each Borrower and
Guarantor for the benefit of Lender.

“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which any Borrower, any Guarantor or the direct or indirect
constituents (as applicable) of any Borrower or any Guarantor conducts all or
any part of its business, or which asserts jurisdiction over any properties of
any of the foregoing, or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

“Gross Revenue” means, with respect to each Property, all payments and other
revenues (exclusive, however, of any payments attributable to sales taxes)
received by or on behalf of (or paid at the direction of) any Borrower from all
sources related to the ownership or operation of any Property, including, but
not limited to, rents, fees, income, receipts, revenues, issues, profits,
advances, prepaid rents, lease termination payments, parking fees, oil and gas
or other mineral royalties and bonuses, Termination Fees, interest, security
deposits (to the extent that such security deposits are applied to tenant
obligations or are no longer subject to being returned to the applicable
tenant), business or rental interruption insurance proceeds, operating expense
pass-through revenues, direct expense reimbursements, common area maintenance
charges, refunds, rebates and reimbursements (other than by Lender) of any
Operating Expenses, taxes or Capital Improvement Costs related to the Property
previously paid (excluding amounts required to be returned to tenants), payments
received by or on behalf of any Borrower as compensation or as settlement of
claims or litigation, and payments under an indemnity or other similar matters
with respect to any Borrower or any Property, in each case, for the relevant
period for which the calculation of Gross Revenue is being made.

8

 

--------------------------------------------------------------------------------

 

“GTJ GP” means GTJ GP, LLC, a Maryland limited liability company.

“GTJ REIT” means GTJ REIT Inc., a Maryland real estate investment trust.

“Guarantor” means GTJ REIT and any replacement guarantor approved by Lender in
accordance with Section 5.1.24 hereof.

“Guarantor Minimum Available Liquidity Requirement” means, at all times prior to
the indefeasible repayment in full of the Secured Obligations, Guarantor shall
maintain an Available Liquidity of not less than $3,500,000.00.

“Guarantor Minimum Net Worth Requirement” means, at all times prior to the
indefeasible repayment in full of the Secured Obligations, Guarantor shall
maintain a Net Worth of net less than $50,000,000.00.

“Guaranty” means that certain Guaranty Agreement, dated as of the Closing Date,
made by Guarantor in favor of Lender, as the same may be amended, modified,
supplemented and/or restated from time to time.

“Hazardous Substance” means all “Hazardous Substances” as defined in the
Environmental Indemnity Agreement.

“Impositions” means, collectively, all taxes (including, without limitation, all
real estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed within the term of the Loan), water, sewer or other rents
and charges, excises, levies, governmental fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character in respect of any
Property (including all interest and penalties thereon) and any other payments
required to be paid by the owner of any Property under any agreements in respect
of the exemption, abatement or reduction in taxes, which at any time prior to,
during or in respect of the term hereof may be assessed against, imposed on or
in respect of or otherwise payable in respect of or be a Lien upon (i) Borrowers
(or any of them) (including, without limitation, all income, franchise, single
business or other taxes imposed on Borrowers (or any of them) for the privilege
of doing business in the jurisdiction in which any Property, or any other
collateral delivered or pledged to Lender in connection with the Loan, is
located), or (ii) any Property or any other Collateral delivered or pledged by
any Borrower to Lender in connection with the Loan, or any part of either
thereof or any Proceeds or Gross Revenue therefrom or any estate, right, title
or interest therein, or (iii) any occupancy, operation, use or possession of, or
sales from, or activity conducted on, or in connection with any Property or the
leasing or use of any Property or any part thereof, or the operation and
occupancy of any Property, or (iv) the Loan or any Loan Document.

“Improvements” means, collectively, all buildings, structures, fixtures and
improvements and of any nature whatsoever now or hereafter situated on the Land
(including, without limitation, all gas and electric fixtures, radiators,
heaters, engines and machinery, boilers, ranges, elevators and motors, plumbing
and heating fixtures, carpeting and other floor coverings, water heaters,

9

 

--------------------------------------------------------------------------------

 

awnings and storm sashes, and cleaning apparatus which are or shall be attached
to the Land or said buildings, structures or improvements and including any
additions, enlargements, extensions, modifications, repairs or replacements
thereto).

“Indebtedness” means, as of the date of any determination thereof, (i) all
indebtedness for borrowed money or purchase money financing, (ii) all
indebtedness evidenced by a note, bond, debenture or similar instrument, (iii)
the face amount of all letters of credit and, without duplication, all
unreimbursed amounts drawn thereunder, (iv) all payment obligations under any
interest rate protection agreements and currency swaps and similar agreements
(if any), and (v) all other indebtedness.

“Indemnified Parties” has the meaning set forth in Section 5.1.4(A).

“Independent” means, when used with respect to any Person, a Person that (i)
does not have any direct financial interest or any material indirect financial
interest in any Borrower Control Person or in any Affiliate of any Borrower
Control Person, and (ii) is not connected with any Borrower Control Person or
any Affiliate of any Borrower Control Person as an officer, employee, trustee,
member, partner, stockholder, director or person performing similar functions.

“Instruments” means, collectively, whether now owned or hereafter acquired, all
“instruments” as defined in the UCC.

“Insurance Agreement” means that certain Agreement Concerning Insurance
Requirements, dated as of the Closing Date, from each Borrower in favor of
Lender, as the same may be amended, modified, supplemented and/or restated from
time to time.

“Insurance Requirements” means the obligation of Borrower (x) to maintain the
applicable insurance policies pursuant to and in accordance with the Insurance
Agreement and (y) to comply with all terms of any such insurance policy required
pursuant to the Insurance Agreement.

“Intangible Personalty” has the meaning set forth in the Mortgages.

“Intellectual Property” means, collectively, whether now owned or hereafter
acquired, (i) the trademark licenses, trademarks, rights in intellectual
property, trade names, logos, service marks and copyrights, copyright licenses,
patents, patent licenses owned, licensed or used by Borrowers (or any of them)
in the operation of the Properties or in the conduct of the business of
Borrowers (or any of them), (ii) or the license to use intellectual property
such as computer software owned or licensed by any Borrower, and (iii) other
proprietary business information relating to any Borrower’s policies,
procedures, manuals and trade secrets.

“Inventory” means, collectively, whether now owned or hereafter acquired, all
“inventory” as defined in the UCC and shall include all Documents representing
the same.  Without limiting the generality of the foregoing, the term
“Inventory” shall include the entire interest of each Borrower in all inventory
actually used or consumed in the operation of any Property, or commonly used or
consumed in a property similar to any Property, including, without limitation:
(a) all goods, merchandise, raw materials, work in process and other personal
property, wherever located, now or hereafter owned or held by any Borrower for
manufacture, processing, the providing of services or sale, use or consumption
in the operation of any Property (including, without limitation, fuel,

10

 

--------------------------------------------------------------------------------

 

supplies and similar items and all substances commingled therewith or added
thereto); (b) all other items of any Borrower that would be entered on a balance
sheet under the line items for “Inventories”; and (c) all rights and claims of
each Borrower against any Person that may store or acquire the Inventory for the
account of any such Borrower, or from whom any such Borrower may purchase the
Inventory.

“Investment Property” means, collectively, whether now owned or hereafter
acquired, all “investment property” as defined in the UCC.

“Land” means all of the real property described in Exhibit C attached hereto.

“Lease” means any lease, sublease, letting, occupancy agreement, tenancy and
license relating to any Property or any part thereof now or hereafter entered
into, and all amendments, extensions, renewals and guarantees thereof, and all
security therefor.  “Leases” means, two (2) or more leases or, as the context
may require, all of the Leases in respect of the Properties.

“Lease Approval Deliveries” has the meaning set forth in Section 5.1.18(A).

“Lease Form” means the Borrowers’ standard form of Lease relating to the
Properties, attached to the Certificate of Leases and Financial Condition.

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of any Governmental
Authority (including, without limitation, all building and zoning and other land
use laws and regulations and Environmental Laws) affecting any Borrower, any
Guarantor, any other Borrower Control Person or any Property or any part thereof
or the construction, use, alteration or operation thereof, or any part thereof,
and all permits, licenses and authorizations and regulations relating thereto,
and all covenants, agreements, restrictions and encumbrances contained in any
instruments, at any time in force affecting any Property or any part thereof
(including, without limitation, any which may (i) require repairs, modifications
or alterations in or to any Property or any part thereof, whether or not
foreseeable and whether or not structural, or (ii) in any way limit the use and
enjoyment thereof).

“Lender” means the entity named in the introductory paragraph of this Agreement,
whose legal address is c/o AIG Investments, 777 S. Figueroa Street, 16th Floor,
Los Angeles, California 90017-5800, together with any future holder of the Note.

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, security interest, or any other encumbrance or charge
on or affecting any Borrower or any Property or any portion thereof, or any
interest therein (including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement
or similar instrument under the UCC or comparable law of any other jurisdiction,
domestic or foreign, and mechanic’s, materialmen’s and other similar liens and
encumbrances).

“Loan” means the loan facility made by Lender to Borrowers for the maximum
amount equal to the Loan Amount pursuant to the terms of the Note, this
Agreement and the other Loan Documents.

11

 

--------------------------------------------------------------------------------

 

“Loan Amount” means an aggregate maximum amount equal to THIRTY-THREE MILLION
and 00/100 Dollars ($33,000,000.00).

“Loan Application” means the “Mortgage Loan Application” among Lender and
Borrowers dated as of February 7, 2018, together with all exhibits and addenda
thereto.

“Loan Debt Service” means, for any month, the amount of interest or interest and
principal, as may be applicable, required hereunder and under the Note for such
month, and, for any year, the then aggregate payments of interest and principal
required hereunder and under the Note for such year.

“Loan Documents” means this Agreement, the Note, the Mortgages, the Assignments
of Leases and Rents, the Guaranty, the Reserve Agreement, the Environmental
Indemnity Agreement, the Cash Collateral Agreement, the Certificate Concerning
Leases and Financial Condition, the Governing Documents Certificate, the
Insurance Agreement, the Post-Closing Agreement, the UCC‑1s and all other
agreements, instruments, certificates and documents delivered by or on behalf of
Borrowers and/or Guarantor to evidence or secure the Loan or otherwise in
satisfaction of the requirements of this Agreement or the other documents listed
above as same may be supplemented, amended, restated and/or modified from time
to time.  The term “Loan Documents” also includes all modifications, extensions,
renewals and replacements of each such document referred to above.

“Loan Maturity Date” means (i) April 1, 2028, or (ii) such earlier date as the
Secured Obligations shall become due and payable pursuant to the terms and
provisions of this Agreement or any other Loan Document.  

“Loan Modification” has the meaning set forth in Section 5.1.9.

“Losses” has the meaning set forth in Section 5.1.4(A).

“Managing Member” means GTJ Realty, LP, a Delaware limited partnership.

“Material Adverse Effect” means a material adverse effect upon (i) the business
operations, properties, assets or financial condition of any Borrower, any
Guarantor or any Property that would impair the ability of such Borrower or such
Guarantor to perform any of its obligations under any Loan Document to which it
is a party, (ii) the ability of Lender to enforce its rights under the Loan
Documents, or (iii) the ability of Borrowers to pay or repay the Secured
Obligations.

“Money” means, collectively, whether now owned or hereafter acquired, (i) all
“money” as defined in the UCC and (ii) all cash, or other items of legal tender
generated from the use or operation of each Property.

“Mortgage” means, collectively, (x) with respect to each of the New York
Properties in the Portfolio, as identified on Schedule 1.1(2) attached hereto,
the Mortgage, Consolidation, Extension, Spreader and Security Agreement, Fixture
Filing, Financing Statement and Assignment of Leases and Rents, dated as of the
Closing Date, encumbering the New York Properties, from the applicable New York
Borrowers to Lender, as the same may be amended, restated, supplemented and/or
modified from time to time, and (y) with respect to the New Jersey Properties

12

 

--------------------------------------------------------------------------------

 

in the Portfolio, as identified on Schedule 1.1(2) attached hereto, the
Mortgage, Security Agreement, Fixture Filing, Financing Statement and Assignment
of Leases and Rents, dated as of the Closing Date, encumbering the New Jersey
Properties, from the applicable New Jersey Borrowers to Lender, as the same may
be amended, restated, supplemented and/or modified from time to
time.  “Mortgages” means, two (2) or more Mortgages or, as the context may
require, all of the Mortgages in respect of the Properties.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA and which is covered by Title IV of ERISA (i) to which contributions
have been, or were required to have been made by any Borrower, any Guarantor or
any ERISA Affiliate or (ii) with respect to which Borrowers could reasonably be
expected to incur liability separately or collectively.

“Net Operating Income” means the excess, if any, of (i) Gross Revenue over (ii)
Total Expenses.

“Net Proceeds” means, with respect to any Property, either (x) the purchase
price (at foreclosure or otherwise) actually received by Lender from a third
party purchaser with respect to such Property, as a result of the exercise by
Lender of its rights, powers, privileges and other remedies after the occurrence
and during the continuation of an Event of Default or (y) in the event that
Lender (or its nominee) is the purchaser at foreclosure of such Property, the
higher of (i) the amount of Lender’s credit bid or (ii) such amount as shall be
determined in accordance with Legal Requirements, and in either case minus all
reasonable costs and expenses (including, without limitation, all attorneys’
fees and disbursements and any brokerage fees, if applicable) incurred by Lender
(and its nominee, if applicable) in connection with the exercise of such
remedies; provided, however, that such costs and expenses shall not be deducted
to the extent such amounts previously have been added to the Secured Obligations
in accordance with the terms of the Loan Documents or Legal Requirements. As the
context may require “Net Proceeds” shall mean the Net Proceeds from two (2) or
more Properties or all of the Properties.

“Net Worth” means, as to any Guarantor, the excess, if any, of (A) total assets
(excluding the Portfolio or any direct or indirect interest in the Portfolio or
any Borrower) of such Guarantor over (B) total liabilities (excluding contingent
liabilities and any liabilities of Guarantor under the Loan Documents) of such
Guarantor, with the value of such Guarantor’s partnership or member interest or
other ownership in any partnership, limited liability company or other entity
(each a “Property Owning Entity”) calculated by assuming a sale at fair market
value of all assets of such Property Owning Entity and the distribution of the
net proceeds in liquidation, calculated in the same manner and using the same
accounting methods as were used in the financial statements of such Guarantor
delivered to Lender in connection with the closing of the Loan.

“New Jersey Borrowers” has the meaning set forth in Schedule A.

“New Jersey Properties” has the meaning set forth in Schedule 1.1(2).

“New York Borrowers” has the meaning set forth in Schedule A.

“New York Properties” has the meaning set forth in Schedule 1.1(2).

13

 

--------------------------------------------------------------------------------

 

“Note” means that certain Consolidated, Amended and Restated Promissory Note, of
even date herewith, by Borrowers in favor of Lender, in the aggregate stated
principal amount of $33,000,000.00.

“Notice” means, for any Borrower or Lender, a written notice or other
communication delivered to the address set forth for such party in Section 10.6,
as such address may be changed by such party pursuant to Section 10.6.

“OFAC” has the meaning set forth in the definition of the term “Prohibited
Person”.

“OFAC Listed Person” has the meaning set forth in the definition of the term
“Prohibited Person”.

“Officer’s Certificate” means a certificate delivered to Lender by any Borrower
or Borrowers that is signed by an authorized officer of such Borrower or
Borrowers.

“Operating Budget” means, with respect to any Fiscal Year for any Property, the
operating budget for such Property reflecting Borrowers’ projections of, as may
be applicable, Property Expenses for such Property for such Fiscal Year (on an
annual and monthly basis) and submitted by such Borrower to Lender.  As the
context may require, the term “Operating Budgets” means, the Operating Budget
for two (2) or more Properties or all of the Properties.

“Operating Expenses” means any “Operating Expenses” as defined in the Cash
Collateral Agreement.

“Organizational Chart” has the meaning set forth in Section  8.1(C)(8).

“Organizational Documents” means, collectively, with respect to any Person that
is an entity, (i) the certificate/articles of formation, certificate of
incorporation, partnership certificate, or other organizational document of each
Borrower, as amended, modified or supplemented, (ii) the authorization of such
Person to do business in the jurisdiction of its respective incorporation and/or
formation, and/or any applicable state with respect to any other Person, as
amended, modified or supplemented, and (iii) the by-laws, partnership agreement,
limited liability agreement, trust agreement or other similar documents, as
amended, modified or supplemented, of each such Person.

“Original Interest Rate” has the meaning set forth in the Note.

“Other Owner Persons” means those parties identified as “Other Owner Persons” in
the Governing Documents Certificate.

“Participant” has the meaning set forth in Section 10.9(A).

“Payment Date” has the meaning set forth in the Note.

“Payment Intangibles” means, collectively, whether now owned or hereafter
acquired, all “payment intangibles” as defined in the UCC.

14

 

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Permits” means, collectively, all building permits, licenses, permits,
approvals, franchises, authorizations, variances and certificates required by
Legal Requirements to be obtained by any Borrower and used in connection with
the construction, development, ownership, maintenance, operation, use or
occupancy of any Property (including, without limitation, business licenses,
liquor and alcoholic beverage licenses, state health department licenses,
licenses to conduct business and all such other permits, licenses and rights,
obtained from any Governmental Authority or private Person concerning
construction, ownership, operation, use or occupancy of any Property) and/or the
conduct of any Business of any Borrower, but specifically excluding any of the
foregoing that are the obligations of tenants to obtain under their respective
Leases with respect to the conduct of their respective businesses.

“Permitted Debt” means (a) the Loan, and (b)  Permitted Trade Payables.

“Permitted Encumbrances” means, with respect to any Borrower, (A) the matters
set forth on the Exhibit B of the Mortgages; (B)(i) liens for taxes, assessments
or similar charges incurred in the ordinary course of business of any Borrower
that are not yet delinquent and/or subject to any late fees or penalties; and
(ii) liens in favor of Lender; and (C) any other matters consented to by Lender
(in Lender’s sole and absolute discretion) in writing.

“Permitted Investments” means (i) any obligations of the United States
government, or (ii) any obligation backed by the full faith and credit of the
United States of America, however, in each case excluding any investment in or
deemed an investment in agency paper, auction paper notes, unsecured
certificates of deposit, time deposits, bankers’ acceptances or repurchase
agreements or similar cash equivalent investments.

“Permitted Trade Payables” means (i) unsecured indebtedness in respect of trade
payables incurred in the ordinary course of business relating to the ownership,
maintenance and operation of the Properties (“Trade Payable Financing”) and (ii)
equipment financing entered into in the ordinary course of Borrower’s business
for non-fixture equipment related to the ownership, maintenance and operation of
the Properties (“Equipment Financing”) that satisfied each of the following
conditions:

(i)The maximum aggregate amount of Trade Payable Financing and Equipment
Financing outstanding at any one time shall not exceed $250,000.00.

(ii)Following the funding of any Trade Payable Financing or any Equipment
Financing, all of the terms of the Loan Documents shall remain unchanged.

(iii)Borrower shall be responsible for all closing costs in connection with any
Trade Payable Financing or Equipment Financing, including, but not limited to,
the legal, appraisal, engineering and environmental, title and escrow costs of
Lender and the lender providing any Trade Payable Financing or Equipment
Financing.

15

 

--------------------------------------------------------------------------------

 

(iv)The interest rate payable under, and each of the other terms and provisions
of, any Trade Payable Financing or any Equipment Financing shall be on
arms’-length, market rate terms.

(v)The Equipment Financing shall be either (A) unsecured or (B) secured solely
by security interests that encumber only equipment located at the applicable
Property that does not constitute or become a “fixture”, and whose removal would
not be overly burdensome or damage or impair the operation or value of the
applicable Property.

(vi)Not less than ten (10) business days prior to the funding of any Trade
Payable Financing or Equipment Financing, Borrower shall provide Lender with a
copy of the loan documents to be executed or delivered in connection therewith,
and Borrower shall provide Lender with written evidence satisfactory to Lender
that such Trade Payable Financing or Equipment Financing complies with the
foregoing restrictions.

“Permitted Transfer” has the meaning set forth in Section 8.1(B)(1).

“Person” means an individual, a corporation, an association, a joint stock
company, a trust, a business trust, a partnership, a joint venture, a limited
liability company, a real estate investment trust, an unincorporated
organization, department, or a government, foreign country or regime (or any
agency, agent, instrumentality or political subdivision thereof), or any other
entity (whether incorporated or unincorporated).

“Personalty” means, with respect to any Property, collectively, all Equipment,
Inventory, Accounts, Chattel, Chattel Paper, General Intangibles, Instruments,
Investment Property, Receivables, Contracts and Intellectual Property and all
other personal property as defined in the UCC, now owned or hereafter acquired
by any Borrower in respect of such Property and now or hereafter affixed to,
placed upon, used in connection with, arising from or otherwise related to such
Property or which may be used in or relating to the planning, development,
financing or operation of such Property, including, without limitation,
furniture, furnishings, equipment, machinery, money, insurance proceeds,
accounts, contract rights, trademarks, goodwill, chattel paper, documents, trade
names, licenses and/or franchise agreements, rights of such Borrower under
leases of fixtures or other personal property or equipment, inventory, all
refundable, returnable or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of such Borrower
with any governmental authorities, boards, corporations, providers of utility
services, public or private, including specifically, but without limitation, all
refundable, returnable or reimbursable tap fees, utility deposits, commitment
fees and development costs. As the context may require, “Personalties” means,
the Personalty from two (2) or more Properties or all of the Properties.

“Plan” means an employee benefit or other plan, other than a Multiemployer Plan,
that is covered by Title IV of ERISA or Section 302 of ERISA or Section 412 of
the Code, and (i) was established or maintained by any Borrower or any ERISA
Affiliate during the five year period ended prior to the date of this Agreement
or to which any Borrower or any ERISA Affiliate makes, is obligated to make or
has, within the five year period ended prior to the date of this Agreement, been
required to make contributions or (ii) with respect to which any Borrower could
reasonably be expected to incur liability.

16

 

--------------------------------------------------------------------------------

 

“Pledged Accounts” means any “Accounts” as defined in the Cash Collateral
Agreement, and any cash collateral account required by Lender hereunder and
maintained by Borrowers from time to time in respect of each Property and any
successor accounts thereto.

“Portfolio” means all of the Properties identified on Schedule 1.1(2) attached
hereto, but excluding any Released Property.

“Portfolio Debt Service Coverage Ratio” means, with respect to the Portfolio,
the ratio, as determined by Lender as of any date of determination, of (i) the
Portfolio Net Operating Income for the immediately preceding twelve (12)
calendar month period, to (ii) the aggregate amount of (x) the annual Loan Debt
Service payments due under the Loan Documents and (y) the debt service payments
due in respect of all indebtedness secured or to be secured by a lien on all or
any portion of the Portfolio or any direct or indirect interest in any Borrower,
in each case, for the next twelve (12) calendar month period. Portfolio Net
Operating Income shall be based on a lease-in-place analysis that reflects the
then current Leases in place at the Portfolio, as determined by Lender in its
reasonable discretion, in accordance with Lender’s standard underwriting
criteria consistently applied, and excluding extraordinary or one-time
items.  Portfolio Debt Service Coverage Ratio shall be calculated on a cash flow
basis.

“Portfolio Gross Revenue” means, for any period, the aggregate amount of Gross
Revenue generated by the Portfolio. 

“Portfolio Loan-to-Value Ratio” means the ratio, as determined by Lender, of (I)
the aggregate principal balance of the Note and all other indebtedness secured
by liens or encumbrances against the Portfolio or against the direct or indirect
ownership interests in the Borrowers to (II) the aggregate amount of the fair
market value of the Portfolio, as such fair market value is determined by an
Appraisal.  

“Portfolio Net Operating Income” means the excess, if any, of (i) Portfolio
Gross Revenue over (ii) Portfolio Total Expenses.

“Portfolio Total Expenses” means, for any period, in the aggregate with respect
to the entire Portfolio during such period, the aggregate of all Property
Expenses actually incurred by the Borrowers and due and payable during such
period in respect of the Portfolio.

“Post-Closing Agreement” means that certain Post-Closing Obligations Agreement,
dated as of the Closing Date, by and between Borrowers and Lender, as the same
may be.

“Principal” or “Principals” has the meaning set forth in Section 8.1(B).

“Principal Indebtedness” means the principal amount of the Loan outstanding as
adjusted by each increase (including for Protective Advances, if any), or
decrease in such principal amount of the Loan outstanding, whether as a result
of prepayment or otherwise, from time to time.

“Proceeds” has the meaning set forth in the UCC and, in any event, shall
include, without limitation, proceeds, product, offspring, rents, profits or
receipts, in whatever form, arising from the Collateral.  Without limiting the
generality of the foregoing, the term “Proceeds” shall include the following:

17

 

--------------------------------------------------------------------------------

 

(i)cash, Instruments and other property received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Collateral or any
Property;

(ii)the collection, sale, lease, sublease, concession, exchange, assignment,
licensing or other disposition of, or realization upon, any item or portion of
the Collateral or any Property (including, without limitation, all claims of any
Borrower against third parties for loss of, damage to, destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of, any Collateral or any Property now existing or
hereafter arising);

(iii)any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Borrower from time to time with respect to any of the Collateral
or any Property;

(iv)any and all payments (in any form whatsoever) made or due and payable to any
Borrower from time to time in connection with the requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral or any
Property by any Governmental Authority (or any Person acting under color of
Governmental Authority); and

(v)any and all other amounts from time to time paid or payable to any Borrower
under or in connection with any of the Collateral or any Property.

“Prohibited Person” means:

(i)any Person that is identified on the list of Specially Designated Nationals
and Blocked Persons or the list of Foreign Sanctions Evaders (collectively, an
“OFAC Listed Person”) published by the Office of Foreign Assets Control, United
States Department of the Treasury (“OFAC”);

(ii)any agent, department, or instrumentality of, or any Person otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person that is the target of
any sanctions programs administered and/or enforced by OFAC;

(iii)any Person that is otherwise blocked by or a target of United States
economic sanctions;

(iv)any Person that (A) has been found in violation of, charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act),
the USA PATRIOT Act or any other United States law or regulation governing such
activities (collectively, “Anti-Money Laundering Laws”) or any U.S. economic
sanctions violations, (B) is under investigation by any Governmental Authority
for possible violation of Anti-Money Laundering Laws or any U.S. economic
sanctions violations, (C) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. economic sanctions, or (D) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws; and/or

18

 

--------------------------------------------------------------------------------

 

(v)any Person that (A) is owned or controlled by the government of Cuba, Iran,
Sudan, Burma (Myanmar), North Korea, Syria, or the Crimea region of Ukraine, (B)
is located in Cuba, Iran, Sudan, Burma (Myanmar), North Korea, Syria, Venezuela
or the Crimea region of Russia or Ukraine, (C) does business in or with Cuba,
Iran, Sudan, Burma (Myanmar), North Korea, Syria, Venezuela or the Crimea region
of Russia or Ukraine.

“Property” has the meaning set forth in each Mortgage and each Property,
collectively, the “Properties” or the “Portfolio”.  For the avoidance of doubt,
“Property”, “Properties” and “Portfolio” shall not include any Released
Property.

“Property Expense” means, with respect to any Property, the following costs and
expenses (to be calculated without duplication) in respect of such Property, but
only, in the case of costs and expenses in respect of goods and services, to the
extent that such costs and expenses in respect of such Property (x) are paid to
Persons that are generally in the business of providing such goods and services,
(y) are reasonable for the types of goods or services provided in the
geographical area in which such goods or services are provided and (z) do not
constitute (A) payments of Loan Debt Service and Principal Indebtedness, (B)
income and franchise taxes, (C) depreciation and amortization, and (D) expenses
which are extraordinary in nature and would, under GAAP be considered
“non‑recurring”:

(i)Impositions;

(ii)insurance premiums for policies of insurance required to be maintained by
the Borrowers with respect to such Property pursuant to this Agreement or the
other Loan Documents;

(iii)the cost of all electricity, oil, gas, water, steam, heat, ventilation, air
conditioning and any other energy, utility or similar item and overtime services
with respect to such Property;

(iv)payments required under service contracts (including, without limitation,
service contracts for heating, ventilation and air conditioning systems,
elevators, landscape maintenance, pest extermination, snow and ice removal,
cleaning, security, furniture, trash removal, answering service and credit
checks);

(v)wages, benefits, payroll taxes, uniforms, the cost of cleaning supplies,
insurance costs and all related expenses for on-site maintenance personnel
(including, without limitation, general repair, maintenance and security
employees), whether hired by the Borrowers, Lender or any other Person;

(vi)costs required in connection with the enforcement of any Lease (including,
without limitation, reasonable attorneys’ fees, charges for lock changes and
storage and moving expenses for furniture, fixtures and equipment);

(vii)advertising and rent-up expenses (including, without limitation, leasing
services, tenant rent concessions, promotions for existing and prospective
tenants, banners and signs);

19

 

--------------------------------------------------------------------------------

 

(viii)out-of-pocket cleaning, maintenance and repair expenses;

(ix)legal, accounting, auditing and other professional fees and expenses
incurred in connection with the ownership, leasing and operation of any Property
(including, without limitation, collection costs and expenses);

(x)Permits, licenses and registration fees and costs;

(xi)any expense necessary in order to prevent a breach under a Lease or
Contract;

(xii)any expense necessary in order to prevent or cure a violation of any Legal
Requirement (including applicable Environmental Laws), regulation, code or
ordinance;

(xiii)costs and expenses of any appraisals, valuations, surveys, inspections,
environmental assessments or market studies;

(xiv)costs and expenses of security and security systems provided to and/or
installed and maintained with respect to such Property;

(xv)costs of title, UCC, litigation and other searches and costs of maintaining
the Lien of the Mortgage encumbering such Property and the security interest in
any related Collateral;

(xvi)fees and expenses of property managers contracted with by Borrowers to
perform management, administrative, payroll or other services in connection with
the operation of such Property (including, without limitation, the fees and
expenses owed to any manager under any management agreement approved by Lender
in accordance with this Agreement);

(xvii)any other costs and expenses contemplated by the Operating Budget and
customarily incurred in connection with operating properties similar in type and
character to such Property; and

(xviii)any other category of property expense that is customary for a property
of the type and size as such Property.

For avoidance of doubt, Property Expenses (i) shall include, without limitation,
(1) a property management fee equal to the greater of (x) the actual cost under
any management agreement approved by Lender and (y) four percent (4%) of Gross
Revenue, and (2) reserves for tenant improvements, leasing commissions and
capital expenditures equal to $0.75 per rentable square foot per year, (ii)
shall be adjusted so that (x) payments of Property Expenses, including property
taxes and assessments and insurance expenses, are spread out over the period
during which they accrued, and are adjusted for any known future changes to any
such expenses, and (y) security deposits shall not be included as items of
income until duly applied or earned and any refunds or rebates to any costs or
expenses shall be applied and credited against the applicable costs or expenses
for the period that such costs or expenses were incurred.  As the context may

20

 

--------------------------------------------------------------------------------

 

require, “Property Expenses” means, the Property Expense from any Property, any
two (2) or more Properties or all of the Properties.

“Property Impositions” means, with respect to each Property, the Impositions
covered by the portion of clause (ii) or clause (iii) of the definition of
“Impositions” in this Agreement that relates solely to any Property.

“Property Manager” means GTJ Management, LLC, a New York limited liability
company, or any replacement property manager pursuant to Section 5.1.11 of this
Agreement.

“Protective Advance(s)” means, any advance by Lender with respect to (i) the
payment of any delinquent Impositions or insurance premiums owed with respect to
any Property, (ii) except for any Permitted Encumbrances, the removal of any
Lien or encumbrance on any Property or the defense of Borrowers’ or Lender’s
title or leasehold interest thereto or of the validity, enforceability,
perfection or priority of the Liens and security interests granted pursuant to
the Security Instruments and the other Loan Documents, (iii) the preservation of
the value of any Property, including, without limitation, payments of water,
heating, gas, electric and other utility bills, and/or (iv) the payment of any
maintenance, repair, tenant improvement or capital improvement costs or expenses
that may be necessary to be incurred, including, without limitation, in
connection with any Property, together with (in respect of all such costs and
expenses described in the preceding clauses (i) through (iv)) interest thereon
at the Default Rate.

“Public Transfer” has the meaning set forth in Section 8.1(B)(1).

“Receivables” means, collectively, whether now owned or hereafter acquired, (i)
any Accounts, Chattel, Chattel Paper, Instruments, Payment Intangibles,
Documents, insurance policies, drafts, bills of exchange, trade acceptances,
notes or other indebtedness owing to Borrowers from whatever source arising,
(ii) to the extent not otherwise included above, (a) all income, Gross Revenue,
issues, profits, revenues, deposits and other benefits from any Property and (b)
all receivables and other obligations now existing or hereafter arising, or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of all or any portion of any Property or
rendering of services by Borrowers or any operator or manager of any Property or
other commercial space located at each Property or acquired from others
(including, without limiting the generality of the foregoing, from rental of
space, halls, stores, and offices, exhibit or sales space of every kind,
license, lease, sublease and concession fees and rentals, health club membership
fees, service charges, vending machine sales and proceeds, if any, from business
interruption or other loss of income insurance, (iii) all of the books and
records (whether in tangible, electronic or other form) now or hereafter
maintained by or on behalf of Borrowers in connection with the operation of each
Property or in connection with any of the foregoing, and (iv) whether now owned
or hereafter acquired, (A) all “supporting obligations” as defined in the UCC
and (B) any other guarantee, letter of credit, secondary obligation, right or
privilege that supports or pertains to each Property.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, dumping, emptying, seeping, leaching,
placing and the like or migration into the indoor or outdoor environment
(including, without limitation, the movement of

21

 

--------------------------------------------------------------------------------

 

Hazardous Substances through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata).

“Release Amount” has the meaning set forth in Section 8.4.1(e).

“Release Conditions” has the meaning set forth in Section 8.4.1.

“Release Date” has the meaning set forth in Section 8.4.1.

“Release Lockout Date” means April 1, 2023.

“Release Request” has the meaning set forth in Section 8.4.1(a).

“Released Property” has the meaning set forth in Section 8.4.1.

“Remaining Properties” has the meaning set forth in Section 8.4.1.

“Required Tenants” means the tenants identified on Schedule 1.1(3).

“Reserve Agreement” means that certain Reserve Agreement (Tenant Improvements,
Leasing Commissions and Capital Expenditures), dated as of the Closing Date, by
and between Borrowers and Lender, as the same may be amended, modified,
supplemented and/or restated from time to time.

“Safe Harbor Lease” means, with respect to each Property, a Lease that (i) is on
the Lease Form, without material modification thereto and otherwise complies
with the leasing guidelines and Lease provisions hereunder and under the other
Loan Documents, (ii) is entered into at arm’s length with a third party tenant
that is not an Affiliate of any Borrower or any Guarantor, which tenant shall be
creditworthy and reputable, (iii) when combined with any other space at the
applicable Property leased to such proposed tenant or an Affiliate of such
propose tenant, does not demise a rentable area of more than  25,000 square
feet, (iv) has an initial term of not less than three (3) years or, together
with all renewal options (other than an single one (1) year renewal option),
greater than fifteen (15) years, (v) has a minimum contract rent equal or
greater than the rent paid by the tenant occupying the space on the Closing Date
and provides for tenant improvement allowances and lease concessions in
conformity with the then current market conditions as reasonably determined by
Lender, (vi) does not contain any expansion options that, if exercised, would
cause the premises under such proposed Lease when combined with any other space
at the applicable Property leased to such proposed tenant or an Affiliate of
such propose tenant to exceed 25,000 rentable square feet, (vii) is
automatically self-subordinated to the applicable Mortgage and requires tenant
to attorn to Lender or Lender’s successor in interest upon such party’s
acquisition of title and at such party’s sole option, (viii) does not contain
any requirement for a non-disturbance or recognition agreement or any other
provision that might adversely affect Lender’s rights under the Loan Documents,
(ix) does not contain any options to purchase, rights of first refusal to
purchase any portion of any Property, or termination options (other than in the
event of material casualty or condemnation), (x) does not contain any material
restrictions on the landlord’s rights to lease remaining portions of the
applicable Property, (xi) does not contain any extraordinary, uncustomary and
unduly burdensome landlord obligations, or obligations that a landlord
unaffiliated with Borrowers would have difficulty performing, (xii)

22

 

--------------------------------------------------------------------------------

 

does not grant the tenant thereunder any incentives equivalent to an ownership
interest in any Property or grant the tenant thereunder any interest in the
ownership of any Property, or otherwise contain terms that would cause a
material impairment of Lender’s security, (xiii) does not provide for the
payment of tenant improvements, leasing commissions or any other landlord
construction or similar obligations at any time other than at commencement of
the Lease, and (xiv) is otherwise commercially reasonable and contain terms
comparable to then-existing local market terms.  

“Stub Interest Period” has the meaning set forth in the Note.

“Secured Obligations” means the Principal Indebtedness and all interest accruing
thereon, together with all other present and future obligations of Borrowers
evidenced by or contained in the Note, this Agreement, the Security Documents
and all other Loan Documents whether stated in the form of promises, covenants,
representations, warranties, conditions, or prohibitions or in any other form,
whether absolute or contingent, direct or indirect, joint, several or
independent, now outstanding or owing or which may hereafter be existing or
incurred, arising by operation of law or otherwise, due or to become due under
the Loan Documents, and/or are in any way secured by any Property or any other
Collateral now or hereafter provided to Lender as collateral for the Loan,
including, without limitation, any Protective Advance.  If the maturity of the
Note are accelerated, the Secured Obligations shall include an amount equal to
any prepayment premium, yield maintenance premium or spread maintenance premium
which would be payable under the terms of the Note as if the Note was prepaid in
full on the date of the acceleration.

“Security Documents” means the Mortgages, the Cash Collateral Agreement, the
Reserve Agreement, the Assignments of Leases and Rents, the UCC-1 and such other
documents as Borrowers may, from time to time, execute to secure the Secured
Obligations under the Loan and the other Loan Documents.

“Servicer” means any one or more loan servicers (I) each selected and retained
by Lender, pursuant to one or more servicing agreements each between Lender and
such loan servicer, to perform servicing functions in respect of the Loan, (II)
to which Lender may delegate all or any portion of Lender’s responsibilities
under the Note, this Agreement and the other Loan Documents and (III) in respect
of which Lender has provided to Borrowers written notice of the name, address
and contact information of each such loan servicer.  The initial Servicer is set
forth in Section 10.32.

“Stub Interest Period” has the meaning set forth in the Note.

“Survey” means a certified ALTA/ACSM survey of each Property prepared by a
registered Independent surveyor, containing the form of survey or certification
provided to Borrowers by Lender and in form and content satisfactory to Lender
prior to the Closing Date and the company issuing the Title Insurance Policy for
each Property.

“Taking” means a taking or involuntary conveyance during the term hereof of all
or part of any Property, or any interest therein or right accruing thereto or
use thereof, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority affecting any Property
or any portion thereof, whether or not the same has actually been commenced.

23

 

--------------------------------------------------------------------------------

 

“Termination Fees” has the meaning set forth in Section 5.1.18(E).

“Threshold Amount” has the meaning set forth in Section 5.1.16(D).

“Title Insurance Policy” means, collectively, one or more Lender’s title
insurance policies (i) issued by First American Title Insurance Company (the
“Title Company”), which policy or policies shall be in form ALTA 2006 (with
waiver of arbitration provisions) (with co-insurance or reinsurance as Lender
may require), naming Lender as the insured party, (ii) insuring each Mortgage as
being a first and prior lien upon the applicable Property, (iii) showing no
encumbrances against the applicable Property (whether junior or superior to the
applicable Mortgage) that are not acceptable to Lender other than Permitted
Encumbrances, (iv) with respect to the Mortgages, in the aggregate amount of the
Loan, and (v) otherwise in form and content reasonably acceptable to Lender.

“Total Expenses” means, with respect to each Property, an amount calculated by
taking the aggregate total of all Property Expenses relating to the operation,
maintenance, leasing and management of such Property during the preceding twelve
(12) calendar month period, with such twelve calendar month period ending on the
last day of the last full calendar month prior to the date for which Net
Operating Income is to be determined.

“Transaction” means the transactions contemplated by the Loan Documents.

“Transaction Costs” means all out-of-pocket costs and expenses of Lender paid or
payable by Borrowers relating to the Transaction (including, without limitation,
appraisal fees, legal fees and accounting fees and the costs and expenses
described in Section 10.22).

“Transfer” means any conveyance, assignment, sale, mortgaging, encumbrance
(other than a Permitted Encumbrance), pledging, hypothecation, granting of a
security interest in, granting of options with respect to, or other disposition
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) all or any portion
of any legal or beneficial interest (a) in all or any portion of any Property;
or (b) in the direct or indirect stock, partnership interests, membership
interests or other ownership interests in any Borrower or any Borrower Owner
Person and the term “Transfer” shall also include, without limitation to the
foregoing, the following: an installment sales agreement wherein any Borrower
agrees to sell any Property or any part thereof or any interest therein for a
price to be paid in installments; an agreement by any Borrower leasing all or a
substantial part of any Property to one or more Persons pursuant to a single or
related transactions, or a sale, assignment or other transfer of, or the grant
of a security interest in, any Borrower’s right, title and interest in and to
any Property; the dissolution or termination of any Borrower or any Borrower
Owner Person or the merger or consolidation of any Borrower or any Borrower
Owner Person with any other Person.  

“Transfer Notice” has the meaning set forth in Section  8.1(C)(8).

“Transferee” has the meaning set forth in Section 10.9(D).

“Transfer Conditions” has the meaning set forth in Section 8.1(C).

24

 

--------------------------------------------------------------------------------

 

“UCC” means, with respect to any Collateral, the Uniform Commercial Code as in
effect from time to time in the State of New York or the State of New Jersey, as
applicable.

“UCC-1” means any UCC-1 Financing Statements filed in connection with securing
the indebtedness evidenced by the Loan Documents.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance in connection with or affecting any Borrower or any Property.

“Welfare Plan” means an employee welfare benefit plan as defined in Section 3(1)
of ERISA established or maintained by any Borrower or any ERISA Affiliate or
with respect to which any Borrower or any ERISA Affiliate has an obligation to
make contributions and covers any current or former employee of any Borrower or
any ERISA Affiliate.

“Wu Transfer Conditions” has the meaning set forth in Section 8.1(D).

ARTICLE 2GENERAL TERMS

2.1Loan.  Lender shall make the Loan to Borrowers in accordance with this
Article 2 and in accordance with the other terms and conditions of this
Agreement, the Note and the other Loan Documents. The Loan shall be due and
payable in accordance with the terms, covenants and conditions of the Note,
which are hereby incorporated herein by reference.  Amounts borrowed under this
Section 2.1 and repaid or prepaid may not be re-borrowed.

2.2Intentionally Omitted.

2.3Security for the Loan.  The Note and the obligations of Borrowers hereunder
and under all other Loan Documents shall be secured by the Security Documents
and the other Loan Documents.

2.4The Note.  The obligation of Borrowers to pay the principal of and interest
on the Loan and other amounts due under the Loan Documents shall be evidenced by
the Note, duly executed and delivered by Borrowers as of the Closing Date.  The
Note shall be payable as to principal, interest and other amounts due under the
Loan Documents, as specified in the Note, with a final maturity on the Loan
Maturity Date.

2.5Principal and Interest.

2.5.1Borrowers shall pay to Lender interest on the Loan at the Original Interest
Rate, or the New Rate (as defined in the Note), as applicable, in accordance
with the provisions of the Note.  The entire outstanding Principal Indebtedness
of the Loan and the Note, together with all accrued but unpaid interest thereon
and all other amounts due relating to the Loan under the Loan Documents, shall
be due and payable by Borrowers to Lender in accordance with the Note.

25

 

--------------------------------------------------------------------------------

 

2.5.2On the Loan Maturity Date, Borrowers shall pay to Lender the entire
remaining Principal Indebtedness of the Loan, together with all accrued but
unpaid interest on the Principal Indebtedness of the Loan and all other amounts
due hereunder or under the other Loan Documents, together with all accrued but
unpaid interest thereon, if any, in accordance with the provisions of the Note
and the other Loan Documents, as applicable.

2.5.3In accordance with the provisions of the Note, if an Event of Default shall
occur, Lender, at its option, and in addition to all other rights and remedies
allowed under the Loan Documents and Legal Requirements, may increase the
interest rate on the Secured Obligations to the Default Rate, which increase
shall be retroactive to the date the defaulted payment or performance was
due.  Without limiting the foregoing provisions of this Section 2.5.3, if
Borrowers fail to pay any interest, any principal, any late fee or any other
amount payable under any of the Loan Documents on the due date therefor or the
date of demand therefor (subject to applicable notice and grace periods as
expressly set forth in this Agreement or the other Loan Documents, if any), such
unpaid amount shall accrue interest thereon at the Default Rate from the due
date thereof, date of demand therefor or in the case of any Protective Advance
from the date so expended by Lender, until the date such amount is actually
paid.

2.5.4In the event of a payment under this Agreement or any other Loan Document
is not paid when due, other than the principal repayment at the Loan Maturity
Date, Borrowers shall pay a late fee or late charge in accordance with the
provisions of the Note.

2.6Prepayment.

2.6.1As more particularly provided in the Note, Borrowers may voluntarily prepay
the Loan in whole (but not in part except either pursuant to the provisions of
the Note applicable to prepayments in connection with the application by Lender
of any insurance proceeds or condemnation awards to the principal balance of the
Loan or pursuant to the provisions of Section 8.4 hereof in connection with a
Released Property) on any date in accordance with the Note; provided, however,
that Borrowers shall be required to pay to Lender an amount equal to all accrued
interest through the next Payment Date, and all other amounts outstanding under
the Loan Documents, at the time of such prepayment together with any such
prepayment. Amounts prepaid may not be re-borrowed.

2.6.2Upon payment or prepayment of the Loan in full or in part, Borrowers shall
pay to Lender, in addition to the amounts specified in this Section 2.6 and in
accordance with the Note, all interest and all other amounts (including
applicable yield maintenance premiums) then due and payable to Lender pursuant
to the Note and the other Loan Documents.

2.7Application of Payments After Event of Default.  All amounts relating to any
repayments of the Loan after the occurrence of an Event of Default shall be
applied by Lender, in Lender’s sole discretion, to amounts then outstanding
under the Note, this Agreement and the other Loan Documents (including, without
limitation, costs and expenses of Lender, reimbursable pursuant to the terms of
the Note this Agreement or the other Loan Documents arising as a result of such
repayment); any accrued and unpaid interest then payable with respect to the
Loan or the portion thereof being repaid; the Principal Indebtedness or the
portion thereof being repaid; and

26

 

--------------------------------------------------------------------------------

 

any other sums then due and payable to or for the benefit of Lender pursuant to
this Agreement or any other Loan Document(s)).

2.8Method and Place of Payment to Lender.  Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 2:00 p.m. New York City time, on the date
when due and shall be made in lawful money of the United States of America by
wire transfer in federal or other immediately available funds to the account
identified on Exhibit B attached hereto and made a part hereof or such other
accounts as may be designated in writing, from time to time, by Lender.  Any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.  Lender shall
notify Borrowers in writing of any changes in the account to which payments are
to be made.  All payments made by Borrowers hereunder, or by Borrowers under the
other Loan Documents, shall be made irrespective of, and without any deduction
for, any set-offs or counterclaims.  Whenever any payment to be made under the
Note shall be stated to be due on a day other than a Business Day, such payment
may be made on the next succeeding Business Day.

2.9Taxes.  All payments made by Borrowers under the Note, this Agreement and the
other Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (other than taxes imposed on the income of Lender, or any
franchise taxes assessed to Lender).

2.10Release of Collateral.  Subject to Section 8.4, upon indefeasible repayment
of the Secured Obligations, and upon the performance of all of the obligations
of Borrowers hereunder and under the other Loan Documents, in full in accordance
with the terms hereof and thereof, Lender shall, promptly after such payment and
performance, and at the sole cost and expense of Borrowers, release or cause to
be released all Liens with respect to all Collateral or at Borrowers’ request.

2.11Intentionally Omitted.  

2.12Security Agreement.

2.12.1Pledge of Account.  To secure the full and punctual payment and
performance of all of the Secured Obligations, Borrowers hereby assign, convey,
pledge and transfer to Lender as secured party, and grant Lender a first and
continuing security interest in and to, the following property, whether now
owned or existing or hereafter acquired or arising and regardless of where
located (collectively, the “Account Collateral”):

A.all of the right, title and interest of Borrowers and Property Manager (if
any) in and to the Pledged Accounts and all Money and Permitted Investments, if
any, from time to time deposited or held in the Pledged Accounts or purchased
with funds or assets on deposit;

B.all of the right, title and interest of Borrowers in and to interest,
dividends, Money, Instruments and other property from time to time received,
receivable or otherwise payable

27

 

--------------------------------------------------------------------------------

 

in respect of, or in exchange for, any of the foregoing until such time as such
items are indefeasibly disbursed from the Pledged Accounts; and

C.to the extent not covered by clause (A) or (B) above, all of the right, title
and interest of the Borrowers in Proceeds of any or all of the foregoing until
such time as such items are indefeasibly disbursed from the Pledged Accounts.

2.12.2Covenants.  The Pledged Accounts, pursuant to and in accordance with the
Cash Collateral Agreement,  shall be under the sole dominion and control, and
the “control” within the meaning of Section 9-104 and Section 9-106 of the UCC,
of Lender.  The Account Collateral shall be subject to such Legal Requirements,
and such applicable regulations of the Board of Governors of the Federal Reserve
System and of any other banking authority or Governmental Authority, as may now
or hereafter be in effect, and to the rules, regulations and procedures of
Lender relating to demand deposit accounts generally from time to time in
effect.

2.12.3Financing Statements; Further Assurances.  Borrowers hereby authorize the
filing of any financing statements (including without limitation any UCC-1
statements) or continuation statements, and amendments to financing statements,
in any jurisdictions and with any filing offices as Lender may determine, in its
sole discretion, are necessary or advisable to perfect the security interest
granted to Lender in connection herewith.  Such financing statements shall
describe the collateral in the same manner as described in any security
agreement or pledge agreement entered into by the parties in connection herewith
or may contain an indication or description of collateral that describes such
property in any other manner as Lender may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the collateral granted to Lender in connection herewith, including,
without limitation, describing such property as “all assets” or “all personal
property” of Borrowers whether now owned or hereafter acquired.  From time to
time, at the expense of Borrowers, Borrowers shall promptly execute and deliver
all further instruments, and take all further action, that Lender may request,
in order to continue the perfection and protection of the pledge and security
interest granted or purported to be granted hereby.

2.12.4Transfers and Other Liens.  Borrowers shall not Transfer, sell or
otherwise dispose of any of the Account Collateral other than pursuant to the
terms of this Agreement and the other Loan Documents, or create or permit to
exist any Lien upon or with respect to all or any of the Account Collateral,
except for the Lien granted to Lender, and the rights of the institution acting
as Lender, under or as contemplated by this Agreement and the other Loan
Documents.

2.12.5No Waiver.  Every right and remedy granted to Lender under this Agreement
or by law may be exercised by Lender at any time and from time to time, and as
often as Lender may deem it expedient.  Until such time as all Secured
Obligations are fully and indefeasibly satisfied, any and all of Lender’s rights
with respect to the pledge of and security interest in the Account Collateral
granted hereunder shall continue unimpaired, and to the extent permitted by law,
Borrowers shall be and remain obligated in accordance with the terms hereof,
notwithstanding (i) any proceeding of any Borrower under the United States

28

 

--------------------------------------------------------------------------------

 

Bankruptcy Code or any bankruptcy, insolvency or reorganization laws or statutes
of any state, (ii) the release or substitution of Account Collateral at any
time, or of any rights or interests therein or (iii) any delay, extension of
time, renewal, compromise or other indulgence granted by Lender in the event of
any Default or Event of Default with respect to the Account Collateral or
otherwise hereunder.  No delay or extension of time by Lender in exercising any
power of sale, option or other right or remedy hereunder, and no notice or
demand which may be given to or made upon Borrowers (or any of them) by Lender,
shall constitute a waiver thereof, or limit, impair or prejudice Lender’s right,
without notice or demand, to take any action against such Borrowers or to
exercise any other power of sale, option or any other right or remedy.

2.12.6Lender Appointed Attorney-In-Fact.  Borrowers hereby irrevocably
constitute and appoint Lender as Borrowers’ true and lawful attorney-in-fact,
with full power of substitution, at any time after the occurrence and during the
continuation of an Event of Default, to execute, acknowledge and deliver any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Borrowers with respect to the Account Collateral, and do in the
name, place and stead of Borrowers, all such acts, things and deeds for and on
behalf of and in the name of Borrowers with respect to the Account Collateral,
that Borrowers could or might do or which Lender may deem necessary or desirable
to more fully vest in Lender the rights and remedies provided for herein with
respect to the Account Collateral and to accomplish the purposes of this
Agreement.  The foregoing powers of attorney are irrevocable and coupled with an
interest and shall terminate upon indefeasible repayment of the Secured
Obligations in full.

2.12.7Continuing Security Interest; Termination.  This Section 2.12 shall create
a continuing pledge of and security interest in the Account Collateral and shall
remain in full force and effect until indefeasible payment in full of the
Secured Obligations.  Upon indefeasible payment in full of the Secured
Obligations, Borrowers shall be entitled to the return, upon its request and at
its expense, of such of the Account Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, upon indefeasible payment
in full of the Secured Obligations, Lender shall release any funds then held by
Lender in accounts established by Borrowers with Lender pursuant to this
Agreement and shall execute such instruments and documents as may be reasonably
requested by Borrowers to evidence such termination and the release of the
pledge and lien granted hereunder or under the other Loan Documents; provided,
however, that Borrowers shall simultaneously pay on demand upon presentation of
invoices, all of Lender’s out-of-pocket expenses in connection therewith
(including reasonable attorneys’ fees and disbursements).

2.12.8Right of Set-off.  Prior to the existence of an Event of Default, Lender
waives any and all rights Lender may have at law or otherwise to set off or make
any claim against the Account Collateral, except, with respect to any checks
returned for insufficient funds, and the payment of Lender’s out-of-pocket fees
and expenses due under this Agreement (including reasonable attorney fees and
disbursements) for the maintenance of the Account Collateral.

2.13Mortgage Recording Taxes.  The Liens to be created by each Mortgage are
intended to encumber the Property encumbered by such Mortgage to the full extent
of the entire Loan

29

 

--------------------------------------------------------------------------------

 

Amount.  On the Closing Date, Borrowers shall have paid all state, county and
municipal recording and all other taxes, if any, imposed upon the execution and
recordation of each Mortgage.

2.14Permitted Uses of Loan.  The proceeds of the Loan shall be used solely for
the following:  (i) closing costs payable on the Closing Date, and (iii) such
other costs as may be set forth on a settlement statement prepared upon the
closing of the Loan and approved by Lender.

2.15General Interest Provisions.  In the event that any Legal Requirement, any
change therein or in the interpretation or application thereof, or compliance by
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority:

(i)does or shall hereafter subject Lender to any tax of any kind whatsoever
(other than gross receipts, income, franchise, capital stock or similar taxes)
with respect to the Loan, this Agreement, the Note or any other Loan Document,
or change the basis of taxation of payments to Lender of principal, commitment
fee, deposit, interest or any other amount payable hereunder or under any other
Loan Document (except for changes in the rate of tax on the overall gross
receipts, income, franchise or capital stock of Lender) and such incremental
increase is actually paid;

(ii)does or shall hereafter impose, modify or apply any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender;

(iii)does or shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

(iv)does or shall hereafter impose on Lender any other condition; and the result
of any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder, then, in any such case, Borrowers shall promptly pay Lender upon
demand any additional amounts necessary to compensate Lender for such additional
cost or reduced amount receivable in respect of the Loan.  If Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.15 Lender
shall, in reasonable detail, notify Borrowers in writing promptly of the event
by reason of which Lender has become so entitled and the additional amount
required to fully compensate Lender for such additional cost or reduced amount
in respect of the Loan.  Such written notice as to any additional costs or
amounts payable pursuant to the foregoing sentence submitted by Lender to
Borrowers (together with such reasonable detailed supporting information) shall
be conclusive in the absence of manifest error.

30

 

--------------------------------------------------------------------------------

 

ARTICLE 3CONDITIONS PRECEDENT

3.1Conditions Precedent to Effectiveness.  This Agreement shall become effective
on the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 10.4) (the “Closing Date”):

3.1.1Loan Documents.  Each of Borrower, Guarantor and Lender shall have executed
and delivered each of the applicable Loan Documents to which Borrower, Guarantor
and Lender, as applicable, is intended to be a party.  Borrowers shall have
caused all other Persons that are intended to be parties to the Loan Documents
to execute and deliver such Loan Documents.  

3.1.2Opinions of Counsel.  Lender shall have received from counsel to Borrowers
and Guarantor, one or more legal opinions addressed to Lender and its successors
and assigns, dated as of the Closing Date, and in form, scope and substance
reasonably satisfactory to Lender and its counsel, with respect to corporate,
limited liability company and partnership matters, enforceability of the Loan
Documents and such other customary opinions as may be required by Lender or its
counsel.

3.1.3Organizational Documents; Resolutions.  Lender shall have received the
fully completed Governing Documents Certificate with all exhibits and schedules
attached.

3.1.4Additional Matters.  Lender shall have received such other certificates,
documents and instruments relating to the Loan as may have been reasonably
requested by Lender.  All corporate, limited liability company, partnership and
other organizational proceedings, all other documents (including, without
limitation, all documents referred to herein and not appearing as exhibits
hereto) and all legal matters in connection with the Loan shall be reasonably
satisfactory in form and substance to Lender.

3.1.5Transaction Costs.  Borrowers shall have paid (or shall pay on the Closing
Date) all Transaction Costs for which bills have been submitted in accordance
with the provisions of Section 10.22.

3.1.6No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on the Closing Date.

3.1.7No Injunction.  No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened (in writing), that, in the good faith
judgment of Lender, would enjoin, prohibit or restrain the making or repayment
of the Loan or the consummation of the Transaction or result in a Material
Adverse Effect.

3.1.8Representations and Warranties.  The representations and warranties herein
and in the other Loan Documents shall be true and correct on the Closing Date
(unless by their terms they are made solely as of another date, in which event
such representations and warranties shall remain true and correct as of such
other date).

31

 

--------------------------------------------------------------------------------

 

3.1.9Survey.  Lender shall have received a Survey for each Property, which shall
be in form and substance satisfactory to Lender.

3.1.10Financial Information.  Borrowers and Guarantor shall have delivered
financial statements, reports and documentation in form and substance
satisfactory to Lender.

3.1.11Appraisal.  Lender shall have received an Appraisal with respect to each
Property, which shall be in form and substance satisfactory to Lender.

3.1.12Insurance.  Lender shall have received certificates of insurance
demonstrating insurance coverage in respect of each Property of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement and the Insurance Agreement and
otherwise in form an substance satisfactory to Lender.  Such certificates shall
indicate, among other things, that Lender is a named additional insured and
shall contain a loss payee endorsement in favor of Lender with respect to each
property policy required to be maintained under this Agreement and the Insurance
Agreement.

3.1.13Title Insurance Policy.  Lender shall have received a final Title
Insurance Policy (in form and substance satisfactory to Lender) covering each
Property with an aggregate amount of insurance equal to the Loan Amount.

3.1.14Lien Search Reports.  Lender shall have received satisfactory reports of
UCC, tax lien, bankruptcy, judgment and litigation searches and title updates
conducted by search firms and/or title companies acceptable to Lender with
respect to the Collateral, each Borrower, Guarantor and each other Borrower
Control Person, and each Borrower Owner Person designated by Lender, such
searches to be conducted in such locations as Lender shall require.

3.1.15Consents, Licenses, Approvals, etc.  Lender shall have received copies of
all consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrowers, Guarantor and each other
Borrower Control Person, and the validity and enforceability, of the Loan
Documents, and such consents, licenses and approvals shall be in full force and
effect.

3.1.16 Appointment of Agent for Service of Process.  Lender shall have received
and approved a letter appointing (and accepted by) Schiff Hardin LLP as agent
for service of process for Guarantor.

3.1.17Other Conditions Satisfied.  Each of the other conditions precedent
required to be satisfied on the Closing Date, and each of the other documents to
be delivered on the Closing Date in accordance with the Loan Documents, shall
have been properly satisfied and delivered in accordance with the relevant
provisions thereof.

3.1.18Required Leases.  Borrowers shall have entered into a Lease with each of
the Required Tenants, each such Lease shall be acceptable to Lender, Borrowers
shall have delivered true and complete copies of each such Lease to Lender and
Lender shall be in receipt of an estoppel certificate and subordination,
nondisturbance and attornment agreement (where

32

 

--------------------------------------------------------------------------------

 

required by Lender) from each Required Tenant, in each case, in form and
substance satisfactory to Lender, with respect to each such Lease.

3.1.19Zoning Reports.  Lender shall have received a zoning report for each
Property certified to Lender stating that the applicable Property is in
compliance with all applicable zoning laws, rules and regulations and shall
otherwise be in form and substance satisfactory to Lender.

3.2Execution and Delivery of Agreement.  The execution and delivery by Borrowers
of this Agreement shall constitute a representation and warranty by Borrowers to
Lender that all of the conditions required to be satisfied under Section 3.1
have been satisfied or waived in accordance with Section 10.4.

3.3Acceptance of Borrowings.  The acceptance by Borrowers of the proceeds of the
Loan on the Closing Date shall constitute a representation and warranty by
Borrowers to Lender that all of the conditions to be satisfied under Section 3.1
in connection with the making of the Loan have been satisfied or waived in
accordance with Section 10.4.

3.4Form of Loan Documents and Related Matters.  All of the Loan Documents to
which any Borrower or any Guarantor is a party, whether or not referred to in
this Section 3, unless otherwise specified, shall be delivered to Lender, and
shall be in form and substance satisfactory to Lender.

3.5No Material Adverse Effect.  There shall have been no Material Adverse Effect
in respect of any Property, any Borrower, Guarantor or any other Borrower
Control Person.  There shall be no pending or threatened (in writing) litigation
against any Borrower, any Guarantor or any other Borrower Control Person, or
involving any Property that could have a Material Adverse Effect, that has not
been previously disclosed to Lender and approved by Lender in writing.

ARTICLE 4REPRESENTATIONS AND WARRANTIES

4.1Representations and Warranties as to each Borrower.  Each Borrower hereby
represents and warrants that:

4.1.1Due Authorization.  Each individual who executes any of the Loan Documents
on behalf of any Borrower has been duly authorized to do so by all necessary
corporate, partnership, limited liability company or other action, as may be
applicable, on the part of such Borrower. On or prior to the Closing Date, each
Borrower has obtained all consents and approvals required in connection with the
execution, delivery and performance of this Agreement and the other Loan
Documents.

4.1.2Organizational Structure.

(i)(a) Each Borrower is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware, (b)
Fairview Borrower is authorized to do business under the laws of the State of
New York, (c) Fieldcrest Borrower is authorized to do business under the laws of
the State of New York, (d) 300 American Borrower is authorized to do business
under the laws of the State of New Jersey, (e) 500 American

33

 

--------------------------------------------------------------------------------

 

Borrower is authorized to do business under the laws of the State of New Jersey
(f) each Borrower is a Person that complies with the provisions of Section
5.1.14, (g) each Borrower is the sole owner (together with one or more other
Borrowers) of the Property, and (h) each Borrower has the tax identification
number identified on the Form W-9 supplied to Lender by such Borrower on or
prior to the date hereof.

(ii)Managing Member is (a) a limited partnership, duly formed, validly existing
and in good standing under the laws of the State of Delaware, (b) a Person that
complies with the provisions of Section 5.1.14, and (c) is the sole owner of one
hundred percent (100%) of the ownership interests in each of the Borrowers and
the sole managing member of each Borrower.

(iii)Attached hereto as Exhibit A is a true, complete and correct organizational
chart of Borrowers identifying all of the holders of direct and indirect
interests in each Borrower.

(iv)The execution, delivery and performance by each Borrower Control Person of
the Loan Documents to which such Borrower Control Person is a party, and the
creation of the security interests and liens provided for in this Agreement and
the other Loan Documents, are within the corporate, partnership or limited
liability company (as applicable) power and authority of such Borrower Control
Person, and have been duly authorized by all necessary action of all necessary
Borrower Control Persons and Governmental Authorities, and will not violate any
provision of the Organizational Documents of such Borrower Control Person.

(v)The execution, delivery and performance by each Borrower Control Person of
the Loan Documents to which such Borrower Control Person is a party and the
creation of the security interests and liens provided for in this Agreement and
the other Loan Documents, will not contravene any indenture or agreement or
other instrument, or contractual or other restriction, binding on or affecting
such Borrower Control Person and will not conflict with or result in or require
the creation of any Lien of any nature whatsoever (other than pursuant to the
Loan Documents) upon or with respect to any Property or any of the properties or
assets of such Borrower Control Person.

(vi)This Agreement, and each other Loan Document to which any Borrower Control
Person is a party will, when delivered hereunder, be legal, valid and binding
obligations of such Borrower Control Person enforceable against such Borrower
Control Person in accordance with their respective terms, except as limited by
equitable principles and bankruptcy, insolvency and similar laws affecting
creditors’ rights.  This Agreement, the Note and such other Loan Documents are
not subject to any right of rescission, set-off, counterclaim or defense by any
Borrower Control Person (including the defense of usury), and no Borrower
Control Person has asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

(vii)The execution, delivery and performance by each Borrower Control Person of
the Loan Documents and the creation of the security interests and liens provided
for in this Agreement and the other Loan Documents to which they are party does
not contravene any Legal Requirements, any order of any court or other
Governmental Authority or the Organizational Documents. Other than those
obtained or filed on or prior to the Closing Date, neither any Borrower nor any
Guarantor is required to obtain any consent, approval or authorization from, or

34

 

--------------------------------------------------------------------------------

 

to file declaration or statement with, any Governmental Authority or other
agency in connection with or as a condition to the execution, delivery or
performance of this Agreement, the Note or the other Loan Documents executed and
delivered by any Borrower and/or any Guarantor.

(viii)No part of any Property or the Collateral is in the hands of a receiver,
no application for a receiver is pending with respect to any portion of any
Property or the Collateral, and no part of any Property or other Collateral is
subject to any foreclosure or similar proceeding.

(ix)No Borrower Control Person has made any assignment for the benefit of
creditors, nor has any Borrower Control Person filed, or had filed against it,
any petition in bankruptcy.

(x)Each Borrower Control Person has (a) filed all tax returns required to have
been filed by such Borrower Control Person under the Legal Requirements, and
(b) paid all taxes that are due and payable by such Borrower Control Person, as
may be applicable, or have been assessed against such Borrower Control Person,
as may be applicable.

4.1.3Authorization; No Conflict; Consents and Approvals.  The execution and
delivery by each Borrower and Guarantor of this Agreement, the Note, the
Guaranty and each of the other Loan Documents, the performance by each Borrower
and Guarantor of its/his (as applicable) respective obligations hereunder and
thereunder, as applicable, and the creation of the security interests and liens
provided for in this Agreement and the other Loan Documents (i) have been duly
authorized by all requisite action on the part of each Borrower, (ii) will not
violate any provision of any Legal Requirements, (iii) will not violate any
order of any court or other Governmental Authority, the Organizational Documents
or any indenture or agreement or other instrument to which any Borrower is a
party or by which any Borrower or any Guarantor is bound, and (iii) will not be
in conflict with, result in a breach of, or constitute (with due notice or lapse
of time or both) a default under, or result in the creation or imposition of any
Lien of any nature whatsoever upon any Property pursuant to, any such indenture
or agreement or material instrument other than the Loan Documents.  Other than
those obtained or filed on or prior to the Closing Date, neither any Borrower
nor any Guarantor is required to obtain any consent, approval or authorization
from, or to file declaration or statement with, any Governmental Authority or
other agency in connection with or as a condition to the execution, delivery or
performance of this Agreement, the Note or the other Loan Documents executed and
delivered by any Borrower and/or any Guarantor.

4.1.4Single Purpose Entity.  Each Borrower is a single purpose entity and
complies with the single purpose entity requirements set forth in Section 5.1.14
of this Agreement.

4.1.5Enforceability.  This Agreement, and each other Loan Document to which any
Borrower and/or any Guarantor is a party will, when delivered hereunder, be
legal, valid and binding obligations of such Borrower and/or any Guarantor
enforceable against such Borrower and/or any Guarantor in accordance with their
respective terms, except as limited by equitable principles and bankruptcy,
insolvency and similar laws affecting creditors’ rights.  This Agreement, the
Note and the other Loan Documents are, as of the Closing Date,

35

 

--------------------------------------------------------------------------------

 

not subject to any right of rescission, set-off, counterclaim or defense by any
Borrower and/or any Guarantor (including the defense of usury), and neither any
Borrower nor any Guarantor has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

4.1.6Litigation. Except as set forth on Schedule 4.1.6 attached hereto, there is
no pending or, to Borrowers’ knowledge, threatened, litigation, action,
proceeding or investigation, including, without limitation, any condemnation
proceeding, against any Borrower, any Guarantor, any other Borrower Control
Person or any Property before any court, governmental or quasi-governmental,
arbitrator or other authority.

4.1.7Defaults of Borrower Control Person.  None of the Borrowers, or the
Guarantor and none of the other Borrower Control Persons, is in default (beyond
the applicable notice and cure periods) in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party or by which any Borrower, any
Guarantor or any other Borrower Control Person or any Collateral, or any of the
other properties or assets of any Borrower, any Guarantor or any other Borrower
Control Person is bound that is reasonably likely to have a Material Adverse
Effect.  No Borrower Control Person is a party to any agreement or instrument or
subject to any restriction that is reasonably likely to have a Material Adverse
Effect.

4.1.8No Bankruptcy Filing.  No Borrower Control Person is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of its respective
assets or property.  To Borrowers’ knowledge, no Person is contemplating the
filing of any such petition against any Borrower Control Person.

4.1.9Solvency.  Giving effect to the transactions contemplated hereby, the fair
saleable value of each Borrower’s assets, taken as a whole, exceeds and will,
immediately following the making of the Loan, exceed such Borrower’s total
liabilities (including, without limitation, subordinated, unliquidated, disputed
and Contingent Obligations).  Each Borrower’s assets, do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out the business of such Borrower as conducted or as proposed to be
conducted.  No Borrower intends to, or believes that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of the obligations
of any such Borrower).

4.1.10Other Debt.  Except for Permitted Debt, Borrowers have not borrowed or
received other debt financing whether unsecured or secured by any Property or
any part thereof.

4.1.11Full and Accurate Disclosure.  No statement of fact made by or on behalf
of any Borrower Control Person in this Agreement or in any of the other Loan
Documents contains any untrue statement of material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading.  There is no fact known to any Borrower that has not been disclosed
to Lender that is likely to result in a Material Adverse Effect.

36

 

--------------------------------------------------------------------------------

 

4.1.12Financial Information.  All financial data concerning the Borrower Control
Person, each Property and the other Collateral that has been delivered by or on
behalf of any Borrower Control Person to Lender is true, complete and correct in
all material respects and has been prepared in accordance with GAAP,
consistently applied.  Since the delivery of such data, except as otherwise
disclosed in writing to Lender, there has been no material adverse change in the
financial position of any Borrower Control Person, each Property, or in the
results of operations of any Borrower Control Person.  None of the Borrower
Control Persons have incurred any material obligation or liability, contingent
or otherwise, not reflected in such financial data.

4.1.13Investment Company Act; Public Utility Holding Company Act.  None of the
Borrower Control Persons are (i) an “investment company”, an “affiliated person”
of, “promoter” or “principal” underwriters for or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other Legal Requirements that purports to
restrict or regulate its ability to borrow money in accordance with this
Agreement.

4.1.14Compliance.  Each Borrower and Guarantor is in compliance with all
applicable Legal Requirements and neither Borrower nor Guarantor has received
any written notice that Borrower or Guarantor has violated any applicable Legal
Requirement(s).  Neither Borrower nor Guarantor is in default or violation of
any order, writ, injunction, decree or demand of any Governmental Authority.

4.1.15Use of Proceeds; Margin Regulations.  Borrowers shall use the proceeds of
the Loan (i) solely for the purposes described in Section 2.14, and (ii) for no
other purpose whatsoever.  Borrowers shall not use any part of the proceeds of
the Loan for the purposes of purchasing or acquiring any “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System or for any purpose that would be inconsistent with such Regulation U or
any other Regulations of the Board of Governors, or for any purposes prohibited
by any Legal Requirements.

4.1.16Repairs and Alterations.  There is no major ongoing alteration,
construction or other improvement work at any Property.

4.1.17No Defaults.  No Default or Event of Default exists under or with respect
to any Loan Document.

4.1.18Plans and Welfare Plans; ERISA.  The assets of Borrowers (or any of them)
are not treated as “plan assets” under regulations currently promulgated under
ERISA.  Each Plan, and, to the actual knowledge of each Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, its terms and the
applicable provisions of ERISA, the Code and any other federal or state
law.  There are no pending issues or claims before the Internal Revenue Service,
the United States Department of Labor or any court of competent jurisdiction
related

37

 

--------------------------------------------------------------------------------

 

to any Plan or Welfare Plan.  No ERISA Event has occurred, and there exists no
condition or set of circumstances, in connection with any Plan or Welfare Plan
under which any Borrower or, to the best knowledge of any Borrower, any ERISA
Affiliate, directly or indirectly (through an indemnification agreement or
otherwise), is reasonably likely to be subject to any material risk of liability
under Section 409 or 502(i) of ERISA or Section 4975 of the Code.  No Welfare
Plan provides or will provide benefits, including, without limitation, death or
medical benefits (whether or not insured) with respect to any current or former
employee of any Borrower, or, to the best knowledge of any Borrower, any ERISA
Affiliate beyond his or her retirement or other termination of service other
than (i) coverage mandated by Legal Requirements, (ii) death or disability
benefits that have been fully provided for by fully paid up insurance or (iii)
severance benefits. Each Borrower currently complies with ERISA.  Neither the
making of the loan evidenced by the Note and this Agreement and secured by the
Mortgages nor the exercise by Lender of any of Lender’s rights under the Loan
Documents constitutes or will constitute a non-exempt, prohibited transaction
under ERISA or Section 4975 of the Code.

4.1.19Additional Borrower UCC Information.  The full legal name of each Borrower
is as set forth on the signature page hereof.  No Borrower does any business
under any other name (including any trade-name or fictitious business name).

4.1.20Not Foreign Person or Prohibited Person.  None of the Borrowers, Guarantor
or any other Borrower Control Person is a “foreign person” within the meaning of
§1445(f)(3) and §7701 of the Code.  None of the Borrowers, Guarantor or any
other Borrower Control Person is a Prohibited Person.

4.1.21Labor Matters.  None of the Borrowers, Guarantor or any other Borrower
Control Person is a party to and no Property is subject to any collective
bargaining agreements.

4.1.22Source of Funds.  No Borrower receives more than five percent (5%) of its
revenue or capital from business conducted in or with countries sanctioned by
the U.S. Treasury Department of Foreign Assets Control, except in connection
with “Country Sanction Programs” promulgated thereby.

4.2Representations and Warranties as to each Property.  Each Borrower hereby
represents and warrants to Lender that, as of the Closing Date:

4.2.1Title to each Property.  Borrowers own good, marketable and indefeasible
fee simple title in and to each Property, free and clear of all Liens other than
the Permitted Encumbrances.  Borrowers are the sole and absolute owner of the
Chattels, the Intangible Personalty and the other Collateral in respect of each
Property free and clear of all Liens other than Permitted Encumbrances.  Except
to the extent disclosed to Lender in the Certificate Concerning Leases and
Financial Condition, there are no outstanding options to purchase or rights of
first refusal or first offer or restrictions on transferability affecting any
Property.  None of the Borrowers have received (i) any written notice from any
Governmental Authority having jurisdiction over any Property as to any violation
of any applicable Legal Requirement, or (ii) any written notice from any
insurance company or inspection or rating bureau setting forth any requirements
as a condition to the continuation of any insurance coverage on or with

38

 

--------------------------------------------------------------------------------

 

respect to any Property or the continuation thereof at premium rates existing at
present, which, in either case, has not been remedied or satisfied.

4.2.2Utilities and Public Access.  Each Property has direct access to public
streets or roadways in each case adequate to meet the needs of the Improvements
and no Borrower has any knowledge of any plans by any Governmental Authority to
change the highway or road system in the vicinity of any Property or to restrict
or change access from any such public street or roadway.  Each Property is or
will be served by water, electric, sanitary sewer and storm drain facilities, in
each case, adequate to meet the needs of the Improvements. All public utilities
necessary to the use and enjoyment of each Property are located in the public
right-of-way abutting such Property, including, but not limited to, water
supply, storm and sanitary sewer facilities, natural gas, electric and telephone
facilities, cable television facilities and high speed internet access
facilities, and all such utilities are or shall be connected so as to serve each
Property without passing over other property except for land or easement areas
of or available to the utility company providing such utility service.  The
Access Agreements, if any, are in full force and effect and there are no
defaults thereunder by any Borrower or any other party and no conditions which
with the passage of time and/or notice would constitute defaults
thereunder.  All amounts due and payable by Borrower under any Access Agreement
have been paid.  

4.2.3Condemnation.  No Taking has been commenced or to the knowledge of any
Borrower has been threatened in writing with respect to all or any portion of
any Property or for the relocation of roadways providing access to any Property.

4.2.4Compliance; Insurance.  Each Property is in compliance (or is deemed
legally nonconforming) with all applicable Legal Requirements (including,
without limitation, building and zoning and subdivision ordinances and codes but
excluding any Environmental Laws) and all applicable Insurance
Requirements.  All insurance policies held by Borrowers relating to or affecting
any Property are in full force and effect.  None of the Borrowers have received
any written notice of default or notice terminating or threatening in writing to
terminate any such insurance policies.  

4.2.5Environmental Compliance.

A.Except as disclosed in the Environmental Reports, each Borrower is in full
compliance with all applicable Environmental Laws (which compliance includes,
but is not limited to, the possession by such Borrower of all environmental,
health and safety permits, licenses and other governmental authorizations
required in connection with the ownership and operation of each Property under
all applicable Environmental Laws).

B.No Liens are presently recorded with the appropriate land records under or
pursuant to any applicable Environmental Law with respect to any Property, and
no Governmental Authority has been taking or, to Borrowers’ knowledge,  is in
the process of taking any action that could subject any Property to Liens under
any applicable Environmental Law.

39

 

--------------------------------------------------------------------------------

 

4.2.6Mortgage and Other Liens.  Each Mortgage will create a valid and
enforceable first priority Lien on the Property described therein, as security
for the repayment of the Secured Obligations, subject only to Permitted
Encumbrances.  This Agreement creates a valid and enforceable first priority
Lien on all Account Collateral.  Each Security Document establishes and creates
a valid and enforceable Lien on and a security interest in, or claim to, the
rights and property described therein.  To the extent governed by the UCC, upon
proper recording and/or filing, as applicable, of each of the UCC-1 Financing
Statements in the appropriate recording and/or filing office, as applicable, the
UCC-1 Financing Statements will perfect the security interest created in favor
of Lender in all property covered by any Security Document in which a security
interest may be perfected by the filing of a financing statement, and such
security interest shall be a valid and first priority lien.

4.2.7Assessments; Impositions.  There are no special or other assessments for
public improvements or otherwise now affecting any Property.  There are no
pending or, to any Borrower’s knowledge, proposed special or other assessments
for public improvements or otherwise affecting any Property, nor are there, to
any Borrower’s knowledge, any contemplated improvements to any Property that may
result in such special or other assessments other than regular real estate tax
assessments. There are no outstanding Impositions, and all Impositions that are
due and payable have been paid in full. There are no tax abatements or
exemptions affecting any Property.  There are no license fees or similar charges
required in respect to any filled land or in respect of any tideland, wetland or
other bodies of water.

4.2.8No Joint Assessment; Separate Lots.   No Property is jointly assessed (i)
with any other real property constituting a separate tax lot, or (ii) with any
portion of any Property that may be deemed to constitute personal property, or
any other procedure whereby the lien of any taxes that may be levied against
such personal property shall be assessed or levied or charged to any Property as
a single lien.  Each Property is comprised of one or more parcels, each of which
constitutes a separate tax lot and none of which constitutes a portion of any
other tax lot.

4.2.9No Prior Assignment.  Lender is the collateral assignee of each Borrower’s
interest under the Contracts and the Leases.  There are no prior assignments by
any Borrower of the Contracts and of the Leases or any portion of the Revenue.

4.2.10Flood Zone.  No portions of any Property are located in a flood hazard
area as defined by the Federal Insurance Administration, except as expressly
identified in the Survey for such Property.

4.2.11Intellectual Property.  (i) All Intellectual Property that any Borrower
owns or has pending, or under which it is licensed, is in good standing and
uncontested, (ii) there is no Intellectual Property that any Borrower currently
owns that is necessary to the business of such Borrower as presently conducted
or as such Borrower contemplates conducting prior to the repayment in full of
the Secured Obligations, (iii) each Borrower has not infringed, is not
infringing, and has not received written notice of infringement with respect to
asserted trademarks of others, and (iv) to each Borrower’s knowledge, there is
no infringement by others of any material Intellectual Property of such
Borrower.

40

 

--------------------------------------------------------------------------------

 

4.2.12No Encroachments.  With respect to each Property, except as set forth on
the Survey for such Property and/or in the zoning report for such Property
delivered to Lender in connection with the closing of the Loan: (i) all of the
Improvements that were included in determining the appraised value of such
Property lie wholly within the boundaries and building restriction lines of the
Land included in such Property, (ii) no improvements on adjoining properties
encroach upon the Land included in such Property, and (iii) no easements or
other encumbrances upon the Land included in such Property encroach upon any of
the Improvements included in such Property, so as to affect the value or
marketability of such Property, except those that are insured against by the
Title Insurance Policy in favor of Lender.

4.2.13Leases.  As of the Closing Date, (i) no Property is subject to any Leases
other than those identified in the Certificate Concerning Leases and Financial
Condition, (ii) no Person has any possessory interest in any Property or right
to occupy any Property other than tenants under the Leases identified in the
Certificate Concerning Leases and Financial Condition and Borrowers, (iii) no
written or oral agreements or understandings (including, without limitation,
electronic mail and electronic instant messaging correspondence) exist between
any Borrower and any Person that grant such Person any rights to occupy any
Property other than the Leases identified in the Certificate Concerning Leases
and Financial Condition, (iv) each Borrower has delivered to Lender true and
complete copies of all Leases identified in the Certificate Concerning Leases
and Financial Condition, and (A) each such Lease is in full force and effect,
(B)  except as described in the Certificate Concerning Leases and Financial
Condition, no default exists under any Lease, (C) each Lease reflects the entire
agreement between the parties thereto, and there is no amendment, modification,
supplement, side letter or any other agreement with respect to any Lease except
as identified in the Certificate Concerning Leases and Financial
Condition.  Except to the extent disclosed to Lender in the Certificate
Concerning Leases and Financial Condition, there are no purchase options,
purchase contracts or other similar purchase or sale agreements of any type
(written or oral) presently affecting any part of any Property.

4.2.14No Other Real Property.  With respect to each Property, except for the
Land included in such Property and public streets and sidewalks, the Borrowers
do not use or occupy any other material real property in connection with such
Property or the operation, occupancy and management of such Property and all
amenities (including parking) made available to guests and other users of such
Property.  With respect to each Property, the Land included in such Property
includes all of the land required for the use of such Property by the Borrowers.
Each Property includes all of Borrowers’ interests in such Property.

4.2.15Personal Property.  Borrowers have good title to all Equipment and
Inventory, if any, free of all Liens, except the Permitted Encumbrances.

4.2.16Fees, Commissions and Compensation.  Except as disclosed in the
Certificate Concerning Leases and Financial Condition, no Person has any right
or claim to any fees, commissions, compensation or other remuneration in
connection with or arising out of the financing, sale or lease of all or any
portion of any Property.  Except with respect to the management agreements and
leasing agreements in effect as of the date hereof, no Person has any right or
claim to any fees, commissions, compensation or other remuneration in connection
with or arising out of the use, occupancy, management or operation of the all or

41

 

--------------------------------------------------------------------------------

 

any portion of any Property.  Except as disclosed in the Certificate Concerning
Leases and Financial Condition, there exists no brokerage agreement with respect
to any Property or any portion thereof.

4.2.17Zoning. Except as may be set forth in the zoning reports delivered to
Lender in connection with the closing of the Loan, the applicable zoning
ordinances permit the use and operation of each Property as a multi- or
single-tenant office, warehouse, distribution, manufacturing and/or
industrial  complex, as a permitted use, and not as a non-conforming use. Except
as may be expressly set forth in the zoning reports delivered to Lender in
connection with the closing of the Loan, each Property complies with the
approvals granted by the applicable Governmental Authority in respect of such
Property and all applicable zoning ordinances, regulations, requirements,
conditions and restrictions, including but not limited to deed restrictions and
restrictive covenants, applicable to such Property.  Each Property is located in
the zoning districts set forth on Schedule 4.2.17 attached hereto.

4.2.18Contracts.  Except to the extent disclosed to Lender in the Certificate of
Leases and Financial Condition, (i) there are no Contracts presently affecting
any Property having a term in excess of one hundred eighty (180) days or not
terminable by Borrowers (without penalty) on thirty (30) days’ notice, (ii)
Borrowers have heretofore delivered to Lender true, correct and complete copies
of each of the Contracts together with all amendments thereto, (iii) Borrowers
are not in default beyond any applicable notice and/or cure period of any
obligations under any of the Contracts, and (iv) the Contracts represent the
complete agreement between Borrowers and such other parties as to the services
to be performed or materials to be provided thereunder and the compensation to
be paid for such services or materials, as applicable, and except as otherwise
disclosed herein, such other parties possess no unsatisfied claims against
Borrowers.

4.2.19Permits.  Borrowers have obtained all Permits necessary for the operation,
use, ownership, development, occupancy and maintenance of the Properties for the
current uses and occupancy and the uses and occupancy as set forth under the
Leases.  None of the Permits have been suspended or revoked, and all of the
Permits are in full force and effect, all amounts due and payable by Borrowers
in respect of such Permits have been paid, and Borrowers have made or will make
application for renewals of any of the Permits prior to the expiration
thereof.  

4.3Survival of Representations.  Borrowers agree that (i) all of the
representations and warranties of Borrowers set forth in Section 4.1, Section
4.2 and Section 4.3 and in the other Loan Documents delivered on the Closing
Date are made as of the Closing Date, and (ii) all such representations and
warranties made by Borrowers shall survive as provided in Section 10.1.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf or any documents or other materials delivered to or reviewed by
Lender.

42

 

--------------------------------------------------------------------------------

 

ARTICLE 5AFFIRMATIVE COVENANTS

5.1Affirmative Covenants.  Borrowers covenant and agree that, from the date
hereof and until payment in full of the Secured Obligations:

5.1.1Existence; Compliance with Legal Requirements: Insurance.  Each Borrower
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect such Borrower’s existence as a limited liability company,
the rights, licenses, Permits and franchises necessary for the conduct of such
Borrower’s business and comply with all Legal Requirements and Insurance
Requirements applicable to Borrowers and the Properties.  Borrowers shall at all
times maintain, preserve and protect all franchises and trade names and preserve
all the remainder of Borrowers’ property necessary for the continued conduct of
Borrowers’ business and keep each Property in good repair, working order and
condition, except for reasonable wear and use (and except for casualty losses as
to which other provisions hereof shall govern), and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto.  Borrowers shall keep each Property
insured at all times in accordance with the requirements set forth in this
Agreement and in the Insurance Agreement, and otherwise perform and comply with
all obligations of Borrowers under the Mortgages and the other Loan Documents.

5.1.2Impositions and Other Claims.

A.Impositions.  Except to the extent Borrowers have deposited funds with the
Lender pursuant to Section 5.1.2(B) below, Borrowers shall (i) pay, before
delinquency and before the imposition of any penalty or interest, all
Impositions, including without limitation any Property Impositions that may be
levied or imposed at any time against each Property, the Chattels or the
Intangible Personalty, and (ii) within ten (10) days after each payment of any
such Imposition, Borrowers shall upon request deliver to Lender an official
receipt for such payment, provided, however, that Borrowers are not required to
furnish such receipts for payment of Property Impositions in the event that such
Property Impositions have been paid by Lender pursuant to Section 5.1.2(B)
below.  At Lender’s option, Lender may retain the services of a firm to monitor
the payment of all Property Impositions relating to any Property and the
Collateral, the out-of-pocket cost of which shall be borne by Borrowers.

B.Deposit for Taxes.  On the Closing Date, Borrowers shall deposit with Lender
an amount equal to 1/12th of the amount that Lender reasonably estimates will be
required to make the next annual payment of Property Impositions, with respect
to each Property, multiplied by the number of whole or partial months that have
elapsed since the date one month prior to the most recent due date for such
Property Impositions.  Following the Closing Date, on each Payment Date,
Borrowers shall deposit with Lender an amount equal to 1/12th of the amount that
Lender reasonably estimates will be required to pay the next annual payment of
Property Impositions referred to in this Section with respect to each
Property.  The purpose of these provisions is to provide Lender with sufficient
funds on hand for Lender or Servicer to pay all such Property Impositions
charges thirty (30) days before the date on which they become past due.  If
Lender determines that the funds escrowed hereunder are, or will be,
insufficient to pay such Property Impositions, Borrowers shall pay such
additional sums as Lender shall reasonably determine necessary and shall pay any
increased monthly charges reasonably requested by Lender.  Provided

43

 

--------------------------------------------------------------------------------

 

that no Event of Default exists and is continuing, Lender shall apply the
amounts so deposited to the payment of such Property Impositions when due, but
in no event will Lender be liable for any interest on any amount so deposited,
and any amount so deposited may be held and commingled with Lender’s own
funds.  If an Event of Default exists, Lender may apply such funds to the
payment of any Property Impositions or the payment of any Secured Obligations in
such order as Lender shall elect or retain the same as collateral for the
Secured Obligations, in its sole discretion.  Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document, Borrower shall
not be required to deposit any amounts with Lender in respect of Property
Impositions due and payable in respect of the Fieldcrest Property so long as (a)
no Event of Default then exists, (b) FedEx is the tenant under the FedEx Lease
and remains in possession of the portion of the Fieldcrest Property demised
pursuant to the FedEx Lease, (c) the FedEx Lease requires FedEx to pay all
Property Impositions in respect of the Fieldcrest Property directly to the
applicable municipality and FedEx has paid such Property Impositions and (d)
Borrower has delivered to Lender an official receipt evidencing each payment of
such Property Imposition by FedEx pursuant to Section 5.1.2(A) above.

C.Intangible Taxes.  If by reason of any statutory or constitutional amendment
or judicial decision adopted or rendered after the date hereof, any Imposition
is imposed against the Loan, the Note, this Agreement, the Mortgages or any
other Loan Document, Lender, or any interest of Lender in any real or personal
property encumbered by the Loan Documents, Borrowers shall pay such Imposition
before delinquency in accordance with Section 2.15 of this Agreement and shall
indemnify Lender against all loss, expense, or diminution of income in
connection therewith.  In the event Borrowers are unable to do so, either for
economic reasons or because the legal provisions or decisions creating such
Imposition forbid Borrowers from doing so, then the Loan will, at Lender’s
option, become due and payable in full upon thirty (30) days’ notice to
Borrowers and Borrowers shall repay the then outstanding principal balance of
the Loan Amount plus all accrued and unpaid interest, together with all other
amounts outstanding under the Loan Documents, in accordance with the prepayment
provisions set forth in Section 2.6 and the Note.

D.Right to Contest.  Notwithstanding any other provision of this Section,
Borrowers shall not be deemed to be in default solely by reason of Borrowers’
failure to pay any Imposition so long as, in Lender’s judgment, each of the
following conditions is satisfied:

(i)Borrowers are engaged in and diligently pursuing in good faith administrative
or judicial proceedings appropriate to contest the validity or amount of such
Impositions;

(ii)Borrowers’ payment of such Imposition would materially prejudice Borrowers’
prospects for success in such proceedings;

(iii)Nonpayment of such Imposition will not result in the loss or forfeiture of
any Property or other Collateral encumbered by the Loan Documents or any
interest of Lender therein; and

(iv)Borrowers deposit with Lender, as security for such payment that may
ultimately be required, a sum equal to the amount of the disputed Imposition
plus the interest, penalties, advertising charges, and other costs that Lender
estimates are likely to become payable

44

 

--------------------------------------------------------------------------------

 

if Borrowers’ contest is unsuccessful, or posts a bond with the applicable
taxing authority having the same effect. For the avoidance of doubt, the funds
required to be deposited with Lender under this paragraph (iv) shall be in
addition to all taxes, assessments and other governmental charges that are not
being contested and that are subject to the deposit provisions of Section
5.1.2(B) hereof.

If Lender determines that any one or more of such conditions is not satisfied or
is no longer satisfied, Borrowers shall pay the Imposition in question, together
with any interest and penalties thereon, within ten (10) days after Lender gives
notice of such determination.

E.Mechanic’s Liens.  Borrowers shall keep each Property free and clear of all
Liens and claims of Liens by contractors, subcontractors, mechanics, laborers,
materialmen, and other such Persons, and will cause any recorded statement of
any such Lien to be released of record or bonded off, within thirty (30) days
after Borrower’s actual notice of the recording thereof. Notwithstanding the
preceding sentence, however, Borrower shall not be deemed to be in default under
this Section if and so long as Borrowers (a) contest in good faith the validity
or amount of any asserted Lien and diligently prosecutes or defends an action
appropriate to obtain a binding determination of the disputed matter, and (b)
provide Lender with such security as Lender may reasonably require to protect
Lender against all loss, damage, and expense, including attorneys’ fees, which
Lender might incur if the asserted Lien is determined to be valid and, as may be
required, to remove or bond off any such Lien, if not bonded by Borrowers.  

5.1.3Litigation.  Borrowers shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened (in writing)
against (i) any Borrower, any Property or the other Collateral, and (ii) to the
extent it could have a Material Adverse Effect, any Guarantor or any other
Borrower Control Person.

5.1.4General Indemnity.

A.Borrowers shall, at their sole cost and expense, protect, defend, indemnify,
release and hold harmless Lender, and its parents, subsidiaries, Affiliates,
shareholders, partners, members, directors, officers, employees, trustees,
representatives and Servicer and the heirs, legal representatives, successors
and assigns of the foregoing (collectively, the “Indemnified Parties”) for, from
and against (i) any and all claims for brokerage, leasing, finders or similar
fees which may be made relating to any Property and the Secured Obligations, and
(ii) any and all claims, suits, liabilities (including, without limitation,
strict liabilities), administrative and judicial actions, proceedings,
obligations, debts, damages, losses (including, without limitation, unrealized
loss of value of any Property), costs, expenses, fines, penalties, charges,
fees, judgments, awards, amounts paid in settlement, and litigation costs of
whatever kind or nature that may be asserted against, imposed on or incurred by
Lender (including, without limitation, Lender’s reasonable attorneys’ fees and
all other reasonable costs of defense) (collectively, the “Losses”) imposed upon
or incurred by or asserted against any Indemnified Parties (except to the extent
same are directly caused by gross negligence or willful misconduct of any
Indemnified Party) and directly or indirectly arising out of or in any way
relating to any one or more of the following:

45

 

--------------------------------------------------------------------------------

 

(i)the Loan, the Loan Documents or the Loan Application, or the ownership of the
Note, any of the other Loan Documents or any interest therein or receipt of any
Gross Revenue or arising in respect of the Accounts;

(ii)any untrue statement of any material fact contained in any information
concerning any Borrower, any Guarantor, any Borrower Control Person, any
Property, the other Collateral or the Loan prepared or approved in writing by
such Borrower, such Guarantor or such Borrower Control Person, or the omission
to state therein a material fact required to be stated in such information or
necessary in order to make the statements in such information or in light of the
circumstances under which it/he (as applicable) were made not misleading;

(iii)any and all lawful action that may be taken and is taken by Lender,
consistent with the terms hereof, in connection with the enforcement of the
provisions of this Agreement, the Note or any of the other Loan Documents,
whether or not suit is filed in connection with same, or in connection with any
Borrower Control Person or any Affiliate of any Borrower Control Person becoming
a party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding;

(iv)any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about any Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;

(v)any use or nonuse of or condition in, on or about any Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways;

(vi)any failure on the part of Borrowers to perform or be in compliance with any
of the terms of this Agreement or any of the other Loan Documents;

(vii)performance of any labor or services or the furnishing of any materials or
other property in respect of any Property or any part thereof pursuant to
provisions of this Agreement;

(viii)the failure of any Borrowers to file timely with the Internal Revenue
Service an accurate Form 1099-B, Statement for Recipients of Proceeds from Real
Estate, Broker and Barter Exchange Transactions, which may be required in
connection with this Agreement;

(ix)any failure of any Property to be in compliance with any Legal Requirement
or Insurance Requirement;

(x)the enforcement by any Indemnified Party of the provisions of this Section
5.1.4; and

(xi)any and all claims and demands whatsoever that may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease.

46

 

--------------------------------------------------------------------------------

 

Any amounts payable to an Indemnified Party by reason of the application of this
Section 5.1.4(A) shall become due and payable ten (10) days after written demand
and shall bear interest at the Default Rate from the earlier of (i) the date any
such that any such amount was paid by Lender, and (ii) the tenth (10th) day
after demand until paid, and shall constitute part of the Secured Obligations.

B.Borrowers shall, at their sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any of the Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
tax on the making and/or recording of this Agreement, the Note, the Mortgages or
any of the other Loan Documents (but excluding gross receipts, income, franchise
and capital stock taxes).  Borrowers shall, at their sole cost and expense,
reimburse the Indemnified Parties from and against any and all Losses imposed
upon or incurred by or asserted against any of the Indemnified Parties and
directly or indirectly arising out of or in any way relating to any tax on the
making and/or recording of this Agreement, the Note, the Mortgage or any of the
other Loan Documents (but excluding gross receipts, income, franchise and
capital stock taxes).

C.Borrowers shall, at their sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, excise taxes, reasonable attorneys’ fees
and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s reasonable discretion) that the
Indemnified Parties may incur, directly or indirectly, as a result of a default
under the covenants of Borrower with respect to ERISA and employee benefits
plans contained herein, including, without limitation, the breach by any
Borrower of any representation or warranty set forth in Section 4.1.18 or the
breach by any Borrower of any covenant contained in Section 5.1.15, Section
6.1.16 and/or Section 6.1.17.  Borrowers shall, at their sole cost and expense,
reimburse the Indemnified Parties from and against any and all Losses
(including, without limitation, reasonable attorneys’ fees and costs incurred in
the investigation, defense, and settlement of Losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s reasonable discretion) that the Indemnified Parties may incur, directly
or indirectly, as a result of a default under the covenants of Borrower with
respect to ERISA and employee benefits plans contained herein, including,
without limitation, the breach by any Borrower of any representation or warranty
set forth in Section 4.1.18 or the breach by any Borrower of any covenant
contained in Section 5.1.15, Section 6.1.16 and/or Section 6.1.17.  

D.Borrowers shall, at their sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred) that the Indemnified Parties may incur, directly or indirectly, as a
result of a default under Borrowers’ covenants with respect to any
Property.  Borrowers shall, at their sole cost and expense reimburse the
Indemnified Parties from and against any and all Losses (including, without
limitation, reasonable attorneys’ fees and costs incurred) that the Indemnified
Parties may incur, directly or indirectly, as a result of a default under
Borrowers’ covenants with respect to any Property.

47

 

--------------------------------------------------------------------------------

 

E.Promptly after receipt by an Indemnified Party under this Section 5.1.4 of
notice of the making of any claim or the commencement of any action, such
Indemnified Party shall, if a claim in respect thereof is to be made by such
Indemnified Party against Borrowers under this Section 5.1.4, notify Borrowers
in writing, but the omission to so notify Borrowers shall not relieve Borrowers
from any liability that Borrowers may have to any Indemnified Party under this
Section 5.1.4 or otherwise unless and to the extent that Borrowers did not
otherwise possess knowledge of such claim or action and such failure resulted in
the forfeiture by Borrowers of substantial rights and defenses or a substantial
increase in its obligations hereunder.  In case any such claim is made or action
is brought against any Indemnified Party and such Indemnified Party seeks or
intends to seek indemnity from Borrowers, Borrowers shall be entitled to
participate in, and, to the extent that Borrowers may wish, to assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Party;
and, upon receipt of notice from Borrowers to such Indemnified Party of
Borrowers’ election so to assume the defense of such claim or action and only
upon approval by the Indemnified Party of such counsel (such approval not to be
unreasonably withheld, conditioned or delayed), Borrowers shall not be liable to
such Indemnified Party under this Section 5.1.4 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof. Notwithstanding the preceding sentence, each Indemnified Party shall be
entitled to employ counsel separate from such counsel for Borrowers and from any
other party in such action if such Indemnified Party reasonably determines that
a conflict of interest exists which makes representation by counsel chosen by
Borrowers not advisable.  In such event, but only in such event, Borrowers shall
pay the reasonable fees and disbursements of such separate counsel, subject to
reimbursement of such costs if the Indemnified Party requiring such separate
counsel is found not to be entitled to the indemnity protection of this Section
5.1.4.  Borrowers shall not, without the prior written consent of an Indemnified
Party, settle or compromise or consent to the entry of any judgment with respect
to any pending or threatened claim, action, suit or proceeding in respect of
which indemnification is sought hereunder (whether or not such Indemnified Party
is an actual or potential party to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability arising out of such claim, action, suit or
proceeding.  No Indemnified Party shall enter into a settlement of or consent to
the entry of any judgment with respect to any action, claim, suit or proceeding
as to which an Indemnified Party would be entitled to indemnification hereunder
without the prior written consent of Borrowers.  Any amounts payable to an
Indemnified Party by reason of the application of this Section 5.1.4(E) shall
become due and payable ten (10) days after Borrower’s receipt of written demand
and shall bear interest at the Default Rate from (i) the earlier of the date any
such amount was paid by Lender and (ii) the tenth (10th) day after Borrowers’
receipt of such written demand until paid, and shall constitute part of the
Secured Obligations.

F.Borrowers hereby (a) waive any claim that Borrowers may have against any of
the Indemnified Parties based upon any assertion that any such Indemnified Party
has acted unreasonably or that any such Indemnified Party has unreasonably
withheld or unreasonably delayed any action, in each case, to the extent that
such Indemnified Party had an obligation, either at law or pursuant to the Loan
Documents, to act reasonably and (b) agrees that the sole remedy of Borrowers
based upon any such claim against any of the Indemnified Parties shall be an
action for specific performance, injunctive relief or declaratory
judgment.  Borrower hereby further agrees that the Indemnified Parties shall not
be liable for any monetary damages (including, without limitation, compensatory,
consequential or punitive damages) in respect of any such claim

48

 

--------------------------------------------------------------------------------

 

by Borrower and that Borrowers’ sole remedy in respect of any such claim shall
be limited to specific performance, injunctive relief or declaratory judgment.

G.The provisions of and undertakings and indemnification set forth in this
Section 5.1.4 shall survive the satisfaction and payment of the Secured
Obligations and termination of this Agreement.

5.1.5Access to Property.  Borrowers shall permit Lender, and representatives and
employees of Lender to inspect each Property or any part thereof at such
reasonable times as may be requested by Lender upon reasonable advance written
notice and subject to the rights of tenants under Approved Leases. At any
reasonable time, and from time to time, upon prior notice from Lender, Borrowers
shall permit Lender, or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
and inspect the Properties and the Chattels and to discuss with Borrowers the
affairs, finances and accounts of Borrowers.  Borrowers shall take all actions
necessary or required under the Leases to effect such right of Lender to inspect
the Properties.  

5.1.6Notice of Default.  Borrowers shall promptly provide Lender written Notice
of (i) any change in the condition, financial or otherwise of any Borrower
Control Person that is reasonably likely to have a Material Adverse Effect or
(ii) the occurrence of any Event of Default.

5.1.7Cooperate in Legal Proceedings.  Borrowers shall cooperate with Lender with
respect to any proceedings before any Governmental Authority in respect of the
Loan and the Loan Documents and, in connection therewith, shall not prohibit
Lender, at its election, from participating in any such proceedings.

5.1.8Perform Loan Documents.  Borrowers shall promptly and strictly perform and
comply with all other covenants, conditions and prohibitions required to be
observed, performed or satisfied by Borrowers (or any of them) pursuant to and
in accordance with the terms and provisions set forth in the Loan Documents, and
shall pay when due all costs, fees and expenses required to be paid by it, under
the Loan Documents.

5.1.9Future Loan Modification.  If, after the date of this Agreement, Lender
elects to modify, split and/or sever of any portion of the Loan as described in
this Section (the “Loan Modification”), Borrowers shall cooperate, and cause
Guarantor and the Borrower Control Persons to cooperate, with Lender (at
Lender’s sole cost and expense, other than Borrowers’ legal fees in connection
with review of any Loan Modification documents) to effectuate such Loan
Modification and shall execute, acknowledge and deliver such documents as Lender
may reasonably request to evidence the Loan Modification.  Upon the election of
Lender at any time, Lender may (a) cause this Agreement, the Note and the
Mortgages to be split into a first and second mortgage loan, (b) create one or
more senior and subordinate notes (i.e., an A/B or A/B/C structure), (c) create
multiple components of the Note or notes, and allocate or reallocate the
principal balance of the Loan among such components, or (d) otherwise sever the
Loan into two or more loans secured by mortgages and by a pledge of the direct
or indirect partnership or membership interests of Borrowers (i.e., a senior
loan/mezzanine loan structure), in each such case, in whatever proportion and
whatever

49

 

--------------------------------------------------------------------------------

 

priority Lender determines; provided, however, that, in each such instance,
immediately after the effective date of such Loan Modification (i) the
outstanding principal balance of the Note or notes evidencing the Loan (or
components of such notes) equals the outstanding principal balance of the Loan
immediately prior to the Loan Modification, (ii) the weighted average of the
interest rates for the Note or notes evidencing the Loan (or components of such
notes) equals the interest rate of the Note immediately prior to the Loan
Modification, (iii) there shall be no change to any other economic term of the
Loan or to the rights, remedies or obligations of any Borrower or any Guarantor;
and (vi) the ownership structure of Borrower may be revised to effectuate a
mezzanine loan structure under the Loan Documents provided that the beneficial
ownership of Borrower remains unchanged.

5.1.10Further Assurances.  Borrowers shall, at Borrowers’ sole cost and expense:

A.Upon the reasonable request of Lender therefor given from time to time pay for
(i) reports of UCC, tax lien, judgment and litigation searches with respect to
any Borrower Control Person, and (ii) searches of title to each Property and the
other Collateral, each such search to be conducted by search firms designated by
Lender in each of the locations designated by Lender;

B.Furnish to Lender all instruments, documents, certificates, title and other
insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished pursuant to the
terms of the Loan Documents or reasonably necessary to evidence, preserve and/or
protect the Collateral at any time securing or intended to secure the Note;

C.Execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Collateral at any time securing or intended to
secure the Note, as Lender may reasonably require (including, without
limitation, any amendment or replacement to any of the Mortgages, UCC financing
statements or Security Documents); and

D.Do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.11Management of Property.  Borrowers shall provide competent, responsible
management for each Property.  All management agreements must contain
termination provisions and must be otherwise reasonably satisfactory to
Lender.  Borrowers shall not enter into any management agreement or arrangement
with any Person with respect to the management of each Property without Lender’s
prior written consent both as to such management agreement or arrangement and
such Person.  Borrowers shall cause management subordination agreements in form
and substance reasonably acceptable to Lender to be executed by any such manager
simultaneously with the execution and delivery of each such management
agreement.  Borrowers shall not modify, or amend or terminate any approved
management agreement without Lender’s prior written consent.  Borrowers shall
provide Lender with a copy of any written Notice received by Borrowers from such
manager of the occurrence of any default or event of default or condition that
with the giving of notice or

50

 

--------------------------------------------------------------------------------

 

passage of time, or both, would constitute an event of default under any
management agreement or that would entitle the manager thereunder to terminate
the management agreement.  Such management agreement shall be terminated by
Borrowers, at Lender’s reasonable request, upon not less than thirty (30) days’
prior notice to Borrowers during an Event of Default.  If any such management
agreement is terminated pursuant hereto, Borrowers shall promptly seek to
appoint a replacement manager reasonably acceptable to Lender pursuant to a
replacement management agreement acceptable to Lender, and Borrowers’ failure to
appoint a replacement manager, or to enter into such replacement management
agreement within thirty (30) days after Lender’s request shall constitute an
immediate Event of Default.  All leasing brokerage agreements must be with
leasing brokers and contain subordination and termination provisions and must be
otherwise reasonably satisfactory, both as to such leasing brokerage agreement
and such leasing broker, to Lender and Borrowers shall cause each leasing broker
to enter into a subordination agreement in form and substance reasonably
acceptable to Lender simultaneously with the execution and delivery of such
leasing brokerage agreement.  Borrowers shall provide Lender with a copy of any
written notice received by Borrowers from such leasing broker of the occurrence
of any default or event of default or condition that with the giving of notice
or passage of time, or both, would constitute an event of default under any
leasing brokerage agreement or that would entitle the leasing broker to
terminate its agreement.  Such agreement shall be terminated by Borrowers, at
Lender’s reasonable request, upon not less than thirty (30) days’ prior notice
to Borrowers during an Event of Default.  If any such leasing brokerage
agreement is terminated pursuant hereto, Borrowers shall promptly seek to
appoint a replacement broker reasonably acceptable to Lender, pursuant to a
replacement leasing brokerage agreement, reasonably acceptable to Lender, and
Borrowers’ failure to appoint such a replacement leasing broker or to enter into
such replacement leasing brokerage agreement, within thirty (30) days after
Lender’s request shall constitute an immediate Event of Default.

5.1.12Financial Reporting.

A.Each Borrower shall furnish to Lender (i) within forty-five (45) days
following the end of each calendar quarter of each Fiscal Year and within ninety
(90) days following each Fiscal Year of such Borrower, quarterly and annual
operating statements of such Borrower as of the end of and for the preceding
quarter and such Fiscal Year, in each case (1) prepared in accordance with GAAP,
consistently applied; and (2) reflecting conformity with (and deviations from)
the budget for such preceding quarter and such Fiscal Year, as may be
applicable; (ii) contemporaneously with the delivery of the quarterly and annual
operating statements of each Property, a rent roll certified, signed and dated
by Borrowers detailing the names of all tenants under the Leases, the portion of
the Improvements on any Property occupied by each tenant, the Gross Revenue and
any other charges payable under each Lease and the term of each Lease; and (iii)
contemporaneously, with the delivery of the annual operating statements of each
Property, the annual balance sheet and profit and loss statement of such
Borrower, in each case, prepared in accordance with GAAP, consistently applied.
Lender may require that any or all of the quarterly statements required to be
delivered pursuant to this Section 5.1.12(A) be prepared on a monthly basis
(with, where applicable, comparisons against the budget for such month) and
submitted within ten (10) days after month end at any time (i) a Default or an
Event of Default has occurred and is continuing, (ii) the Loan (or a portion
thereof) has been securitized or (iii) to comply with regulatory, audit or other
requirements to which Lender is subject.

51

 

--------------------------------------------------------------------------------

 

B.The financial statements and reports described in Section 5.1.12(A) above
shall be in such detail as Lender may reasonably require and shall be certified
as true, complete and correct by the applicable Borrower or if required by
Lender, (i) during the existence of any Default or Event of Default or (ii) in
order to comply with any regulatory audit or other requirements to which Lender
is subject, by an Independent certified public accountant reasonably acceptable
to Lender. Following during the existence of any Default or Event of Default,
each Borrower shall deliver to Lender the items required in Section 5.1.12(A)
above on a monthly basis.

C.Each Borrower shall furnish to Lender, within fifteen (15) Business Days after
request, such further information regarding any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA as may be
reasonably requested by Lender in writing, in respect to such Borrower or the
Managing Member.

D.At least thirty (30) days following the end of each Fiscal Year of the
Borrowers, each Borrower shall submit or cause to be submitted to Lender, an
Operating Budget for Property Expenses for the next Fiscal Year for each
Property.  Each Operating Budget shall be subject to the approval of Lender.

E.To the extent required under applicable law, each Borrower shall file and pay
its annual tax returns and taxes in a timely manner.  Each Borrower shall
furnish to Lender, within ten (10) days following the filing thereof, copies of
any income tax returns filed with the Internal Revenue Service and any state
income tax returns for the state in which each Property is located and for the
state of such Borrower’s formation.  Borrowers shall cause such Guarantor to
provide Lender with copies of Guarantor’s federal and state tax returns within
ten (10) days after their filing.

F.Borrowers shall furnish, or cause to be furnished, to Lender annually, within
ninety (90) days following the end of each Fiscal Year, a complete copy of the
consolidated financial statements of Guarantor prepared in accordance with GAAP,
consistently applied and covering the financial position and results of
operations of Guarantor, for such Fiscal Year and containing a statement of
revenues and expenses, a statement of assets and liabilities and a statement of
equity of Guarantor.  Together with each annual financial statements of
Guarantor, Borrowers shall furnish to Lender a certificate of an officer of
Guarantor certifying as of the date thereof (x) that the annual financial
statements present fairly in all material respects the results of operations and
financial condition of Guarantor all in accordance GAAP, consistently applied,
and (y) whether there exists an Event of Default or Default, and if such Event
of Default or Default exists, the nature thereof, the period of time it has
existed and the action then being taken to remedy same.

G.Borrowers shall furnish, or cause to be furnished, to Lender, within
forty-five (45) days after the end of each calendar quarter, financial
statements, a balance sheet and a profit and loss statement for Guarantor for
such calendar quarter, and within ninety (90) days after the end of the calendar
year, Guarantor’s annual financial statements, balance sheet and profit and loss
statement.  The financial statements and reports of Guarantor described above
shall be in substantially the same form and detail as the financial statements
and reports delivered by Guarantor to Lender in respect of the Loan prior to the
Closing Date and shall be certified as true and correct by the applicable
Guarantor or if (i) a Default or an Event of Default exists, or (ii)

52

 

--------------------------------------------------------------------------------

 

Lender determines that it is necessary in order to comply with any regulatory,
audit or other requirements to which Lender may be subject, by an Independent
certified public accountant reasonably acceptable to Lender).  

H.Borrowers shall furnish to Lender, within fifteen (15) Business Days after
request, such further information with respect to the operation of the
Properties (or any of them) and the financial affairs of any Borrower Control
Person as may be reasonably requested by Lender, including all business plans
prepared for the Borrowers.

I.Borrowers shall also promptly furnish or cause to be furnished to Lender, any
other financial reports or statements of Borrowers and Guarantor, including,
without limitation, balance sheets, profit and loss statements, tax returns,
other financial statements, and certified rent rolls, required under any of the
Loan Documents, requested by any regulatory or governmental authority exercising
jurisdiction over Lender, or requested by Lender from time to time, certified as
true, correct and complete by Borrowers and Guarantor.  

5.1.13Operation of Property.  Borrowers shall cause the use and operation of
each Property to be conducted at all times in a manner consistent with general
industrial, commercial, warehouse, distribution, wholesale and/or light
manufacturing uses (in each case consistent with the permitted use of each
Property as of the Closing Date), with the appropriate ancillary uses and
amenities and for no other purpose, continuously and without interruption,
including, without limitation, the following:

A.to maintain or cause to be maintained the standard of each Property at all
times at its historic level of quality and finish (and at a level not lower than
that maintained by prudent managers of similar facilities in the geographic
region where each Property is located);

B.to operate or cause to be operated each Property in a prudent manner in
compliance with applicable Legal Requirements and Insurance Requirements
relating thereto and maintain or cause to be maintained all licenses, Permits
and any other agreements necessary for the continued use and operation of each
Property;

C.in any event to use and operate each Property solely for the operation of
retail, transportation and industrial use (in each case consistent with the use
of each Property as of the Closing Date), and other appropriate ancillary uses
and amenities and for no other purpose; and

D.to comply at all times with the Operations and Maintenance Plan for the
Fairview Property (as such term is defined on Schedule 1.1(2) attached hereto),
dated as of March 9, 2018, prepared by EBI Consulting as Project No. 111800746
for the benefit of Lender.

E.to comply at all times with the Operations and Maintenance Plan for the 300
American Property (as such term is defined on Schedule 1.1(2) attached hereto),
dated as of March 9, 2018, prepared by EBI Consulting as Project No. 111800749
for the benefit of Lender.

F.to comply at all times with the Operations and Maintenance Plan for the 500
American Property (as such term is defined on Schedule 1.1(2) attached hereto),
dated as of March 9, 2018, prepared by EBI Consulting as Project No. 1118000748
for the benefit of Lender.

53

 

--------------------------------------------------------------------------------

 

5.1.14Single-Purpose Entity.  In no event shall any Borrower, whether directly
or indirectly, acquire any property or asset other than the Property nor
commence any income generating activity not contemplated to be conducted by such
Borrower as set forth in this Agreement until all Secured Obligations have been
indefeasibly paid in full.  Without limiting the preceding provisions of this
Section 5.1.14, each Borrower shall at all times until the Secured Obligations
have been indefeasibly paid in full, be a Person, other than an individual, that
(a) is formed or organized solely for the purpose of holding, directly, an
ownership interest in the applicable Property, or any portion thereof, (b) does
not engage in any business other than the ownership, management and operation of
the applicable Property or any portion thereof, (c) does not have any (i) assets
other than those related to its interest in the applicable Property or any
portion thereof or (ii) Indebtedness (except for the Loan and the Permitted
Debt), (d) does not guarantee or otherwise become liable on or in connection
with any obligation of any other Person, (e) does not enter into any contract or
agreement with any stockholder, partner, principal, member or Affiliate of such
Person or any Affiliate of any such stockholder, partner, principal, member or
Affiliate except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arm’s length basis
with third parties other than an Affiliate, (f) does not incur, create or assume
any Indebtedness (except for the Loan and Permitted Debt), (g) does not make any
loans or advances to any other Person (including, without limitation, any
Affiliate), (h) does not become insolvent or fail to pay its debts from its
assets as the same shall become due, provided, however, that nothing in this
clause (h) shall require any owner or principal of any Borrower or any other
Person to make any capital contribution or other contribution of cash or assets
to such Borrower (i) does not fail to conduct and operate its business in all
material respects as previously conducted and operated, (j) does not fail to pay
its debts from its assets as the same shall become due, (k) does not fail to
maintain its books and records and bank accounts separately from those of its
Affiliates (other than the other Borrowers), including, without limitation, its
general partners or members, as may be applicable, (l) does not fail at all
times to hold itself out to the public as a legal entity separate and apart from
any other Person (including, without limitation, any Affiliate (including,
without limitation, any stockholder, partner, member, trustee, beneficiary, or
other owner of such Borrower or any Affiliate of any such stockholder, partner,
member, trustee, beneficiary, or other owner)), (m) does not fail to file its
own tax returns to the extent that it is legally required to do so; (n) does not
fail to maintain adequate capital for its normal obligations, reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, (o) does not fail to maintain its assets in
such a manner that it is not costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate (other than the other
Borrowers) or any other Person, (p) does not hold itself out to be responsible
for the Indebtedness (other than the with respect to each Borrower’s obligations
under the Loan Documents) of any other Person, (q) is subject to and complies
with all of the limitations on powers set forth in the organizational
documentation (and if a partnership, that of each general partner, and if a
limited liability company, that of the managing member (or if there is no
managing member, the members)) as in effect on the date hereof, (r) other than
with respect to the Deposit Account or the Excess Cash Subaccount as set forth
in the Cash Collateral Agreement, holds all of its assets in its own name and
does not commingle its assets with the assets of any other Person (other than
the other Borrowers), (s) utilizes its own letterhead, invoices and checks, (t)
holds title to its interest in the applicable Property  in its own name, (u)
allocates fairly and reasonably any overhead expenses that are shared with any
Affiliate including, without limitation, paying for office space and services
performed by any employee of any Affiliate, (v) does not pledge its assets for
the benefit of any other Person other than pursuant to the Loan Documents as
security for the Loan, and (w) corrects any known misunderstandings regarding
its separate identity.

5.1.15ERISA.  Borrowers shall not at any time have any direct employees and
shall not participate in any Plan or Multiemployer Plan.  Without limiting the
immediately preceding sentence, Borrowers shall deliver to Lender as soon as
possible, and in any event within ten (10) days after any Borrower knows or has
reason to believe that any of the events or conditions specified below with
respect to any Plan, Welfare Plan or Multiemployer Plan has occurred or exists,
an Officer’s Certificate setting forth details respecting such event or
condition and the action, if any, that Borrowers or any ERISA Affiliate proposes
to take with respect thereto (and a copy of any report or notice required to be
filed with or given to PBGC by any Borrower or an ERISA Affiliate with respect
to such event or condition):

A.any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

B.the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Borrower or an ERISA Affiliate to
terminate any Plan;

C.the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Borrower or any ERISA Affiliate of any Borrower of a notice from
a Multiemployer Plan that such action has been taken by PBGC with respect to
such Multiemployer Plan;

D.the complete or partial withdrawal from a Multiemployer Plan by any Borrower
or any ERISA Affiliate of any Borrower that results in material liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by any Borrower,
any Guarantor or any ERISA Affiliate of any Borrower or any Guarantor of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

E.the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Borrower or any ERISA Affiliate of any Borrower to enforce Section
515 of ERISA, which proceeding is not dismissed within thirty (30) days;

54

 

--------------------------------------------------------------------------------

 

F.the adoption of an amendment to any Plan that, pursuant to Section 401(a)(29)
of the Code or Section 307 of ERISA, would result in the loss of tax-exempt
status of the trust of which such Plan is a part if Borrower or an ERISA
Affiliate of any Borrower fails to timely provide security to the Plan in
accordance with the provisions of said Sections;

G.the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could result in a Material Adverse Effect; and

H.the imposition of a lien or a security interest in connection with a Plan.

5.1.16Property and Related Insurance.

A.Coverages Required.  Borrowers shall maintain or cause to be maintained, with
financially sound and reputable insurance companies or associations satisfactory
to Lender, all insurance required under the terms of the Insurance Agreement,
and shall comply with each and every covenant and agreement contained in such
Insurance Agreement pursuant to and in accordance with the terms and provisions
of the Insurance Agreement. Borrowers shall provide Lender with reasonably
satisfactory evidence of the payment of the premiums of all such insurance
within five (5) Business Days following any such payment.

B.Renewal Policies.  Not less than thirty (30) days prior to the expiration date
of each insurance policy required pursuant to the Insurance Agreement, Borrowers
shall deliver to Lender either an appropriate renewal policy or replacement
policy (or a certified copy thereof) that in each case satisfies the
requirements of the Insurance Agreement.

C.Deposit for Premiums.  On the Closing Date, Borrowers shall deposit with
Lender an amount equal to 1/12th of the amount that Lender estimates will be
required to make the next annual payments of the premiums for the policies of
insurance referred to in this Section, multiplied by the number of whole and
partial months which have elapsed since the date one month prior to the most
recent policy anniversary date for each such policy.  On each Payment Date
thereafter, Borrowers shall deposit an amount equal to 1/12th of the amount that
Lender estimates will be required to pay the next required annual premium for
each insurance policy referred to in this Section.  The purpose of these
provisions is to provide Lender with sufficient funds on hand to pay all such
premiums thirty (30) days before the date on which they become past due.  If
Lender, in its reasonable discretion, determines that the funds escrowed
hereunder are, or will be, insufficient, Borrowers shall, within ten (10) days
following Borrowers’ receipt of written demand, pay such additional sums as
Lender shall determine necessary and shall pay any increased monthly charges as
so requested by Lender.  Provided that no Event of Default exists and is then
continuing, Lender shall apply the amounts so deposited to the payment of such
insurance premiums when due, but in no event will Lender be liable for any
interest on any amounts so deposited, and the money so received may be held and
commingled with Lender’s own funds.  If an Event of Default exists, Lender may
apply such funds to the payment of such insurance premiums, to the payment of
any of the Secured Obligations in such order as Lender shall elect in its sole
discretion or may retain the same as Security for the Secured Obligations, in
its sole discretion.

D.Application of Hazard Insurance Proceeds.  Borrowers shall after learning
thereof promptly notify Lender of any damage or casualty to all or any portion
of any Property or

55

 

--------------------------------------------------------------------------------

 

Chattels.  Lender may participate in all negotiations and appear and participate
in all judicial or arbitration proceedings concerning any insurance proceeds
that may be payable as a result of such casualty or damage, and may, in Lender’s
sole discretion, compromise or settle, in the names of both Borrowers and
Lender, any claim for any such insurance proceeds; provided, however, that in
any event any such compromise or settlement shall be subject to the prior
consent of Lender, which may be granted or withheld in Lender’s discretion.  Any
such insurance proceeds shall be paid directly to Lender and shall be applied
first to reimburse Lender for all out-of-pocket costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred by Lender in connection
with the ascertainment and collection of such insurance proceeds.  The balance,
if any, of any insurance proceeds received by Lender with respect to an insured
damage or casualty shall be, in Lender’s sole discretion, either (i) retained
and applied by Lender first toward payment of the Secured Obligations in such
order and manner as Lender deems appropriate, or (ii) paid over, in whole or in
part and subject to such conditions as Lender may impose, to Borrowers to pay
for repairs or replacements necessitated by the damage or casualty.  In the
event that all of the Secured Obligations have been performed or are discharged
by the application of less than all of such insurance proceeds, then, any
remaining proceeds shall be paid over to Borrowers.  Notwithstanding the
foregoing provisions of this Section 5.1.16(D), Lender shall pay over to
Borrowers any such insurance proceeds as provided in clause (ii) of the
immediately preceding sentence, provided that, and on the following
conditions:   (A) there does not exist any Default or Event of Default, (B)
Borrowers demonstrate to the reasonable satisfaction of Lender that Borrowers
have the financial ability to pay all principal and interest and any other
amounts required to be paid under this Agreement and the Note, and perform all
of the other Secured Obligations, during the restoration of the applicable
Property from Gross Revenue (including, without limitation, proceeds of rent
loss or business interruption insurance) or otherwise, (C) the damage or
casualty occurs prior to the date that is six (6) months prior to the Loan
Maturity Date and the restoration is capable of being completed prior to the
Loan Maturity Date, (D) all insurance proceeds and other funds provided by
Borrowers for such restoration are released under reserve and construction
funding arrangements reasonably satisfactory to Lender, (E) the repair or
restoration will return the applicable Property to substantially the same size,
design and utility as existed immediately prior to the damage or casualty, (F)
in the event the proceeds of insurance are insufficient to pay for the
restoration (as reasonably determined by Lender), Borrowers shall, prior to the
commencement of any restoration work, deposit with Lender not later than the
date that is fifteen (15) days following the date that Borrowers receive written
notification from Lender of such deficiency, such additional funds as are
necessary to complete the restoration as reasonably determined by Lender; (G)
Borrowers undertake and covenant and agree (in writing) with Lender to fund any
and all deficiencies, and in fact actually fund any and all such deficiencies,
not later than the date that is fifteen (15) days following the date that the
proceeds of insurance are received by Lender and prior to the distribution of
any further insurance proceeds, such that at all times the funds held by Lender
and remaining to be disbursed for purposes of the restoration shall be
sufficient to complete the restoration; (H) the annual Gross Revenue that will
survive the restoration or repair of the applicable Property produces a Debt
Service Coverage Ratio of not less than 1.20 to 1.0 and Borrowers demonstrate to
Lender’s satisfaction that Borrowers shall be able to attain a Debt Service
Coverage Ratio of at least 1.20 to 1.0 from Gross Revenue within six (6) months
following completion of the restoration; and (I) if any site plan amendment,
variance, special use permit or other similar special approval or consent is
required from any government authority or any other Person for such repair or
restoration, Borrowers shall obtain and deliver to

56

 

--------------------------------------------------------------------------------

 

Lender such site plan amendment, variance, special use permit or other similar
special approval or consent not later than the date that is one hundred eighty
(180) days following the date of such casualty or damage (provided, however,
that such one hundred eighty (180) day time period shall in all respects be
subject to the foregoing provisions of this Section 5.1.16(D) and shall not
extend or otherwise modify any time periods in such foregoing provisions).    

Notwithstanding the foregoing provisions of this Section 5.1.16(D), in the event
that the insurance proceeds do not exceed $250,000.00 (the “Threshold Amount”),
then such insurance proceeds with respect to the applicable damage or casualty
shall be paid over, in whole or in part and subject to such conditions as Lender
may impose, to Borrowers to pay for repairs or replacements necessitated by the
damage or casualty (provided, however, that if all of the Secured Obligations
have been performed or are discharged by the application of less than all of
such insurance proceeds, then any remaining proceeds will be paid over to
Borrowers)  if (i) no Default or Event of Default then exists, and (ii) the
proceeds received by Lender (together with any other funds delivered by
Borrowers to Lender for such purpose) shall be sufficient, in Lender’s
reasonable judgment, to pay for any restoration necessitated by the casualty,
and (iii) the cost of such restoration shall not exceed the Threshold Amount,
and (iv) the damage or casualty occurs prior to the date that is six (6) months’
prior to the Loan Maturity Date and the restoration is capable of being
completed, in Lender’s judgment, at least ninety (90) days prior to the Loan
Maturity Date and (v) Borrowers shall undertake and complete the repair or
restoration of the applicable Property so as to return such Property to
substantially the same size, design and utility as existed immediately prior to
the damage or casualty and shall fund any deficiency in the event such proceeds
are insufficient to complete such repair or restoration.  

Lender will have no obligation to see to the proper application of any insurance
proceeds paid over to Borrowers, nor will any such proceeds received by Lender
bear interest or be subject to any other charge for the benefit of
Borrowers.  If such insurance proceeds are deposited with Lender, Lender may,
prior to the application of such proceeds, commingle them with Lender’s own
funds and otherwise act with regard to such proceeds as Lender may determine.  

E.Successor’s Rights.  Any Person that acquires title to any Property or the
Chattels upon foreclosure or deed in lieu of foreclosure hereunder will succeed
to all of Borrowers’ rights under all policies of insurance maintained pursuant
to this Section.

5.1.17Eminent Domain; Private Damage.  If all or any part of any Property is
taken or damaged by eminent domain or any other public or private action,
Borrowers shall notify Lender promptly of the time and place of all meetings,
hearings, trials, and other proceedings relating to such action.  Lender may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment that may be due as a
result of such taking or damage, and may, in Lender’s sole but reasonable
discretion, compromise or settle, in the names of both Borrowers and Lender, any
claim for any such award or payment; provided, however, that in any event any
such compromise or settlement shall be subject to the prior consent of Lender,
which may be granted or withheld in Lender’s discretion.  Any such award or
payment shall be paid directly to Lender and shall be applied first to reimburse
Lender for all out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by Lender in connection with the
ascertainment and collection of such award or payment.  The balance, if any, of
such award

57

 

--------------------------------------------------------------------------------

 

or payment received by Lender with respect to a condemnation shall be, in
Lender’s sole discretion, either (i) retained and applied, without prepayment
penalty or fee as set forth in Section 5(c) of the Note, by Lender toward
payment of the Secured Obligations in such order and manner as Lender deems
appropriate, or (ii) paid over, in whole or in part and subject to such
conditions as Lender may impose, to Borrowers for the purpose of restoring,
repairing, or rebuilding any part of the Property affected by the taking or
damage.  Notwithstanding the foregoing provisions of this Section 5.1.17, Lender
shall pay over to Borrowers any such award or payment as provided in clause (ii)
of the immediately preceding sentence, provided that, and on the following
conditions: (A) there does not exist any Default or Event of Default, (B)
Borrowers demonstrate to the reasonable satisfaction of Lender that Borrowers
have the financial ability to pay all principal and interest required under this
Agreement and the Note, and perform all of the other Secured Obligations, during
the restoration of the applicable Property from Gross Revenue (including,
without limitation, the proceeds of rent loss or business interruption
insurance) or otherwise, (C) the damage occurs prior to the date that is six (6)
months prior to the Loan Maturity Date and the restoration is capable of being
completed prior to the Loan Maturity Date, (D) any condemnation award and other
funds provided by Borrowers for such restoration are released under reserve and
construction funding arrangements reasonably satisfactory to Lender, (E) the
repair or restoration will return the applicable Property to substantially the
same size, design and utility as existed immediately prior to the damage, (F) in
the event the condemnation award is insufficient to pay for the restoration (as
reasonably determined by Lender), Borrowers shall, prior to the commencement of
any restoration work, deposit with Lender not later than the date that is
fifteen (15) days following the date that the condemnation award is received by
Lender, such additional funds as are necessary to complete the restoration as
reasonably determined by Lender; (G) Borrowers undertake and covenant and agree
(in writing) with Lender to fund any and all deficiencies, and in fact actually
fund any and all such deficiencies, not later than the date that is fifteen (15)
days following the date that Borrowers receive written notification from Lender
of such deficiency and prior to the distribution of any further portion of the
condemnation award, such that at all times the funds held by Lender and
remaining to be disbursed for purposes of the restoration shall be sufficient to
complete the restoration; (H) the annual Gross Revenue that will survive the
restoration or repair of the applicable Property produces a Debt Service
Coverage Ratio of not less than 1.20 to 1.0 and Borrowers demonstrate to
Lender’s satisfaction that Borrowers shall be able to attain a Debt Service
Coverage Ratio of at least 1.20 to 1.0 from Gross Revenue within six (6) months
after completion of the restoration; and (I) if any site plan amendment,
variance, special use permit or other similar special approval or consent is
required from any government authority or any other Person for such repair or
restoration, Borrowers shall obtain and deliver to Lender such site plan
amendment, variance, special use permit or other similar special approval or
consent not later than the date that is one hundred eighty (180) days following
the date of such taking or condemnation (provided, however, that such one
hundred eighty (180) day time period shall in all respects be subject to the
foregoing provisions of this Section 5.1.17 and shall not extend or otherwise
modify any time periods in such foregoing provisions).  If the applicable
Mortgage has been foreclosed prior to Lender’s receipt of such award or payment,
Lender may nonetheless retain such award or payment to the extent required to
reimburse Lender for all out-of-pocket costs and expenses, including reasonable
attorneys’ fees, incurred in

58

 

--------------------------------------------------------------------------------

 

connection therewith, and to discharge any deficiency remaining with respect to
the Secured Obligations.

Notwithstanding the foregoing provisions of this Section 5.1.17, in the event
that the award or payment does not exceed the Threshold Amount, then such award
or payment received by Borrowers with respect to the applicable condemnation
shall be paid over, in whole or in part and subject to such conditions as Lender
may impose, to Borrowers for the purpose of restoring, repairing or rebuilding
any part of the applicable Property affected by the taking or damage if (i) no
Default or Event of Default then exists, and (ii) the award or payment received
by Lender (together with any other funds delivered by Borrowers to Lender for
such purpose) shall be sufficient, in Lender’s reasonable judgment, to pay for
any restoration, repair or rebuilding necessitated by the condemnation, and
(iii) the cost of such restoration, repair or rebuilding shall not exceed the
Threshold Amount, and (iv) the condemnation occurs prior to the date that is six
(6) months prior to the Loan Maturity Date and the restoration, repair or
rebuilding is capable of being completed, in Lender’s judgment, at least ninety
(90) days prior to the Loan Maturity Date, and (v) Borrowers shall undertake and
complete the restoration, repair or rebuilding of any Property so as to return
the applicable Property to substantially the same size, design and utility as
existed immediately prior to the condemnation and shall fund any deficiency in
the event such award is insufficient to complete such repair or restoration.

Lender will have no obligation to see to the proper application of any
condemnation award paid over to Borrowers.  If such condemnation award is
deposited with Lender, Lender may, prior to the application of such award,
commingle it with Lender’s own funds and otherwise act with regard to such
proceeds as Lender may determine.

5.1.18Leases.

A.Without Lender’s prior written consent, which may be granted or withheld in
Lender’s sole discretion, Borrowers shall not enter into or modify, amend,
supplement, terminate or cancel any Lease of all or any part of any
Property.  Any submission by Borrowers for Lender’s consent to a Lease or
modification, amendment, supplement, termination or cancellation thereof shall
be accompanied by a copy of such Lease or modification, amendment, supplement,
termination or cancellation, a then-current Rent Roll for the applicable
Property, year-to-date and prior year operating statements for the applicable
Property and a cover letter requesting Lender’s consent which contains a
signature line on which Lender may evidence Lender’s consent to such Lease or
modification, amendment, supplement, termination or cancellation (collectively,
the “Lease Approval Deliveries”).  Each Lease, and each modification, amendment,
supplement, termination or cancellation of any Lease, shall be in
writing.  Notwithstanding anything to the contrary in the Loan Documents,
Lender’s written consent will not be required prior to entering into any new
Safe Harbor Lease or any modification, amendment, or supplement thereof after
the Closing Date (so long as such Lease remains a Safe Harbor Lease after giving
effect to any such modification, amendment or supplement), provided that no
Event of Default exists and Borrowers deliver a copy of each such Safe Harbor
Lease to Lender within ten (10) days after execution thereof together with
Borrowers’ written certification that such copy is a true, correct and complete
copy of such Safe Harbor Lease and that all of the conditions set forth in this
sentence and in the definition of “Safe Harbor Lease” have been satisfied.

59

 

--------------------------------------------------------------------------------

 

B.Lender agrees that for any proposed Lease that does not qualify as a Safe
Harbor Lease, for which Borrower is required to obtain Lender’s consent thereto,
Lender will attempt to respond within ten (10) Business Days, and Lender’s
consent shall not be unreasonably withheld based upon market conditions, so long
as no Event of Default then exists.  Borrower shall be permitted to submit a
lease summary term sheet, for purposes of obtaining Lender’s approval, which
sets out all of the economic terms of the proposed Lease, as well as any
deviations from the Lease Form.  Lender’s consent will be contingent on tenant
signing the Lease Form.  Lender will not be obligated to enter into any
subordination, non-disturbance and attornment agreement (or similar agreement)
for any tenant for which Borrower is requesting Lender lease approval until such
time as an executed Lease that complies with the provisions of this Agreement is
delivered to Lender.  If Lender has failed to respond to the written request for
consent of a proposed Lease after five (5) Business Days after its receipt
thereof, together with any additional information that Lender may reasonably
require to evaluate such proposed Lease, and Borrower has provided a subsequent
five (5) Business Days written notice to Lender requesting consent, each notice
marked with a legend in bold capital letters stating: LENDER SHALL BE DEEMED TO
HAVE CONSENTED TO THE MATTER CONTAINED HEREIN IF IT FAILS TO RESPOND TO THIS
REQUEST FOR CONSENT WITHIN 10/5 (as applicable) BUSINESS DAYS AFTER THE DATE
HEREOF, then Lender shall be deemed to have consented to the same.

C.With respect to each Lease, Borrowers:

shall neither do, nor neglect to do, anything that may cause or permit the
termination of such Lease, or cause or permit the withholding or abatement of
any rent payable under any such Lease;

(i)shall observe and perform all of the obligations imposed upon Borrowers under
such Lease and shall not do or permit to be done anything to impair the value of
the Lease as security for the Secured Obligations;

(ii)shall promptly send copies to Lender of all written notices of default that
Borrowers shall send or receive under any Lease;

(iii)shall enforce all of the terms, covenants and conditions contained in the
Lease upon the part of the lessee or any other party that is not Borrowers
thereunder to be observed or performed and shall not effect a termination or
diminution of the obligations of tenants under Lease;

(iv)shall not collect any rent under any Lease more than one (1) month in
advance (other than security deposits);

(v)shall not execute any other assignment of Borrowers’ interest in the Leases
or Revenue, except pursuant to the Security Documents;

(vi)shall not alter, modify or change the terms of any guaranty of the Leases or
cancel or terminate such guaranty without the prior written consent of Lender;
and

(vii)shall not consent to any assignment of or subletting under the Lease not in
accordance with their terms, without the prior written consent of Lender.

60

 

--------------------------------------------------------------------------------

 

D.Borrowers shall deposit security deposits of tenants under Leases that are
turned over to or for the benefit of Borrowers or otherwise collected by or on
behalf of Borrowers, into an Eligible Account and in compliance with applicable
Legal Requirements and shall not commingle such funds with any other funds of
Borrowers.  Any bond or other instrument that Borrowers are permitted to hold in
lieu of cash security deposits under any applicable Legal Requirements shall be
maintained in full force and effect unless replaced by cash deposits as
hereinabove described, shall, if permitted pursuant to all applicable Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender) and shall, in all respects, comply with
any applicable Legal Requirements and otherwise be reasonably satisfactory to
Lender.  Borrowers shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrowers’ compliance with the foregoing.  Upon the
occurrence and during the continuance of any Event of Default, Borrowers shall,
upon Lender’s written request, if permitted by any applicable Legal
Requirements, turn over to Lender the security deposits (and, if required to be
paid to any tenant pursuant to its Lease or applicable Legal Requirements, any
interest theretofore earned thereon and not previously disbursed to such tenant)
then held with respect to all or any portion of any Property, to be held by
Lender subject to the terms of the Leases.

E.(i) Without limiting the generality of the foregoing, (a) Borrowers shall
notify Lender in writing of any cancellation penalties, termination fees or
other consideration payable to Borrowers in connection with any cancellation,
termination or surrender of any Lease (any such penalties or fees are referred
to herein as “Termination Fees”), which written notice shall be delivered to
Lender not later than three (3) Business Days following receipt by Borrowers of
written notice from the applicable tenant under such Lease of the intention of
such tenant to cancel, terminate or surrender such Lease, but in any event prior
to the payment by the applicable tenant under such Lease of any such Termination
Fees to such Borrower and (b) Lender may, but shall not be required to,
(i) require that such Borrowers deposits such Termination Fees into a reserve
held by Lender or Servicer pursuant to a tenant improvement and leasing
commissions reserve agreement, which agreement shall be in form and substance
reasonably satisfactory to Lender, and (ii) impose such restrictions and
conditions on the timing and amount of disbursements of the Termination Fees
from such reserve account as Lender may reasonably require, including, without
limitation (x) requiring that (1) the space left vacant as a result of such
cancellation, termination or surrender be relet to a tenant and under a Lease
consented to by Lender unless such consent is either not required or deemed
given in accordance with this Section 5.1.18 (any such Lease an “Approved
Lease”), (2) the tenant under such Approved Lease is in occupancy of the portion
of the Property demised pursuant to such Approved Lease and is paying rent in
accordance with such Approved Lease, (3) Borrowers provide to Lender a tenant
estoppel certificate from the tenant under such Approved Lease in a form and in
substance reasonably acceptable to Lender, and (4) Borrowers provide to Lender
written evidence reasonably acceptable to Lender that all improvements to the
applicable Property required pursuant to such Approved Lease have been completed
in accordance with such Approved Lease, and (y) limiting the amount of any such
disbursement to the lesser of (1) the actual cost of re-tenanting such space and
(2) the amount calculated by dividing the applicable Termination Fees by the
total square feet of space vacated, then multiplying that result by the number
of square feet of newly leased space under such Approved Lease.

61

 

--------------------------------------------------------------------------------

 

(ii)Subject to Section 5.1.18(E)(iii) below, (a) in the event that following the
date that any such Termination Fee is paid, as of the date of determination, the
Debt Service Coverage Ratio is less than 1.0 to 1.0, then Lender may apply an
amount equal to the excess of (x) any Termination Fees over (y) the amount of
such Termination Fees disbursed to Borrowers pursuant to Section 5.1.18(E)(i)
above (any such excess amount the “Excess Termination Fees”) to any regularly
scheduled payment due and payable by Borrower under the Note, this Agreement,
the Mortgages or the other Loan Documents (including, without limitation, any
monthly payment of principal and/or interest and any regularly scheduled reserve
deposits) in such order and in such manner as determined by Lender; (b)
following the date that any such Termination Fee is paid, as of the date of
determination, (x) the Debt Service Coverage Ratio equals or exceeds 1.0 to 1.0
and (y) at least eighty-five percent (85%) of the rentable square feet of space
available at all of the Properties is occupied by Leases approved (or deemed
approved) by Lender pursuant to this Agreement or the Safe-Harbor Leases, then
Lender shall disburse any Excess Termination Fees to Borrowers.

(iii)If any Event of Default exists and is continuing, Lender may apply any
Termination Fees to the Secured Obligations in such order and in such manner as
determined by Lender in Lender’s sole discretion.

F.Borrowers shall provide Lender with a Rent Roll on an annual basis, certified
by Borrowers to Lender as true, correct and complete.  Without limiting the
provisions of this Section 5.1.18, the Rent Roll shall include all Leases
whether or not evidenced by written instruments.

5.1.19Intentionally Omitted.  

5.1.20Ownership and Organizational Structure.  Except as otherwise permitted
pursuant to Article 8, each Borrower shall maintain or shall cause to be
maintained the ownership and organizational structure reflected on Exhibit A
attached hereto at all times while the Secured Obligations are outstanding.

5.1.21Preservation of Existence and Properties, Scope of Business, Compliance
with Law.  Borrowers shall comply with all Legal Requirements, including, but
not limited to, all applicable laws, rules, regulations and orders and other
governmental or quasi-governmental requirements and private covenants, such
compliance to include, without limitation, maintaining all Permits and paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon any Borrower or any Property.  Borrowers shall maintain all
Permits necessary for the operation, ownership, use, occupancy and maintenance
of each Property for the then current use of each Property, and without limiting
this covenant of Borrowers, Borrowers shall make application for renewals of any
of the Permits prior to the expiration thereof.  Borrowers shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect the existence of each Borrower Control Person as a partnership, limited
liability company, corporation or other entity, as may be applicable, and to
maintain the authorization of each Borrower Control Person to perform the
obligations under the Loan Documents.  No Borrower shall amend or modify, or
permit any other Borrower Control Person to amend or modify, its organizational
documents so as to contravene any of the Loan Documents or to prevent the
observance of the obligations under the Loan Documents.  Each Borrower shall
comply, and cause

62

 

--------------------------------------------------------------------------------

 

each other Borrower Control Person to comply with all applicable Legal
Requirements, and each Borrower shall obtain, and cause each other Borrower
Control Person to obtain, all authorizations, approvals and consents from, and
shall make all notices and filings with, any court, governmental, authority or
regulatory body, in respect of its right and ability to perform, or cause the
performance of, the obligations under the Loan Documents.  Each Borrower shall
maintain, and cause Managing Member, Guarantor and each other Borrower Control
Person to maintain, its status as “non-foreign person” within the meaning of
Sections 1445 and 7701 of the United States Internal Revenue Code of 1986, as
amended, and the regulations issued thereunder.

5.1.22Economic Sanctions, Anti-Money Laundering, Etc.  

Each Borrower represents, warrants and covenants to Lender that:

A.No Borrower, Guarantor, Borrower Control Person or any officer or director of
any Borrower, Guarantor or Borrower Control Person is or shall become a
Prohibited Person or is or shall become directly or indirectly owned or
controlled by any Prohibited Person,

B.At all times throughout the Loan term, none of the funds of any Borrower, any
Guarantor, any Borrower Control Person or any other party that are used to repay
the Loan shall be derived from (i) conducting business or transacting with any
Prohibited Person, or (ii) activities involving the violation of any Anti-Money
Laundering Laws,

C.None of the proceeds of the Loan shall be used to facilitate any business,
transactions, or other activity with any Prohibited Person or activities
involving the violation of any Anti-Money Laundering Laws, and

D.Borrowers shall promptly deliver to Lender any certification or other evidence
reasonably requested from time to time by Borrowers confirming Borrowers’
compliance with this Section.  The representations, warranties and covenants set
forth in this Section shall be deemed repeated and reaffirmed by Borrowers as of
each date that Borrowers make a payment to Lender under the Note, this Agreement
and the other Loan Documents or receives any payment from Lender.  Borrowers
shall promptly notify Lender in writing should Borrowers becomes aware of any
change in the information set forth in these representations, warranties and
covenants.

E.Notwithstanding the foregoing, with respect to any direct or indirect
constituent of any Borrower or any Guarantor that is not a U.S. Person, such
non-U.S. Person shall not be required to comply with any of the provisions in
this Section 5.1.22 if doing so would constitute a violation of the domiciliary
law applicable to such non-U.S. Person.

5.1.23Intentionally Omitted.

5.1.24Guarantor.  Within thirty (30) days after the death of any individual
Guarantor, Borrowers shall notify Lender in writing of such death and provide to
Lender the names and current financial statements of one or more substitute
guarantors reasonably acceptable to Lender:  (A) whose Net Worth and financial
condition is, in Lender’s discretion, equivalent to or better than the deceased
Guarantor based upon the financial statements and other financial information
delivered to Lender in respect of the individual that is the Guarantor
immediately prior to such replacement, or (B) who are the heirs, devisees and

63

 

--------------------------------------------------------------------------------

 

beneficiaries of substantially all of the deceased Guarantor’s assets, provided,
however, that, in each case, such replacement guarantor shall (together with any
other remaining Guarantor) satisfy the Guarantor Minimum Net Worth Requirement.
Within sixty (60) days after the death of such individual Guarantor, each
substitute guarantor(s) shall (i) deliver to Lender the financial reports and
statements required to be delivered by Guarantor in Section 4.12 of the Mortgage
and Section 5.1.12 of this Agreement, and (ii) execute and deliver to Lender a
guaranty agreement and an environmental indemnity agreement in substantially the
same form as the Guaranty and the Environmental Indemnity Agreement and such
other instruments as Lender may reasonably require in connection with such
substitution.

5.1.25Minimum Net Worth and Available Liquidity of Guarantor.  At all times
until repayment in full of the Secured Obligations, Borrowers shall cause
Guarantor to satisfy the Guarantor Minimum Net Worth Requirement and Guarantor
Minimum Available Liquidity Requirement. Notwithstanding the foregoing, if at
any time prior to the indefeasible payment in full of the Secured Obligations,
the Guarantor fails to satisfy the Guarantor Minimum Available Liquidity
Requirement, such failure may be cured by depositing with Lender or Servicer (as
determined by Lender) not later than the date that is thirty (30) days following
notice by Lender to Borrower and/or Guarantor of such failure cash or marketable
securities acceptable to Lender in an amount equal to the excess of the amount
of the Guarantor Minimum Available Liquidity over the Available Liquidity of
Guarantor as of the date of determination, which amount shall be held by Lender
as additional collateral for the repayment of the Loan and which amount shall be
deemed to be part of the “Collateral” for the purposes of this Agreement and the
other Loan Documents.  During the existence of any Event of Default, Lender may
apply such amounts held by Lender or Servicer pursuant to this Section 5.1.25 to
the Secured Obligations in such order and manner as determined by Lender in its
sole discretion.

5.1.26Intentionally Omitted.

5.1.27Other Encumbrances.  Borrowers shall promptly and strictly perform and
comply with all covenants, conditions and prohibitions required of any Borrower
in connection with any Access Agreement and any other encumbrance affecting any
Property or any of the Chattels, the Intangible Personalty or the other
Collateral, or any part thereof, or any interest therein, regardless of whether
such other encumbrance is superior or subordinate to the lien hereof.

5.1.28Maintenance and Repair of Property and Chattels; Contracts.  Borrowers
shall at all times maintain the Properties and the Chattels in good condition
and repair, shall diligently prosecute the completion of any building or other
improvement that is at any time in the process of construction on the
Properties, and shall promptly repair, restore, replace, or rebuild any part of
the Properties or the Chattels that may be affected by any casualty or any
public or private taking or injury to the Properties or the Chattels.  All costs
and expenses arising out of the foregoing shall be paid by Borrowers whether or
not the proceeds of any insurance or eminent domain shall be sufficient
therefor.  Borrowers shall maintain access to and egress from each Property by
public streets. Borrowers shall comply with (or cause compliance with) all Legal
Requirements, statutes, ordinances, and other governmental or quasi-governmental
requirements and private covenants relating to the ownership,

64

 

--------------------------------------------------------------------------------

 

construction, maintenance, use, or operation of the Properties, including but
not limited to, any zoning requirements, any environmental or ecological
requirements, any requirements pursuant to and in accordance with any Access
Agreements and any requirements regarding access for persons with
disabilities.  Lender and any Person authorized by Lender may upon prior notice
to Borrowers enter and inspect any Property at all reasonable times, and may
inspect the Chattels, wherever located, at all reasonable times.  Borrowers
shall take all actions necessary or required under the Leases to effect the
provisions of the immediately preceding sentence.  Borrowers shall maintain all
public utility services (including, without limitation, water supply, storm and
sanitary sewer facilities, and natural gas, electric, telephone, cable
television and high speed Internet access facilities) necessary for the
operation and maintenance of the Properties (including, without limitation,
improvements constituting part of any Property) for its intended purposes, and,
without limiting such maintenance requirement, shall maintain such services at
the boundaries of the Land.  Borrowers shall comply with (or cause compliance
with) all requirements of any insurance company or inspection or rating bureau
in respect of the Properties, including, without limitation, any requirements
for the continuation of any insurance coverage or the continuation thereof at
premium rates.  Borrowers shall timely pay and perform each of the obligations
of Borrowers under or in connection with the Contracts.  Borrowers shall not,
without Lender’s prior written consent, (i) enter into any Contract with an
Affiliate of any Borrower, any Guarantor or any other Borrower Owner Person
and/or (ii) enter into any Contract that has a term in excess of one hundred
eighty (180) days unless such Contract is terminable by any Borrower (without
penalty) on thirty (30) days’ notice.  No Borrower Control Person shall enter
into any contract or agreement that contravenes any of the Loan Documents or
that provides or has the effect that the performance of the Loan Documents
constitutes a default under such contract or agreement or results in the
creation of any lien, security interest, other charge or encumbrance upon or
with respect to the any Property, Chattels, Intangible Personalty or other
Collateral.  Borrowers shall perform, observe and fulfill, in all material
respects, all of the obligations, covenants and conditions set forth in any
agreement or instrument to which any Borrower or any of the properties, assets
or revenues of any Borrower, as the case may be, are bound, if the failure to
perform, observe or fulfill any such obligation, covenant or condition would
materially and adversely affect the properties, assets, operations or condition
(financial or otherwise) of any Borrower, as the case may be, or the ability of
any party to the Loan Documents to perform Borrowers’ obligations under the Loan
Documents.

5.1.29Records and Books of Account.  Borrowers shall keep accurate and complete
records and books of account, in which complete entries shall be made,
reflecting all financial transactions of Borrowers relating to the Properties.

5.1.30Inspection Rights.  At any reasonable time, and from time to time, upon
not less than 24 hours prior notice from Lender, Borrower shall permit Lender,
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit and inspect each
or any Property and to discuss with Borrower the affairs, finances and accounts
of Borrower.  Borrower shall take all actions necessary or required under the
Leases to effect such right of Lender to inspect the Property.

65

 

--------------------------------------------------------------------------------

 

ARTICLE 6NEGATIVE COVENANTS

6.1Negative Covenants.  Borrowers covenant and agree that, until payment in full
of the Secured Obligations, Borrowers shall not do, directly or indirectly, any
of the following without Lender’s prior written consent:

6.1.1Debt.  Incur any Indebtedness, other than the Loan and Permitted Debt or as
otherwise set forth in this Agreement.

6.1.2Liens on any Property or other Collateral.  Incur, create, assume, become
or be liable in any manner with respect to, or permit to exist, except as
permitted by this Agreement, any Lien with respect to any Property or the other
Collateral, except: (i) Liens in favor of Lender and (ii) the Permitted
Encumbrances.

6.1.3Ownership.  Own any property of any kind other than the Collateral.

6.1.4Intentionally Omitted.

6.1.5Dissolution; Merger or Consolidation. Dissolve, terminate, liquidate, merge
with or consolidate into another Person or permit any Borrower Control Person
that is not Borrower (other than in connection with any permitted transfer) to
dissolve, terminate, liquidate, merge with or consolidate into another Person.

6.1.6Change In Business.  Make any material change in the scope or nature of the
business objectives, purposes or operations of Borrowers, or undertake or
participate in activities other than the continuance of the present business of
the Borrowers.

6.1.7Debt Cancellation.  Cancel or otherwise forgive or release any material
claim or debt owed to any Borrower by any Person, except for adequate
consideration or in the ordinary course of such Borrowers’ business.

6.1.8Affiliate Transactions.  Except as otherwise provided herein, enter into,
or be a party to, any transaction with an Affiliate of any Borrower Control
Person, except in the ordinary course of business and on terms that are
intrinsically fair and substantially similar to those that would be available on
an arm’s length basis with third parties other than an Affiliate.

6.1.9Creation of Easements.  Except as expressly permitted by or pursuant to the
applicable Mortgage or this Agreement or as may otherwise be consented to by
Lender in writing, create, or permit any Property or any part thereof to become
subject to, any easement, license or restrictive covenant, other than a
Permitted Encumbrance.

6.1.10Misapplication of Funds.  Distribute any Gross Revenue or Money received
from any Leases in violation of the provisions of this Agreement and the other
Loan Documents.

6.1.11Certain Restrictions.  Enter into any agreement that expressly restricts
the ability of any Borrower to enter into amendments, modifications or waivers
of any of the Loan Documents.

66

 

--------------------------------------------------------------------------------

 

6.1.12Assignment of Permits and Warranties.  Assign or transfer any of
Borrowers’ interest in any and all Permits and warranties pertaining to any
Property, or assign, transfer or remove or permit any other Person to assign,
transfer or remove any records pertaining to any Property and the location of
any such records at any Property or the office of any Borrower.

6.1.13Place of Business; Jurisdiction of Organization; Name of Borrower.  (i)
Change the chief executive office or the principal place of business of any
Borrower without giving Lender at least fifteen (15) days’ prior written notice
thereof and promptly providing Lender such information as Lender may reasonably
request in connection therewith and delivering to Lender any financing statement
that may be filed in connection with any of the Loan Documents as Lender may
require or (ii) change or permit a change of the jurisdiction of organization of
any Borrower without first notifying Lender in writing of such Borrower’s
intention to do so and delivering to Lender any financing statement that may be
filed in connection with any of the Loan Documents as Lender may require or
(iii) change the name under which any Borrower does business, or adopt or begin
doing business under any other name or assumed or trade name, without first
notifying Lender of Borrowers’ intention to do so and delivering to Lender such
executed modifications or supplements to this Agreement and/or any of the other
Loan Documents (and to any financing statement that may be filed in connection
with any of the Loan Documents) as Lender may require.

6.1.14Leases.  Enter into, amend, modify, restate or cancel any Lease except in
accordance with Section 5.1.18.

6.1.15Management Agreement.  Except in accordance with this Agreement, (i) Enter
into, any management agreement, (ii) terminate, cancel or consent to either the
reduction of the term of or the assignment of any management agreement approved
by Lender in accordance with this Agreement, (iii) increase or consent to the
increase of the amount of any fees or charges payable under any management
agreement approved by Lender in accordance with this Agreement, or (iv)
otherwise modify, change, supplement, alter or amend, or waive or release any of
its rights and remedies under, any management agreement approved by Lender in
accordance with this Agreement in any material respect.

6.1.16Plans and Welfare Plans.  (i) Knowingly engage in or permit any
transaction in connection with which any Borrower or any ERISA Affiliate could
be subject to either a material civil penalty or tax assessed pursuant to
Section 502(i) or 502(1) of ERISA or Section 4975 of the Code, permit any
Welfare Plan to provide benefits, including without limitation, medical benefits
(whether or not insured), with respect to any current or former employee of
Borrower beyond his or her retirement or other termination of service other than
(a) coverage mandated by Legal Requirements, (b) death or disability benefits
that have been fully provided for by paid up insurance or otherwise or (c)
severance benefits (unless such coverage is provided after notification of and
with the reasonable approval of Lender), (ii) permit the assets of any Borrower
to become “plan assets”, whether by operation of law or under regulations
promulgated under ERISA or adopt, amend (except as may be required by Legal
Requirements) or increase the amount of any benefit or amount payable under, or
permit any ERISA Affiliate to adopt, amend (except as may be required by Legal
Requirements) or increase the amount of any benefit or amount payable under, any
Plan or Welfare Plan, except

67

 

--------------------------------------------------------------------------------

 

for normal increases in the ordinary course of business consistent with past
practice that, in the aggregate, do not result in a material increase in
benefits expense to any Borrower or any ERISA Affiliate or (iii) permit an ERISA
Event to occur.

6.1.17ERISA.  Engage in any transaction that would cause the Note (or the
exercise by Lender of any of its rights under the Loan Documents) to be a
non-exempt, prohibited transaction under ERISA (including for this purpose the
parallel provisions of Section 4975 of the Internal Revenue Code of 1986, as
amended), or otherwise result in Lender being deemed in violation of any
applicable provisions of ERISA.  Borrowers shall indemnify, protect, defend, and
hold Lender harmless from and against any and all losses, liabilities, damages,
claims, judgments, costs, and expenses (including, without limitation excise
taxes, attorneys’ fees and costs incurred in the investigation, defense, and
settlement of claims and in obtaining any individual ERISA exemption or state
administrative exception that may be required, in Lender’s sole and absolute
discretion) that Lender may incur, directly or indirectly, as the result of the
breach by Borrowers of any warranty or representation set forth in Section
4.1.17 hereof or the breach by Borrowers of any covenant contained in this
Section 6.1.17.  This indemnity shall remain in full force and effect until
repayment in full of the Secured Obligations and shall not be subject to the
limitation on personal liability described in Section 10.31.

6.1.18Equipment and Inventory.  Permit any Equipment or Inventory owned by any
Borrower to be removed at any time from any Property unless the removed item is
consumed or sold in the usual and customary course of business, removed
temporarily for maintenance and repair or, if removed permanently, replaced by
an article of equivalent suitability and not materially less value, owned by
Borrowers free and clear of any Lien.

6.1.19Payments to Affiliates.  Pay any Borrower or any Affiliate of Borrower any
fees with respect to any Property, except for Property Manager or any property
manager pursuant to an approved property management agreement pursuant to
Section 5.1.11, and as otherwise approved by Lender in writing.

6.1.20Waste and Alterations.  Commit or permit any physical waste with respect
to any Property or the Chattels.  Borrowers shall not cause or permit any part
of any Property, including but not limited to any building, structure, parking
lot, driveway, landscape scheme, timber, or other ground improvement, to be
removed, demolished, or materially altered without the prior written consent of
Lender, which may be granted or withheld in the sole discretion of Lender.
Borrowers shall not change or cause to be changed any access to or egress from
any Property by public streets, easements or rights of way without Lender’s
prior written consent.

6.1.21Distributions.  Make any distributions to direct or indirect members or
other owners or its respective Affiliates (including, without limitation, those
made for purposes such as the return of such parties’ equity in Borrower) in
violation of the terms and provisions of the Loan Documents, including, without
limitation, during the existence of any Event of Default, without the prior
written consent of Lender in its sole and absolute discretion.

68

 

--------------------------------------------------------------------------------

 

6.1.22Zoning and Private Covenants.  Initiate, join in, or consent to any change
in any zoning ordinance or classification, any change in the “zoning lot” or
“zoning lots” (or similar zoning unit or units) presently comprising any
Property, any transfer of development rights, any private restrictive covenant,
or any other public or private restriction limiting or defining the uses which
may be made of any Property or any part thereof, without the express written
consent of Lender.  If under applicable zoning provisions the use of all or any
part of any Property is or becomes a nonconforming use, Borrowers shall not
cause such use to be discontinued or abandoned without the express written
consent of Lender, and Borrowers shall use its best efforts to prevent the
tenant under any Lease from discontinuing or abandoning such use.

6.1.23Contracts.  Enter into, modify, change, supplement, alter, amend or
terminate, or consent to the entering into, modification, change, supplement,
alteration, amendment modification or termination of, any Contract in excess of
$50,000.00 (including, without limitation, any collective bargaining agreement
or any other labor agreement) without Lender’s prior written consent.

6.1.24Use of Proceeds.  Use any funds advanced by Lender under the Loan
Documents for household or agricultural purposes, to purchase margin stock, or
for any purpose prohibited by law.

6.1.25Access Agreements.  Enter into, amend, supplement, cancel, modify or
terminate any Access Agreements., without Lender’s prior written consent.

6.1.26Further Encumbrance of Chattels.  Create nor permit any lien, security
interest or encumbrance against the Chattels, Intangible Personalty or other
Collateral or any part thereof or interest therein, other than the liens and
security interests created by the Loan Documents, without the prior written
consent of Lender, which may be withheld for any reason.  

6.1.27Assessments Against Property.  Without the prior written consent of
Lender, which may be withheld for any reason, consent to or allow the creation
of any so-called special districts, special improvement districts, benefit
assessment districts or similar districts, or any other body or entity of any
type, or consent to or allow the occurrence of any other event, that would or
might result in the imposition of any additional taxes, assessments or other
monetary obligations or burdens on any Property.  

6.1.28Transfer or Removal of Chattels, Intangible Personalty or other
Collateral.  Sell, transfer or remove from any Property all or any part of the
Chattels, Intangible Personalty or other Collateral, unless the items sold,
transferred, or removed are simultaneously replaced with similar items of equal
or greater value.

6.1.29Change of Name.  Change the name under which such Borrower does business,
or adopt or begin doing business under any other name or assumed or trade name,
without first notifying Lender of such Borrower’s intention to do so and
delivering to Lender such executed modifications or supplements to this
Agreement (and to any financing statement which may be filed in connection
herewith) as Lender may reasonably require.

69

 

--------------------------------------------------------------------------------

 

6.1.30Improper Use of Property, Chattels, Intangible Personalty or other
Collateral.  Use any Property, the Chattels, the Intangible Personalty or the
other Collateral for any purpose or in any manner that violates any applicable
law, ordinance, or other governmental requirement, the requirements or
conditions of any insurance policy, or any private covenant.

ARTICLE 7EVENT OF DEFAULT

7.1Event of Default.  The occurrence of one or more of the following events
shall be an “Event of Default” hereunder:

7.1.1if Borrower fails to pay when due any interest, principal or other amount
in a sum certain under this Agreement or under any of the other Loan Documents
for which sum there is a scheduled date for payment or for which there is a date
certain for payment;

7.1.2if Borrower fails to pay within ten (10) days following demand by Lender
any amount other than any amount described in Section 7.1.1 above or Section
7.1.3 below;

7.1.3if Borrower fails to pay the outstanding Secured Obligations on the Loan on
the Loan Maturity Date;

7.1.4if, any certification, representation or warranty made by any Borrower
Control Person in the Loan Application, this Agreement, the Note, the Mortgages
or any other Loan Document, or in any certificate or notice delivered or made in
connection herewith or therewith, shall prove to be false, misleading or
erroneous in any material respect when made or deemed made;

7.1.5if there is a breach of the provisions of Section 5.1.14, Section 5.1.15,
Section 5.1.18, Section 5.1.20, Section 5.1.22, Section 5.1.24, Section 5.1.25,
Section 6.1.1, Section 6.1.2, Section 6.1.3, Section 6.1.4, Section 6.1.5,
Section 6.1.9, Section 6.1.13, Section 6.1.14, Section 6.1.16, Section 6.1.17,
Section 6.1.27 or Section 6.1.28 hereof;

7.1.6if, any Borrower Control Person makes an assignment for the benefit of
creditors or admits in writing, of any such Borrower Control Person’s inability
to pay such Borrower Control Person’s debts as they become due in any proceeding
under the U.S. Bankruptcy Code or any similar federal or state law;

7.1.7if, a receiver, liquidator or trustee shall be appointed for any Borrower
Control Person, for the taking of possession of all or a substantial part of any
property of any Borrower Control Person, or if any Borrower Control Person,
shall be adjudicated in a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, any Borrower Control Person, or if any proceeding for
bankruptcy or seeking reorganization, liquidation, dissolution, winding-up,
arrangement, composition or readjustment of debts of any Borrower Control Person
shall be instituted or any other relief under any bankruptcy or any other
similar act or law of any jurisdiction, foreign or domestic, now or hereafter
existing, or if there occurs or if any Borrower Control Person shall dissolve or
cease to exist, or if any general assignment is made for the benefit of

70

 

--------------------------------------------------------------------------------

 

the creditors or any Borrower Control Person; provided, however, that if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by any Borrower Control Person, upon the same not being discharged,
stayed or dismissed within ninety (90) days, or if any Borrower Control Person
shall generally not be paying its debts as they become due, or if any Borrower
Control Person takes any action for or indicating its consent to, the purpose of
effecting any of the foregoing in any court of competent jurisdiction;

7.1.8if, other than in connection with a transfer or assumption pursuant to
Section 8.1 hereof, any Borrower and/or any Guarantor attempts to delegate its
obligations or assign its respective rights under this Agreement, any of the
other Loan Documents to which it is a party or any interest herein or therein;

7.1.9if there occurs (i) any Default, after the lapse of any applicable notice,
grace or cure period under any Loan Document, or (ii) any new “Event of Default”
as defined or described in this Agreement, the Note, any of the Mortgages and/or
any other Loan Document;

7.1.10if, any Borrower fails to maintain or renew in accordance with Section
5.1.16 any insurance required to be maintained pursuant to Section 5.1.16
hereof;

7.1.11if, any Borrower and/or any Guarantor shall fail to perform any of the
terms, covenants, obligations or conditions of this Agreement, the Note, the
Mortgages or the other Loan Documents to which it is a party that are not
specifically referred to in other subsections in this definition of “Event of
Default,” in each case for ten (10) days after written notice to such Borrower
or such Guarantor (as applicable), from Lender, in the case of any failure that
can be cured by the payment of a sum of money (other than Events of Default
pursuant to Sections 7.1.1, 7.1.2 and 7.1.3 above as to which no grace period
shall be applicable), or for thirty (30) days after written notice from Lender,
in the case of any other failure (unless a longer notice period is otherwise
provided herein or in such other Loan Document); provided, however, that if such
non-monetary failure is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and provided further that Borrower shall have
commenced to cure such failure within such 30‑day period and thereafter
diligently and expeditiously proceeds to cure the same, such 30‑day period shall
be extended for such time as is reasonably necessary for Borrower in the
exercise of due diligence to cure such failure but in no event for more than one
hundred twenty (120) days; and for the avoidance of doubt, the cure periods set
forth in this Section 7.1.11 shall not be applicable to the Events of Default
described in the other subsections of this Section 7.1;

7.1.12if, any Borrower, any Guarantor or any other Borrower Control Person shall
purport to, terminate, revoke, repudiate, declare voidable or void or otherwise
contest the validity or enforceability of any of the Loan Documents or any
provision of any of the foregoing or any of the obligations of any Borrower
and/or such Guarantor and/or such Borrower Control Person; or any Lien created
or purported to be created in by any Loan Document shall fail to be a valid,
enforceable and perfected Lien in favor of Lender securing the Secured
Obligations, prior to all other encumbrances except Permitted Encumbrances;

7.1.13if, any Borrower breaches the provisions of Section 5.1.2(E), and such
breach is not cured within thirty (30) days following notice to such Borrower;

71

 

--------------------------------------------------------------------------------

 

7.1.14any failure by Borrowers to vacate, or set aside, or stay, for thirty (30)
days, any levy executed, attached, sequestrated or other writ against any
Property, Chattel or Personalty;

7.1.15any failure of any Borrower Control Person to pay any money judgment in
excess of $25,000.00 against such Borrower Control Person before the expiration
of thirty (30) days after such judgment becomes final and no longer appealable;

7.1.16any assertion of any claim of priority over any Mortgage, by title, lien,
or otherwise, unless Borrowers within thirty (30) days after such assertion
either causes the assertion to be withdrawn or provides Lender with such
security as Lender may require to protect Lender against all loss, damage, or
expense, including actual third party attorneys’ fees, which Lender may incur in
the event such assertion is upheld;

7.1.17any order or decree is entered by any court of competent jurisdiction (i)
enjoining the rental of any space at any Property or (ii) enjoining or
prohibiting any Borrower or any Guarantor, from substantially performing any of
its respective obligations under this Agreement or any other Loan Document and
such order or decree is not stayed or vacated, or the proceedings out of which
such order or decree arose are not dismissed, within thirty (30) days after the
granting of such decree or order;

7.1.18any Transfer that is not a Permitted Transfer shall occur;

7.1.19the occurrence of any default after the lapse of any applicable grace or
cure period, or the occurrence of any event or circumstance defined as an “Event
of Default” under any consensual lien encumbering the Property or any part
thereof or interest therein, or any document or instrument evidencing
obligations secured thereby, provided, however, that nothing in this Section
7.1.19 shall be deemed to permit any such consensual lien to be executed by any
Borrower or any other Person; or

7.1.20the occurrence of any default after the lapse of any applicable grace or
cure period, or the occurrence of any event or circumstance defined as an “Event
of Default” under any Indebtedness (other than the Loan) incurred or owing by
any Borrower or any document or instrument evidencing any obligation to pay such
Indebtedness,

then, upon the occurrence of any such Event of Default and at any time
thereafter if such Event of Default remains uncured, Lender, may, in addition to
any other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents, or at law or in equity, take such action, without further
notice or demand, as Lender deems advisable to protect and enforce its rights
against Borrowers (or any of them) and/or Guarantor, as may be applicable, and
in and to all or any portion of the Collateral (including, without limitation,
declaring the entire Secured Obligations to be immediately due and payable) and
may enforce or avail itself of any or all rights or remedies provided in the
Loan Documents against Borrowers (or any of them), Guarantor and/or the
Collateral (including, without limitation, all rights or remedies available at
law or in equity).  Notwithstanding anything herein to the contrary, the
provisions of Section 7.1.6, Section 7.1.7 and Section 7.1.15 shall not apply to
any individual member of the Board of Directors of any corporation that is a
Borrower Control Person.

72

 

--------------------------------------------------------------------------------

 

7.2Remedies.  Immediately upon or any time and from time to time after the
occurrence and during the continuation of any Event of Default hereunder, Lender
may exercise any remedy available at law or in equity, including but not limited
to those listed below and those listed in the other Loan Documents, in such
sequence or combination as Lender may determine in Lender’s sole discretion.

7.2.1Performance of Defaulted Obligations.  Lender may make any payment or
perform any other obligation under the Loan Documents that any Borrower Control
Person has failed to make or perform, and Borrowers hereby irrevocably appoints
Lender as the true and lawful attorney-in-fact for Borrowers to make any such
payment and perform any such obligation in the name of Borrowers (or any of
them).  All out-of-pocket payments made and expenses (including attorneys’ fees)
incurred by Lender in this connection, together with interest thereon at the
Default Rate from the date paid or incurred until repaid, will be part of the
Secured Obligations and will be immediately due and payable by Borrowers to
Lender.  In lieu of advancing Lender’s own funds for such purposes, Lender may
use any funds of Borrowers or any of them which may be in Lender’s possession,
including but not limited to insurance or condemnation proceeds and amounts
deposited for taxes, insurance premiums, or other purposes.

7.2.2Specific Performance and Injunctive Relief.  Notwithstanding the
availability of legal remedies, Lender shall be entitled to obtain specific
performance, mandatory or prohibitory injunctive relief, or other equitable
relief requiring Borrowers (or any of them) and/or Guarantor to cure or refrain
from repeating any Default.

7.2.3Acceleration of Secured Obligations.  Lender may, without notice or demand,
declare all of the Secured Obligations immediately due and payable in full.

7.2.4Suit for Monetary Relief.  Subject to the non-recourse provisions of
Section 10.31 hereof, with or without accelerating the maturity of the Secured
Obligations, Lender may sue from time to time for any payment due under any of
the Loan Documents, or for money damages resulting from any Default by Borrowers
(or any of them) or Guarantor under any of the Loan Documents.

7.3 Remedies Cumulative.  The rights, powers and remedies of Lender under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrowers and/or Guarantor pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrowers
and/or Guarantor, or existing at law or in equity or otherwise.  Lender’s
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of any Default or Event of Default shall not be construed to be a waiver
of any subsequent Default or Event of Default or to impair any remedy, right or
power consequent thereon.

73

 

--------------------------------------------------------------------------------

 

7.4Curative Advances.  If any Default occurs and is not cured by Borrower after
notice from Lender within the applicable cure period, if any, or if any Event of
Default occurs, then Lender may expend such sums as either shall reasonably deem
appropriate to cure or attempt to cure such Default or Event of Default,
including, without limitation, Protective Advances; provided, however, no such
sum expended by Lender (and no reimbursement thereof by Borrowers) shall be
deemed to cure any Event of Default unless Lender shall waive such Event of
Default in writing in its sole discretion.  Borrowers shall immediately repay
all such sums (including, without limitation, Protective Advances) so advanced,
which sums shall immediately become part of the Secured Obligations, bear
interest at the Default Rate from the date advanced until the date repaid, and
be secured by the Collateral.

7.5Expenses of Enforcement.  All out-of-pocket costs and expenses incurred by
Lender in the exercise of its rights and remedies, including, without
limitation, out-of-pocket attorneys’ fees, shall be added to the Secured
Obligations and shall be payable on demand and bear interest at the Default Rate
from the date incurred until repaid.

ARTICLE 8TRANSFERS, RELEASE OF PROPERTY

8.1Transfers.

A.Borrowers shall not Transfer, directly or indirectly, all or any part of the
Collateral or all or any part of any Property, or, except for a Permitted
Transfer, permit any Transfer, directly and indirectly, of any, direct or
indirect, ownership interest in, or Control of, any Borrower or any Property,
without Lender’s prior written consent thereto.

B.Notwithstanding the foregoing, and provided that the Transfer Conditions (as
defined below) or the WU Transfer Conditions (as defined below), as applicable,
are satisfied, the following transfers (each, a “Permitted Transfer”) are
permitted without Lender’s prior written consent:

(1)(a) The limited partners of Managing Member may transfer their respective
limited partnership interests in Managing Member to Guarantor in exchange for
shares in Guarantor, (b) each of Paul Cooper, By-Pass Trust under Article THIRD
of the Last Will and Testament of Jerome Cooper, Jeffrey Ravetz, Sarah Ravetz,
Louis Sheinker, Jeffrey Wu and the Wu Family 2012 Gift Trust (each individually,
a “Principal”, and, collectively, the “Principals”) may transfer their
respective limited partnership interests in Managing Member to another
Principal, (c) Managing Member may issue additional limited partnership
interests to Persons who are not Principals, and (d) owners of shares of GTJ
REIT may (x) transfer such shares in accordance with the applicable operating
documents of GTJ REIT, or (y) transfer such shares to GTJ REIT to be redeemed by
GTJ REIT pursuant to the applicable operating documents of GTJ REIT, provided,
however, that in each such case, such transfer does not result in any Person
owning more than nine percent (9%) of the direct or indirect ownership interests
of any Borrower (any such transfer, a “Public Transfer”), in each case without
violating the provisions of this Section 8.1, provided that each of the Transfer
Conditions (defined below) are satisfied with respect to any such Transfer.

(2)Transfers of title or interests (including ownership interests) under any
trust or will or testament or applicable laws of descent or intestacy.

74

 

--------------------------------------------------------------------------------

 

(3)Jeffrey Wu, an individual on behalf of himself and the Wu Family 2012 Gift
Trust, may pledge and/or Transfer the 24.413% class B limited partnership
interests and his 2.219% common limited partnership interests in Managing Member
to PNC Bank, N.A. without violating the provisions of this Section 8.1, provided
that each of the WU Transfer Conditions (as defined below) are satisfied with
respect to any such Transfer.

C.For purpose of this Section 8.1, “Transfer Conditions” mean all of the
following:  

(1)Other than in respect of a Public Transfer, there exists no Event of Default
at the time of such transfer.

(2)The Principals, either individually or together, shall maintain at least a 5%
direct or indirect ownership interest in each of the Borrowers.

(3)Other than in respect of a Public Transfer, Paul Cooper continues to be the
Chief Executive Officer of GTJ REIT, Louis Sheinker continues to be the
President of GTJ REIT, and Paul Cooper and Louis Sheinker each continue to be
members of the Board of Directors of GTJ REIT.

(4)GTJ GP shall either (A) remain the sole general partner of Managing Member
and shall continue to own at least one percent (1%) of the outstanding
partnership interests in Managing Member, or (B) own one hundred percent (100%)
of the direct ownership interests in each of the Borrowers.

(5)Guarantor shall (A) remain the owner of one hundred percent (100%) of the
direct ownership interests in GTJ GP, (B) continue to Control GTJ GP, (C) so
long as Managing Member exists, continue to indirectly Control Managing Member
and (D) continue to indirectly Control each Borrower.  

(6)Other than in respect of a Public Transfer, after the proposed Transfer,
Guarantor continues to satisfy the Guarantor Minimum Net Worth Requirement and
the Guarantor Minimum Available Liquidity Requirement.

(7)If a change in the Property Manager for the Property (not a change in the
manager or managing member of any Borrower) shall result from such transfer,
Borrowers shall enter into a Management Agreement with a Property Manager that
has reasonably satisfactory experience operating and leasing property similar to
the Property and that has a term no greater than one (1) year, may be cancelled
on 30-days written notice (without cause and without any cancellation fee or
charge), and which provides that the Property Manager shall subordinate its fees
to the payment of the Loan, and otherwise complies with the terms of this
Agreement and the other Loan Documents.

(8)Other than in respect of a Public Transfer, (i) at least thirty (30) days
prior to any such proposed Transfer, Borrowers shall deliver to Lender written
notice of the proposed Transfer (the “Transfer Notice”) and an organizational
chart illustrating the ownership structure of each Borrower both before and
after the consummation of the proposed Transfer, which organizational chart
shall set forth Borrowers’ direct and indirect upstream owners, the percentage
interests held

75

 

--------------------------------------------------------------------------------

 

by each such owner and the type of entity of each such owner that is an entity
(an “Organizational Chart”) confirming the ownership structure before and after
the proposed Transfer and (ii) within ten (10) days after the proposed Transfer
has occurred, Borrowers shall deliver to Lender a final Organizational Chart
reflecting the new ownership structure of each Borrower.

(9)Borrowers shall pay or reimburse Lender for all of the out-of-pocket costs,
fees and expenses incurred by Lender in respect of any such proposed Transfer,
including, without limitation, reasonable attorneys’ fees incurred by Lender,
whether or not such proposed Transfer is consummated.

(10)The proposed transferee and its constituent members (A) are not then
identified by the Office of Foreign Assets Control or Department of Treasury as
a person subject to trade restrictions under U.S. law, including but not limited
to, the International Emergency Economic Powers Act, the Trading with the Enemy
Act and any Executive Orders or regulations promulgated thereunder (as any and
all of such laws and regulations have been or may hereafter be, renewed,
extended, amended or replaced) with the result that such proposed transferee and
its constituent members are in violation of law and/or transaction of business
with such parties is prohibited by law, (B) are not in violation of any
Anti-Terrorism Laws or Anti-Money Laundering Laws, and (C) if Lender requests,
execute a certificate in form and substance reasonably satisfactory to Lender in
connection with each such Transfer, evidencing that the proposed transferee and
all of its constituent members comply with the requirements set forth in
Section 5.1.22.

(11)With respect to any Permitted Transfer effected pursuant to Section
8.1(B)(1) (except a Public Transfer) concurrently with delivery of the Transfer
Notice, Borrowers pay Lender an administrative review fee equal to $3,000, which
fee shall be fully earned by Lender as of the date Borrower delivers the
Transfer Notice to lender.

(12)Other than in respect of a Public Transfer, not later than twenty (20) days
following any such Transfer, Borrowers shall provide Lender with (A) evidence
reasonably satisfactory to Lender that all of the Transfer Conditions have been
satisfied with respect to such Transfer and (B) a certificate signed by
Borrowers and Guarantor that (I) certifies to Lender that all of the Transfer
Conditions have been satisfied with respect to such Transfer, (II) certifies to
Lender that the Organizational Chart delivered to Lender in respect of such
transfer is true, complete and correct, and (III) attaches (x) a copy of the
documents effectuating the Transfer and a copy of the organizational documents
of the entities affected by such Transfer, as amended, and (y) any other
information that Lender may reasonably request.

(13)Such Transfer shall not (i) impair or adversely affect Lender’s rights or
security under the Loan Documents, (ii) diminish the obligations of Borrowers
under this Agreement, the other Loan Documents, or (iii) diminish the
obligations of Guarantor under the Guaranty Agreement and the Environmental
Indemnity Agreement.

(14)Such Transfer could not subject Lender or any of its Affiliates to any civil
or criminal penalties in any jurisdiction or otherwise constitute an unlawful
act, offence or crime by Lender or any of its Affiliates, including, without
limitation, under any of the laws, regulations and executive orders described in
Section 5.1.22 of this Agreement.

76

 

--------------------------------------------------------------------------------

 

D.For purpose of this Section 8.1, “WU Transfer Conditions” mean all of the
following:    

(1)There exists no Event of Default at the time of such transfer.  

(2)GTJ GP shall remain the sole general partner of Managing Member and shall
continue to own at least one percent (1%) of the outstanding partnership
interests in Managing Member.

(3)Guarantor shall (A) remain the owner of one hundred percent (100%) of the
direct ownership interests in GTJ GP, (B) continue to Control GTJ GP and (C)
continue to indirectly Control Managing Member and each Borrower.

(4)Prior to and following such Transfer, neither Jeffrey Wu nor the transferee
or the pledgee, as the case may be, nor any transferee or successor of such
transferee or pledgee, shall have any right to Control Guarantor, GTJ GP,
Managing Member or any Borrower.

(5)After the proposed Transfer, Guarantor continues to satisfy the Guarantor
Minimum Net Worth Requirement and the Guarantor Minimum Available Liquidity
Requirement.

(6)If a change in the Property Manager for the Property (not a change in the
manager or managing member of any Borrower) shall result from such transfer,
Borrowers shall enter into a Management Agreement with a Property Manager that
has reasonably satisfactory experience operating and leasing property similar to
the Property and that has a term no greater than one (1) year, may be cancelled
on 30-days written notice (without cause and without any cancellation fee or
charge), and which provides that the Property Manager shall subordinate its fees
to the payment of the Loan, and otherwise complies with the terms of this
Agreement and the other Loan Documents.

(7)(i) at least thirty (30) days prior to any such proposed Transfer, Borrowers
shall deliver to Lender the Transfer Notice (as defined in Section 8.1(C)(8))
and an Organizational Chart (as defined in Section 8.1(C)(8)) confirming the
ownership structure before and after the proposed Transfer and (ii) within ten
(10) days after the proposed Transfer has occurred, Borrowers shall deliver to
Lender a final Organizational Chart reflecting the new ownership structure of
each Borrower.

(8)Borrowers shall pay or reimburse Lender for all of the out-of-pocket costs,
fees and expenses incurred by Lender in respect of any such proposed Transfer,
including, without limitation, reasonable attorneys’ fees incurred by Lender,
whether or not such proposed Transfer is consummated.

(9)The proposed transferee and its constituent members (A) are not then
identified by the Office of Foreign Assets Control or Department of Treasury as
a person subject to trade restrictions under U.S. law, including but not limited
to, the International Emergency Economic Powers Act, the Trading with the Enemy
Act and any Executive Orders or regulations promulgated thereunder (as any and
all of such laws and regulations have been or may hereafter be, renewed,
extended, amended or replaced) with the result that such proposed transferee and
its constituent members are in violation of law and/or transaction of business
with such parties is prohibited by

77

 

--------------------------------------------------------------------------------

 

law, (B) are not in violation of any Anti-Terrorism Laws or Anti-Money
Laundering Laws, and (C) if Lender requests, execute a certificate in form and
substance reasonably satisfactory to Lender in connection with each such
Transfer, evidencing that the proposed transferee and all of its constituent
members comply with the requirements set forth in Section 5.1.22.

(10)With respect to any Permitted Transfer effected pursuant to Section
8.1(B)(3), concurrently with delivery of the Transfer Notice, Borrowers pay
Lender an administrative review fee equal to $3,000.

(11)Not later than twenty (20) days following any such Transfer, Borrowers shall
provide Lender with (A) evidence reasonably satisfactory to Lender that all of
the Transfer Conditions have been satisfied with respect to such Transfer and
(B) a certificate signed by Borrowers and Guarantor that (I) certifies to Lender
that all of the Transfer Conditions have been satisfied with respect to such
Transfer, (II) certifies to Lender that the Organizational Chart delivered to
Lender in respect of such transfer is true, complete and correct, and (III)
attaches (x) a copy of the documents effectuating the Transfer and a copy of the
organizational documents of the entities affected by such Transfer, as amended,
and (y) any other information that Lender may reasonably request.

(12)Such Transfer shall not (i) impair or adversely affect Lender’s rights or
security under the Loan Documents, (ii) diminish the obligations of Borrowers
under this Agreement, the other Loan Documents, or (iii) diminish the
obligations of Guarantor under the Guaranty Agreement and the Environmental
Indemnity Agreement.

(13)Such Transfer could not subject Lender or any of its Affiliates to any civil
or criminal penalties in any jurisdiction or otherwise constitute an unlawful
act, offence or crime by Lender or any of its Affiliates, including, without
limitation, under any of the laws, regulations and executive orders described in
Section 5.1.22 of this Agreement

(14)Following any such Transfer to PNC Bank, N.A., or any foreclosure or
assignment in lieu of foreclosure in respect of such pledge to PNC Bank, N.A.,
PNC Bank, N.A., or the transferee or designee in respect of such foreclosure or
assignment in lieu of foreclosure (provided, however, that any such transferee
or designee is consented to by Lender), shall be subject to the provisions of
this Section 8.1 and shall not pledge or transfer its membership interests in
Managing Member to any Person without the prior written consent of Lender.

8.2Intentionally Omitted.  

8.3Intentionally Omitted.

8.4Release of Property.  The Loan shall be secured by, among other things, the
Mortgages, each creating a first Lien on the applicable Property, and the other
Collateral.  Except as expressly set forth below in this Section, Lender shall
have no obligation to release any Property or other Collateral until all of the
Secured Obligations have been paid and performed in full, and all obligations of
Lender under this Agreement and the other Loan Documents have terminated.

8.4.1Notwithstanding the foregoing, following the Release Lockout Date,
Borrowers shall be entitled to obtain a release from the Lien of the Loan
Documents as to any one (1) (but

78

 

--------------------------------------------------------------------------------

 

not more than one (1)) Property in the Portfolio (the Property released in
accordance with this Section 8.4 being referred to herein as the “Released
Property”, and the Properties that have not been released in accordance with
this Agreement being collectively referred to herein as the “Remaining
Properties”), provided that all of the following conditions (collectively, the
“Release Conditions”) are satisfied as of the date of the release of the
Released Property (the “Release Date”):

a.Borrowers have delivered to Lender, not later than thirty (30) days prior to
the proposed Release Date, a written request for the release of such Released
Property (each, a “Release Request”), which Release Request shall (i) confirm
that, as of the proposed Release Date, each of the Release Conditions shall be
satisfied and (ii) include such supporting documentation demonstrating such
satisfaction as may be required by Lender.

b.Intentionally omitted.

c.Intentionally omitted.

d.No Default or Event of Default shall exist under any of the Loan Documents at
the time of delivery of the Release Request through and including the Release
Date.

e.With respect to the Released Property, the Borrowers have paid to Lender an
amount equal to one hundred ten percent (110%) of the Allocated Loan Amount
applicable to such Released Property (such amount paid to Lender with respect to
the Released Property being referred to herein as the “Release Amount”).  

f.Immediately after the release of such Released Property from the lien of the
applicable Mortgage, the Portfolio Debt Service Coverage Ratio must be equal to
or greater than the greater of (i) 2.00:1.0 and (ii) the Portfolio Debt Service
Coverage Ratio immediately prior to the Release Date.

g.Immediately after the release of such Released Property from the lien of the
applicable Mortgage and pursuant to an Appraisal, the Portfolio Loan-to-Value
Ratio shall be not greater than the lesser of (i) fifty-five percent (55%) and
(ii) the Portfolio Loan-to Value Ratio (taking into account the Released
Property) immediately prior to the Release Date.

h.Borrowers have paid to Lender a release fee equal to $7,500, payable at the
time Borrowers deliver the Release Request to Lender, which fee shall be fully
earned by lender as of the date Borrower delivers the Release Request.

i.Borrowers have paid to Lender an amount equal to the prepayment premium with
respect to Release Amount, calculated in accordance with the provisions of
Section 5 of the Note.

j.Borrowers may not seek the release of less than an entire Property.

79

 

--------------------------------------------------------------------------------

 

k.Borrowers have reimbursed Lender for any and all costs and expenses incurred
by Lender in connection with the release of such Released Property (including,
without limitation, reasonable attorneys’ fees and costs, servicer’s fees and
costs, and, the cost of any title endorsement required by Lender in its sole and
absolute discretion, including, without limitation, any modification to any
tie-in endorsement), whether or not such release is actually consummated.

l.Borrowers and Guarantor (as applicable) have executed and delivered to Lender
all documents (which documents shall be in form and substance satisfactory to
Lender) reasonably requested by Lender relating to the release of such Released
Property, including, without limitation, documents to modify the Loan Documents
to reflect such release and/or to ratify, reaffirm and/or further evidence the
continued validity of the Mortgages and the other Loan Documents, and the liens
on the Remaining Properties created thereby.

8.5One-Time Transfer.  Notwithstanding the “due-on-sale” provisions of the Loan
Documents to the contrary, Lender shall permit a one-time transfer of all, but
not a portion of, the Portfolio provided that all of the following conditions
are satisfied:  (i) no Default or Event of Default exists; (ii) Borrowers have
paid to Lender an assumption fee of one percent (1%) of the outstanding
principal balance of the Secured Obligations; (iii) if the proposed transferee
is a land trust, Lender has received a first-lien collateral assignment of all
beneficial interest therein; (iv) Lender has received and has had a reasonable
opportunity to review and approve all organizational documents (including,
without limitation, certificates and articles of formation, partnership and
operating agreements, by-laws, certificates of good standing and authorizing
resolutions) and review all documents and agreements executed or to be executed
in connection with the proposed transfer; (v) the non-economic terms (e.g.,
those terms other than interest rate, payment schedule, principal balance, and
non-recourse nature (subject to exceptions thereto customarily included by
Lender in loan documents)) of the Loan Documents have been modified as Lender
may request in good faith; (vi) the proposed transferee has assumed all of the
Borrowers’ obligations under the Loan Documents; (vii) Lender has received at
least thirty (30) days’ prior written notice of the proposed transfer; (viii)
the proposed transferee and, if applicable, its general partners or managing
members have, in the sole judgment of Lender exercised in good faith, a net
worth equal to or greater than the aggregate net worth of Borrowers as of the
date hereof or otherwise satisfactory to Lender, and its general partners or
managing members have a satisfactory history of owning, operating and managing
property similar to the Properties; (ix) the proposed transferee and, if
applicable, its general partners or managing members have, in the sole judgment
of Lender exercised in good faith, a satisfactory credit history and
professional reputation and character; (x) the Portfolio Debt Service Coverage
Ratio is not less than 1.75:1.00, and Lender receives satisfactory evidence that
such ratio will be maintained for the twelve (12) months immediately following
the consummation of such transfer; (xi) the Portfolio Loan-to-Value Ratio, as
determined by Lender pursuant to Appraisals delivered by Borrowers to Lender,
and taking into account all obligations secured by liens on the Portfolio does
not exceed fifty-five percent (55%); (xii) Borrowers pays all costs and expenses
incurred by Lender in connection with such transfer, including, without
limitation, all legal, processing, accounting, title insurance, and appraisal
fees, whether or not such transfer is actually consummated; (xiii) at Lender’s
option, Lender has received endorsements to its mortgagee’s title insurance
policies at Borrowers’ expense, which endorsements re-date the date of such
title insurance policies and state that the lien of each of the Mortgages remain
a first and prior lien against the applicable portion of the Portfolio subject
to no

80

 

--------------------------------------------------------------------------------

 

exceptions other than as approved by Lender; (xiv) principals of the proposed
transferee acceptable to Lender in Lender’s sole discretion execute a guaranty
agreement in the form of the Guaranty Agreement and an environmental indemnity
agreement in the form of the Environmental Indemnity Agreement; (xv) Borrowers
delivers to Lender such opinions of counsel and certifications of organizational
documents as Lender may request in form and substance satisfactory to Lender
(including, without limitation, existence and authority, and the due execution
and enforceability of any and all Loan Documents as assumed by the proposed
transferee and the enforceability of any and all documents executed by the
proposed transferee and its principals in connection with such transfer); (xvi)
the proposed transferee, any Person executing any Loan Documents in connection
with the transfer, and their respective constituents comply with the
requirements set forth in Section 4.1.20 and Section 5.1.22 hereof; (xvii) the
documents providing for the transfer of the Portfolio to the proposed
transferee, including without limitation, any tenancy-in-common agreements and
any management or similar documents pursuant to which the tenancy-in-common is
managed or controlled, if applicable, shall have been reasonably approved by
Lender; and (xviii) Borrowers deliver to Lender new or updated surveys
confirming that there are no survey exceptions other than those set forth in the
survey exceptions in such title insurance policies.  Upon the satisfaction of
the foregoing conditions and execution of assumption documents in form and
substance satisfactory to Lender, Lender shall release Borrowers and Guarantor
from liability under the Loan Documents except to the extent of any liability or
obligation under the Loan Documents that arises or is based upon any event that
occurs or any state of affairs that exists prior to or as of the date of
consummation of the proposed transfer (including, without limitation, any
liability arising under the Guaranty Agreement and any liability arising under
the Environmental Indemnity Agreement).

ARTICLE 9INTENTIONALLY OMITTED

ARTICLE 10GENERAL PROVISIONS

10.1Survival.  This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the execution and delivery of this Agreement, the making by Lender of
the Loan hereunder and the execution and delivery by Borrowers to Lender of the
Loan Documents, and shall continue in full force and effect so long as any
portion of the Secured Obligations is outstanding and unpaid (subject, however,
to the proviso clause of Section 4.3).  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party.  All covenants, promises and agreements in
this Agreement contained, by or on behalf of Borrowers, shall inure to the
benefit of the respective successors and assigns of Lender.  Nothing in this
Agreement or in any other Loan Document, express or implied, shall give to any
Person other than the parties and the holder of the Note and the other Loan
Documents, and their legal representatives, successors and assigns, any benefit
or any legal or equitable right, remedy or claim hereunder.

10.2Lender’s Discretion.  Whenever pursuant to this Agreement, Lender exercises
any right given to it to approve or disapprove, or any arrangement or term is to
be satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide whether arrangements or terms are satisfactory or not satisfactory shall
(except as is otherwise specifically herein provided) be in the sole discretion
of Lender and shall be final and conclusive.

81

 

--------------------------------------------------------------------------------

 

10.3Governing Law.

10.3.1The substantive laws of the State of New York shall govern the validity,
construction, enforcement and interpretation of this Agreement.

10.3.2Any legal suit, action or proceeding against Lender or Borrowers arising
out of or relating to this Agreement may at Lender’s option be instituted in any
federal or state court located in (or serving if not located in) the City of New
York, New York or the County of New York, New York and Borrowers waive any
objections which it may now or hereafter have based on venue and/or forum non
conveniens of any such suit, action or proceeding, and Borrowers hereby
irrevocably submit to the jurisdiction of any such court in any suit, ACTION OR
PROCEEDING.  BORROWERS DESIGNATE AND APPOINT SCHIFF HARDIN LLP, HAVING AN
ADDRESS AT 666 FIFTH AVENUE, 17TH FLOOR, NEW YORK, NEW YORK 10103, C/O CHRISTINE
MCGUINNESS ESQ., TO SO SERVE AS ITS AGENT TO RECEIVE ON THEIR BEHALF SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY FEDERAL OR STATE COURT IN THE CITY OF
NEW YORK OR THE COUNTY OF NEW YORK, SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY
BORROWERS TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.  A COPY OF ANY
SUCH PROCESS SO SERVED SHALL BE MAILED BY REGISTERED OR CERTIFIED MAIL TO
BORROWERS AT THEIR PRINCIPAL EXECUTIVE OFFICES EXCEPT THAT UNLESS OTHERWISE
PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE
VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY BORROWERS AS THEIR
AGENT FOR SERVICE OF PROCESS REFUSES TO ACCEPT SERVICE OF PROCESS, BORROWERS
HEREBY AGREE THAT SERVICE UPON THEM BY MAIL SHALL CONSTITUTE SUFFICIENT
SERVICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER TO BRING PROCEEDINGS
AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  Borrower (i) shall
give prompt notice to Lender of any change in address of their authorized agent
hereunder, (ii) may at any time and from time to time designate a substitute
authorized agent with an office in New York, New York (which office shall be
designated as the address for service of process), and (iii) shall promptly
designate such a substitute if their authorized agent ceases to have an office
in New York, New York or is dissolved without leaving a successor.  

10.4Modification, Waiver in Writing.  No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or any other
Loan Document, or consent or waiver referred to in any Loan Document or consent
to any departure by Borrowers therefrom, shall in any event be effective unless
the same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.  Except as otherwise expressly
provided herein, no notice to or demand on Borrowers shall entitle Borrowers to
any other or future notice or demand in the same, similar or other
circumstances.

10.5Delay Not a Waiver.  Neither any failure nor any delay on the part of Lender
in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any

82

 

--------------------------------------------------------------------------------

 

right, power, remedy or privilege hereunder, or under any other Loan Document,
or any other instrument given as security therefor, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege.  In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement, the Note
or any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

10.6Notices.  Any notice, consent or approval required or permitted to be given
by Borrowers or Lender under this Agreement shall be in writing and will be
deemed given (i) upon personal delivery, (ii) on the first (1st) business day
after receipted delivery to a courier service which guarantees next-business-day
delivery, or (iii) on the third (3rd) business day after mailing, by registered
or certified United States mail, postage prepaid, in any case to the appropriate
party at its address set forth below:

If to Borrowers:

c/o GTJ REIT Inc.

60 Hempstead Avenue, Suite 718

West Hempstead, New York  11552

Attention: Paul Cooper

 

with a copy to:

 

Schiff Hardin LLP

666 Fifth Avenue, 17th Floor

New York, New York 10103

Attention: Christine A. McGuinness, Esq.

If to Lender:

The United States Life Insurance Company in the City of New York

American Home Assurance Company

Commerce and Industry Insurance Company

c/o AIG Asset Management

777 S. Figueroa Street, 16th Floor

Los Angeles, California 90017-5800

Attention:  Director-Mortgage Lending and Real Estate

 

with a copy to:

Katten Muchin Rosenman LLP

2029 Century Park East

Suite 2600

Los Angeles, California 90067-3012

Attention:  Adam J. Engel, Esq.

83

 

--------------------------------------------------------------------------------

 

 

Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.

10.7TRIAL BY JURY.  EACH BORROWER AND LENDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, EACH WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH
RESPECT TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

10.8Headings.  The Article and Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

10.9Assignment.

A.Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in the Secured
Obligations owing to Lender.  No Participant shall have any rights or benefits
under this Agreement or any other Loan Document.  In the event of any such grant
by Lender of a participating interest to a Participant, Lender shall remain
responsible for the performance of its obligations hereunder, and Borrowers
shall continue to deal solely and directly with Lender in connection with
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which Lender may grant such a participating interest shall provide that Lender
shall retain the sole right and responsibility to enforce the obligations of
Borrowers hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement.

B.Without in any way limiting the provisions of Section 10.9(A), Lender shall
have the right to sell, transfer or assign participating interests in the
Secured Obligations or to sell, transfer or assign other direct or indirect
interests in the Loan or the Loan Documents and in the obligations of Lender
under this Agreement and the other Loan Documents, in such amounts as deemed
appropriate by Lender to one or more Persons.  Lender may sell, transfer or
assign all its interest in the Loan and the Loan Documents, and in the
obligations of Lender under this Agreement and the other Loan Documents, to one
or more Persons.  Upon an assignment of all or a portion of Lender’s direct
interest in the Loan and Loan Documents, and an assumption by the assignee of
Lender’s obligations hereunder with respect to the portion of the Loan so
assigned, Lender shall be released from its obligations hereunder with respect
to the assigned interest from and after the date of such assignment.

C.Borrowers may not sell, assign or transfer any interest in the Loan Documents,
any Collateral (except as otherwise expressly permitted in the Loan Documents),
or any portion of either of the foregoing (including, without limitation,
Borrowers’ rights, title, interests, remedies, powers and duties hereunder and
thereunder) and any such purported sale, assignment or transfer shall be null
and void.

D.Notwithstanding anything to the contrary herein contained, Borrowers authorize
Lender to disclose to any Participant or transferee of the Loan (each, a
“Transferee”) and

84

 

--------------------------------------------------------------------------------

 

any prospective Transferee any and all financial and other information in
Lender’s possession concerning any Borrower Control Person and its respective
Affiliates, which has been delivered to Lender by or on behalf of any Borrower
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of any Borrower in connection with Lender’s credit evaluation of any
Borrower Control Person and its respective Affiliates prior to becoming a party
to this Agreement.

10.10Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Legal
Requirements, but if any provision of this Agreement shall be prohibited by or
invalid under Legal Requirements, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

10.11Preferences.  Lender shall have no obligation to marshal any assets in
favor of any Borrower or any other party or against or in payment of any or all
of the obligations of any Borrower pursuant to this Agreement, the Note or any
other Loan Document.  Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by any Borrower to any portion
of the obligations of Borrowers hereunder.  To the extent Borrowers make a
payment or payments to Lender for Borrowers’ benefit, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

10.12Waiver of Notice.  Borrowers shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or another Loan Document specifically and expressly provides for the
giving of notice by Lender to Borrowers and except with respect to matters for
which Borrowers are not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice.  Borrowers hereby expressly waive the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrowers.

10.13Failure to Consent.  If Borrowers shall seek the approval by or consent of
Lender hereunder or under the Note, the Mortgages, or any of the other Loan
Documents, and Lender shall fail or refuse to give such consent or approval,
then Borrowers shall not be entitled to any damages for any withholding or delay
of such approval or consent by Lender, it being intended that Borrowers’ sole
remedy shall be to bring an action for an injunction, declaratory judgment or
specific performance.

10.14Exhibits and Schedules Incorporated.  The information set forth on the
cover, the heading and the recitals hereof, the Exhibits and the Schedules
attached hereto, are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

85

 

--------------------------------------------------------------------------------

 

10.15Offsets, Counterclaims and Defenses.  Any assignee of Lender’s interest in
and to this Agreement and the other Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses that are unrelated to this
Agreement and the other Loan Documents that Borrowers may otherwise have against
any assignor of this Agreement and the other Loan Documents.  No such unrelated
counterclaim or defense shall be interposed or asserted by Borrowers in any
action or proceeding brought by any such assignee upon this Agreement or upon
any other Loan Document.  Any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by Borrowers, unless and to the extent Borrowers would
be permanently barred from asserting such claim in any action or proceeding.

10.16No Joint Venture or Partnership. Borrowers and Lender intend that the
relationship created hereunder be solely that of borrower and lender.  Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common, or
joint tenancy relationship between Borrowers and Lender nor to grant Lender any
interest in the Collateral other than that of secured party, mortgagee or
lender.

10.17Waiver of Marshaling of Assets Defense.  To the maximum extent not
prohibited by Legal Requirements, Borrowers waives all rights to a marshaling of
the assets of Borrowers, and others with interests in Borrowers, (or any of
them) and of the Collateral, or to a sale in inverse order of alienation in the
event of foreclosure of the interests hereby created, and agrees not to assert
any right under any laws pertaining to the marshaling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of any Collateral for the
collection of the Secured Obligations without any prior or different resort for
collection, or the right of Lender to the payment of the Secured Obligations out
of the Net Proceeds of the Collateral in preference to every other claimant
whatsoever.

10.18Conflict; Documents.  In the event of any conflict between the provisions
of this Agreement and the provisions of any of the other Loan Documents, the
provisions of this Agreement shall prevail.  The parties hereto acknowledge that
they were represented by counsel in connection with the negotiation and drafting
of the Loan Documents and that the Loan Documents shall not be subject to the
principle of construing their meaning against the party that drafted same.

10.19Brokers and Financial Advisors.  Each Borrower and Lender hereby represents
that the representing party has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the Loan,
other than KeyBank Real Estate Capital (“Broker”). Borrowers shall pay the fees
and commissions due to Broker pursuant to a separate written agreement.  Each
Borrower and Lender hereby agrees to indemnify and hold the other harmless from
and against any and all claims, liabilities, costs and expenses of any kind in
any way relating to or arising from a claim by any Person that such Person acted
on behalf of the indemnifying party in connection with the transactions
contemplated herein.  The provisions of this Section 10.19 shall survive the
expiration and termination of this Agreement and the repayment of the Secured
Obligations.

86

 

--------------------------------------------------------------------------------

 

10.20Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

10.21Estoppel Certificates.  Borrowers hereby agrees at any time and from time
to time upon not less than ten (10) days’ prior written notice by Lender to
execute, acknowledge and deliver to the party specified in such notice, a
statement, in writing, certifying that this Agreement is unmodified and in full
force and effect (or if there have been modifications, that the same, as
modified, is in full force and effect and stating the modifications hereto), and
stating whether or not, to the knowledge of such certifying party, any Default
or Event of Default has occurred and is then continuing, and, if so, specifying
each such Default or Event of Default.

10.22Payment of Expenses.

10.22.1Borrowers shall pay all applicable Transaction Costs, which shall
include, without limitation, (A) costs and expenses of Lender in connection with
(i) the negotiation, preparation, execution and delivery of the Loan Documents,
and every amendment, supplement, or modification to the Loan Documents (or any
of them) and any other document being prepared in connection herewith or
therewith, or in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents; (ii) the creation,
perfection or protection of Lender’s Liens in the Collateral (including, without
limitation, fees and expenses for title and lien searches or amended or
replacement mortgages, UCC Financing Statements or Security Documents, survey
fees and charges, title insurance premiums and filing and recording taxes, fees
and charges, third party due diligence expenses for each Property, including,
without limitation, travel expenses, accounting firm fees, costs of the
Appraisals, and the fees of appraisers, environmental consultants, engineering
consultants and construction consultants, and costs and fees incurred in
connection with arranging, setting up, servicing and maintaining the Account
Collateral); (iii) the negotiation, preparation, execution and delivery of any
amendment, waiver, restructuring or consent relating to any of the Loan
Documents; and (iv) the preservation of rights under and enforcement of the Loan
Documents, including any communications or discussions relating to any action
that Borrowers shall from time to time request Lender to take, as well as any
restructuring or rescheduling of the Secured Obligations, (B) the fees, expenses
and other charges of counsel to Lender in connection with all of the foregoing,
and (C) Lender’s (where deemed reasonably necessary by Lender) reasonable
out-of-pocket travel expenses in connection with site visits to each Property.

10.22.2Borrowers shall pay or reimburse Lender within ten (10) days following
demand for all of Lender’s costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the Note, the
other Loan Documents and any such other documents, including the reasonable fees
and actual disbursements of counsel to Lender, and including costs and expenses
incurred in any workout, restructuring or similar arrangements or in connection
with any foreclosure, collection or bankruptcy proceedings with respect to any
Borrower, any Managing Member or Guarantor.

10.22.3Any reference in this Agreement to attorneys’ or counsel fees paid or
incurred by Lender shall be deemed to include paralegals’ fees and legal
assistants’ fees.  

87

 

--------------------------------------------------------------------------------

 

Moreover, wherever provision is made herein for payment of attorneys’ or
counsels’ fees or expenses incurred by Lender, such provision shall include, but
not be limited to, such fees or expenses incurred in any and all judicial,
bankruptcy, reorganization, administrative, or other proceedings, including
appellate proceedings, whether such fees or expenses arise before proceedings
are commenced, during such proceedings or after entry of a final judgment.

10.23Time of the Essence.  Time is of the essence with regard to the obligations
of Borrowers hereunder or under any other Loan Document.

10.24No Third Party Beneficiaries.  Nothing in this Agreement or in any of the
other Loan Documents shall confer upon any Person, other than the parties hereto
and their successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.

10.25Reinstatement.  This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by Lender in
respect of the Loan is rescinded or must otherwise by restored by Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or upon the appointment of any intervenor or conservator of, or trustee
or similar official for, any Borrower or any substantial part of its properties
or assets, or otherwise, all as though such payment had not been made.

10.26Usury Savings Clause.  It is expressly stipulated and agreed to be the
intent of Borrowers and Lender at all times to comply with the applicable law
governing the highest lawful interest rate.  If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under the
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved or received with respect to the loan evidenced thereby, or if
acceleration of the maturity of the Note, any prepayment by Borrowers, or any
other circumstance whatsoever, results in Borrowers having paid any interest in
excess of that permitted by applicable law, then it is the express intent of
Borrowers and Lender that all excess amounts theretofore collected by Lender be
credited on the principal balance of the Note (or, at Lender’s option, paid over
to Borrowers), and the provisions of the Note and other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and
thereunder.  The right to accelerate maturity of the Note does not include the
right to accelerate any interest which has not otherwise accrued on the date of
such acceleration, and Lender does not intend to collect any unearned interest
in the event of acceleration.  All sums paid or agreed to be paid to Lender for
the use, forbearance or detention of the Secured Obligations evidenced hereby or
by the Note shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such Secured
Obligations until payment in full so that the rate or amount of interest on
account of such Secured Obligations does not exceed the maximum rate or amount
of interest permitted under applicable law.  The term “applicable law” as used
herein means, any federal or state law applicable to the loan made by Lender to
Borrower evidenced by the Note.

10.27Entire Agreement.  This Agreement, together with the other Loan Documents,
contains the entire understanding between the parties to the matters addressed
herein, and may not be changed, amended, modified or waived except pursuant to a
written agreement executed by the

88

 

--------------------------------------------------------------------------------

 

parties, and supersedes any other understandings or agreements with respect to
the matters covered hereby.

10.28Joint and Several Obligation.  (a) Subject to Section 10.31, all Persons
comprising Borrowers are jointly and severally liable for all of the Secured
Obligations; (b) All representations, warranties, and covenants made by any
Borrower shall be deemed representations, warranties, and covenants of each of
the Persons comprising Borrowers; and (c) Any breach, default or Event of
Default by any of the Persons comprising Borrowers shall be deemed to be a
breach, default, or Event of Default of Borrowers.

10.29Successors and Assigns.  This Agreement is binding upon and shall inure to
the benefit of Borrowers and Borrowers’ successors and assigns, and Lender, and
Lender’s successors and assigns.  The duties, covenants, conditions,
obligations, and warranties of Borrowers in this Agreement shall be joint and
several obligations of Borrowers and Borrowers’ successors and assigns.  The
provisions of this Section 10.29 shall not in any way limit Section 10.9(C).

10.30Subrogation of Lender.  Lender shall be subrogated to the lien of any
previous encumbrance discharged with funds advanced by Lender under the Loan
Documents, regardless of whether such previous encumbrance has been released of
record.

10.31Limitation on Liability.

10.31.1Nothing contained in the Loan Documents shall be deemed to impair or
limit Lender’s rights (I) in foreclosure proceedings or in any ancillary
proceedings brought to facilitate Lender’s foreclosure on any Property or any
portion thereof or to exercise any specific rights or remedies afforded Lender
under any other provisions of the Loan Documents or by law or in equity, subject
to the non-recourse provisions set forth below; (II) to recover under any
guaranty given in connection with the Loan; or (III) to pursue any personal
liability of Borrowers or Guarantor under the Guaranty or the Environmental
Indemnity Agreement.  Except as expressly set forth in Section 10.31.2 below,
the recourse of Lender with respect to the obligations evidenced by this
Agreement, the Note, the Mortgages and the other Loan Documents (except the
Guaranty and the Environmental Indemnity Agreement) shall be solely to each
Property, Chattel, Personalty and other Collateral. Notwithstanding anything to
the contrary contained in this Agreement, the Note, the Mortgages or any other
Loan Document, nothing shall be deemed in any way to impair, limit or prejudice
the rights of Lender to collect or recover from Borrowers, or Guarantor: (i)
damages or costs (including, without limitation, reasonable attorneys’ fees)
incurred by Lender as a result of any intentional, physical waste by Borrower;
(ii) any condemnation award or insurance proceeds attributable to any Property
which were not paid to Lender or used to restore such Property in accordance
with the terms of this Agreement; (iii) any Gross Revenue or other similar sums
attributable to any Property collected by or for Borrower (x) following an Event
of Default under any Loan Document and not properly applied to the reasonable
fixed and operating expenses of the Property, including, without limitation,
payments due on the Note and other sums due under the Loan Documents, or (y) to
the extent not deposited into the Deposit Account; (iv) any security deposits
collected by or for Borrower and not applied in accordance with the applicable
Leases; (v) provided that sufficient sums for the payment of taxes, assessments
and/or utility charges are not deposited with Lender pursuant to Section 5.1.2.B

89

 

--------------------------------------------------------------------------------

 

of this Agreement, the amount of any accrued taxes, assessments, and/or utility
charges affecting any Property (whether or not the same have been billed to
Borrower) that are either unpaid by Borrower or advanced by Lender under this
Agreement or any other Loan Document, except, in respect of any Property, to the
extent of any of the foregoing accruing after the Termination Date (as
hereinafter defined) with respect to such Property; (vi) any sums expended by
Lender in fulfilling the obligations of Borrower, as lessor, under any Lease
affecting any Property; (vii) the amount of any loss suffered by Lender (that
would otherwise be covered by insurance and available to Lender in accordance
with the Loan Documents) as a result of Borrowers’ failure to maintain any
insurance required under the terms of any Loan Document; (viii) losses, damages
and costs (including, without limitation, reasonable attorneys’ fees) incurred
by Lender as a result of any fraud or material misrepresentation by any Borrower
in connection with any Property or any of the Loan Documents, and (ix) the
amount of any losses, damages and costs suffered by Lender as a result of any
Borrower’s making any REIT Distributions (as defined in the Cash Collateral
Agreement) in accordance with Section 4(a)(ii)(I) of the Cash Collateral
Agreement following a REIT Triggering Event (as defined in the Cash Collateral
Agreement), provided that such amount shall not exceed the amount of such REIT
Distributions made by any Borrower under Section 4(a)(ii)(I) of the Cash
Collateral Agreement, which amounts would have been deposited into the Excess
Cash Subaccount (as defined in the Cash Collateral Agreement) for application
pursuant to the Cash Collateral Agreement if such REIT Distributions were not
permitted under Section 4(a)(ii)(I) of the Cash Collateral Agreement. For the
avoidance of doubt, the matters set forth in this paragraph (a) shall be fully
recourse to each Borrower (but not any member, manager, officer, director or any
Affiliate of any of the foregoing, with the exclusion of the Guarantor) and
Guarantor.  For the purposes of this Section 10.31.1, the “Termination Date” is,
in respect of any Property, the earliest of (x) the date that Borrower tenders
to Lender or Lender's designee a deed-in-lieu of foreclosure in respect of such
Property, subject to no title exceptions other than real estate taxes and
assessments, the Permitted Exceptions (as defined in the applicable Mortgage)
and such additional exceptions approved by Lender pursuant to the Loan Documents
or which are otherwise acceptable to Lender in its reasonable discretion,
together with such ancillary conveyances, releases and other documentation that
are customarily delivered in connection with a deed-in-lieu of foreclosure
transaction, all in form reasonably satisfactory to Lender, and such
deed-in-lieu of foreclosure is accepted by Lender in its sole discretion (y) the
date that Borrower tenders to Lender a stipulation to entry of judgment of
foreclosure in respect of such Property, and (z) the date Lender, any Affiliate
of Lender, or any other party takes title to such Property in connection with a
foreclosure of the applicable Mortgage that encumbers such Property.  If
Borrower elects to deliver a deed-in-lieu of foreclosure in respect of such
Property, Lender shall retain the right to determine whether to accept such
deed-in-lieu of foreclosure or to proceed with foreclosure proceedings and, upon
Lender making such election, Borrower shall execute and deliver to Lender an
appropriate deed-in-lieu of foreclosure in respect of the Property, as Lender
shall have elected; provided, however, that if Lender chooses to proceed with
foreclosure proceedings in respect of such Property, the Termination Date shall
nonetheless be the earliest of the date specified in clause (x), (y) and (z)
above, provided further that if Borrower thereafter fails to cooperate with
Lender in respect of Lender's exercise of any and all remedies available at law
or in equity to Lender (including, without limitation, foreclosure), then the
Termination Date shall be the earlier of the date specified in clause (y) or (z)
above.  

90

 

--------------------------------------------------------------------------------

 

10.31.2The agreement contained in Section 10.31.1 to limit the personal
liability of each Borrower shall become null and void and be of no further force
and effect, and Borrowers and Guarantor shall be personally liable for repayment
of the Secured Obligations, in the event (A) of any Transfer other than (1) a
Permitted Transfer that satisfies all of the Transfer Conditions and (2) any
Transfer of the Properties (or any Property) in accordance with the terms and
conditions set forth in  Section 8.1, Section 8.4 or Section 8.5; (B) of
intentional or willful material misrepresentation by any Borrower in connection
with the Portfolio, the Loan Documents, or the Loan Application; (C) any
Borrower forfeits any Property or other Collateral due to criminal activity; (D)
of any attempt, by any Borrower, any Guarantor, any Borrower Owner Person or
Borrower Control Person or any other Person directly or indirectly responsible
for the management of any Borrower or liable for repayment of Borrowers’
obligations under the Loan Documents (whether as maker, endorser, guarantor,
surety, general partner or otherwise), to materially delay any foreclosure
against the Portfolio or other Collateral or any other exercise by Lender of its
remedies under the Loan Documents, which attempts shall include, without
limitation, (i) any claim that any Loan Document is invalid or unenforceable to
an extent that would preclude any such foreclosure or other exercise of
remedies, (ii) any Borrower filing a petition in bankruptcy, failing to oppose
in good faith the entry of an order for relief pursuant to any involuntary
bankruptcy petition filed against any Borrower or seeking any reorganization,
liquidation, dissolution or similar relief under the bankruptcy laws of the
United States or under any other similar federal, state or other statute
relating to relief from indebtedness, or consenting to or colluding in the
filing of any involuntary bankruptcy petition against any Borrower, or (iii) the
appointment (other than by Lender) of a receiver, trustee or liquidator with
respect to any Borrower or any Property or any part thereof; (E) of any
execution, amendment, modification, assignment or termination of any Lease to
any Required Tenant or any execution, or subsequent amendment, modification,
assignment or termination of any Lease for any space currently occupied by any
Required Tenant, in each case in violation of the terms and provisions of this
Loan Agreement and the other Loan Documents.

10.32Appointment of Servicer and Delegation of Lender
Responsibilities.  Borrower acknowledges and agrees that, at the sole option of
Lender, the Loan may be serviced by a Servicer.  The retention of Servicer and
the delegation of some or all of Lender’s responsibilities to any such Servicer
shall not, however, release Lender from any of Lender’s obligations under the
Loan Documents.  As of the date of this Agreement, Lender has retained M. Robert
Goldman & Company, Inc., as Servicer. Borrower shall also be responsible for the
payment of all reasonable out-of-pocket costs and expenses incurred by Servicer
in connection with the services performed by Servicer in connection with the
Loan (including, without limitation, inspections of any Property, casualty and
condemnation matters and a matters concerning Defaults and Events of Default)
(the disbursement of funds held by or on behalf of Lender in escrow or reserve
accounts, inspections of any Property, casualty and condemnation matters and a
matters concerning Defaults and Events of Default).  Any action taken by
Servicer pursuant to this Agreement and the other Loan Documents shall be
binding upon Lender to the same extent as if taken by Lender, and Borrower shall
be entitled to rely on all actions and directions given by Servicer in respect
of the Loan and the Loan Documents unless and until Borrower receives contrary
written instructions from Lender.

91

 

--------------------------------------------------------------------------------

 

10.33Acceptance of Cures for Events of Default.  Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents  (including,
without limitation, any reference to the “continuance” of an Event of Default,
the “continuation” of an Event of Default or that an Event of Default is
“continuing”), Lender shall in no event or under any circumstance be obligated
or required to accept a cure by any Borrower, any Guarantor or by any other
Person of an Event of Default unless Lender agrees to do so in the exercise of
Lender’s sole and absolute discretion, it being agreed that once an Event of
Default has occurred and so long as Lender has not determined to accept a cure
of such Event of Default in writing, Lender shall be absolutely and
unconditionally entitled to pursue all rights and remedies available to it under
this Agreement, the Mortgages or the other Loan Documents or otherwise at law or
in equity.

10.34Binding Action.

  Borrowers agree that with respect to any consent, direction, approval or
action that is required of Borrowers under this Agreement or any other Loan
Document, any consent, direction, approval or action by any Borrower shall be
binding on Borrowers and that Lender shall have no obligation to confirm any
such consent, direction, approval or action given to it and may act in reliance
upon any such consent, direction, approval or action.

10.35Reasonable Standard.

  Borrowers hereby agree that the sole remedy of Borrowers based upon any claim
that an Indemnified Party has acted unreasonably or that an Indemnified Party
has unreasonably withheld or unreasonably delayed any action, in each case, to
the extent that such Indemnified Party had an obligation, either at law or
pursuant to the Loan Documents, to act reasonably, shall be an action for
specific performance, injunctive relief or declaratory judgment.  Borrowers
hereby further agree that the Indemnified Parties shall not be liable for any
monetary damages in respect of any such claim and that Borrowers’ sole remedy in
respect of any such claim shall be limited to specific performance, injunctive
relief or declaratory judgment.

10.36Claims Against Lender.

  Lender shall not be in default under this Agreement, or under any of the other
Loan Documents, unless a written notice specifically setting forth the claim of
Borrowers shall have been given to Lender within three (3) months after any
Borrowers first had knowledge of the occurrence of the event that Borrowers
allege gave rise to such claim and Lender does not remedy or cure the default,
if any there be, promptly thereafter.  Each Borrower waives any claim, set-off
or defense against Lender arising by reason of any alleged default by Lender as
to which Borrowers do not give such notice timely as aforesaid.  Each Borrower
acknowledges that such waiver is or may be essential to Lender’s ability to
enforce Lender’s remedies without delay and that such waiver therefore
constitutes a substantial part of the bargain between Lender and Borrowers with
respect to the Loan.

 

(Signature pages follow)

 

92

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, by their duly authorized representatives, all as of the day and year
first above written.

  LENDER:

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK, a New York
corporation

 

By:

AIG Asset Management (U.S.), LLC, a Delaware limited liability company,

 

its investment advisor

 

By:

/s/ Patricia Hall

Name:

Patricia Hall

Title:

Managing Director

 

 

 

 

 

 

 

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of March in the year 2018 before me, the undersigned, a
Notary Public in and for said State, personally appeared ____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individuals(s) acted,
executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of Lender]

 

 

 

 

 

--------------------------------------------------------------------------------

 

BORROWERS:

WU/LH 103 FAIRVIEW PARK L.L.C.,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Katherine Pastore

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: June 25, 2020

[Acknowledgment on behalf of WU/LH 103 FAIRVIEW PARK L.L.C.]




 

--------------------------------------------------------------------------------

 

WU/LH 404 FIELDCREST L.L.C.,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Katherine Pastore

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: June 25, 2020

[Acknowledgment on behalf of WU/LH 404 FIELDCREST L.L.C.]




 

--------------------------------------------------------------------------------

 

WU/LH 300 AMERICAN L.L.C.,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

 

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Katherine Pastore

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: June 25, 2020

[Acknowledgment on behalf of WU/LH 300 AMERICAN L.L.C.]




 

--------------------------------------------------------------------------------

 

WU/LH 500 AMERICAN L.L.C.,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

 

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Katherine Pastore

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: June 25, 2020

[Acknowledgment on behalf of WU/LH 500 AMERICAN L.L.C.]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

BORROWERS’ Organizational CHART

 



GTJ GP, LLC,

a Maryland limited liability company

(General Partner)

 

Common Limited Partners

Paul Cooper2.0599%

By-Pass Trust under

Article THIRD of the

Last Will and Testament 

Of Jerome Cooper  .2288%

Louis Sheinker2.2897%

Jeffrey Ravetz1.9715%

Sarah Ravetz  .3193%

Jeffrey Wu2.2897%

 

Class B Limited Partner

Jeffrey Wu (19.6956%)

Wu Family 2012 Gift Trust (2.7442%)

Lighthouse 100 William Operating LLC (2.7473%)

 

1.0168%

25.1871%

 

 

 

 

24.413%

9.1589%

GTJ REALTY, LP, a Delaware limited partnership,

(Sole Member/Managing Member)

 

100%

Class A Limited Partner

GTJ REIT, INC.

a Maryland REIT

 

64.6372%%

GTJ REIT, INC.,

a Maryland REIT

(Managing Member)

 

 

WU/LH 103 FAIRVIEW PARK L.L.C., a Delaware limited liability company

WU/LH 404 FIELDCREST L.L.C., a Delaware limited liability company

WU/LH 300 AMERICAN L.L.C., a Delaware limited liability company

WU/LH 500 AMERICAN L.L.C., a Delaware limited liability company

 

(Borrowers) *

100%

*No person or entity not listed on this chart owns 25% or more of the direct or
indirect legal or beneficial interests in Borrowers.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

Exhibit A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Wire Instructions of Lender

AIG MORTGAGE LIQUIDITY POOL ACCOUNTS

 

 

 

 

 

The United States Life Insurance Company in the City of New York

 

 

 

 

 

Wiring Instructions:

 

JPM Chase, NY

 

 

 

ABA # ###-###-###

 

 

 

AIG Liquidity Pool/USL - MTG

 

 

 

A/C # ###-###-###

 

 

 

Ref: FFC L22676-2

 

 

 

 

 

 

 

 

 

 

 

 

 

Notify:

 

AIG Treasury - AIGCMOReceipts@aig.com

 

 

 

AIGDUB_NA_CML_OPS@aig.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Address:

 

JPMorgan Chase Bank

 

 

 

875 Saw Mill River Road

 

 

 

Ardsley, NY 10502-1199

 

 

 

Contact: Jonelle Robinson, jonelle.o.robinson@jpmorgan.com

 

 

 

Exhibit B-1

 

--------------------------------------------------------------------------------

 

EXHIBIT C

land descriptionS

103 FAIRVIEW PARK

LEGAL DESCRIPTION

103 Fairview Park Drive, Elmsford, New York 10523

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Greenburgh, County of Westchester and State of New York being known as
Lot 1 on a certain map entitled “Illustrative Site Plan of Fairview Corporate
Park” dated September 15, 1986 and filed in the Office of the County Clerk
(Division of Land Records) on September 23, 1986 as Map No. 22454, being more
particularly bounded and described as follows:

BEGINNING at a point on the southwesterly side of Fairview Park Drive where the
same is intersected by the division line between Lot 1 and property formerly of
AT&T Information Systems as shown on the aforesaid filed Map No. 22454;

THENCE along the southwesterly side of Fairview Park Drive and continuing along
its southeasterly prolongation South 55 degrees 24 minutes 00 seconds East
415.070 feet to a point of curve;

THENCE along a curve to the right having a radius of 200.00 feet, a central
angle of 9 degrees 32 minutes 07 seconds, a distance of 33.284 feet a chord a
bearing of, South 50 degrees 37 minutes 56 seconds East, a chord distance of
33.246 feet to a point of tangency;

THENCE South 45 degrees 51 minutes 53 seconds East 335.403 feet to the northerly
line of land formerly of 835 6th Avenue Realty Corp., now or formerly of Robert
Martin Company;

THENCE along said land, South 72 degrees 33 minutes 20 seconds West 607.012 feet
to the northeasterly line of land formerly of the New York Central Railroad;

THENCE northwesterly along said land formerly of the New York Central Railroad
along a curve to the left having a radius of 1177.560 feet, a central angle of
20 degrees 46 minutes 49 seconds, a distance of 427.082 feet a chord bearing of,

North 38 degrees 08 minutes 44 seconds west; a chord distance of 424.74 feet to
the northwesterly corner of Lot 1 as shown on the aforesaid Filed Map No. 22454.

THENCE along the northwesterly line Lot 1, North 34 degrees 36 minutes 00
seconds East 410.950 feet to the southwesterly side of Fairview Park Drive, the
point and place of BEGINNING.

Together with the benefits of easements as set forth in Sections 1 and 2 of
Declaration made by Realty Equities Fairview Corporation, as Developer, dated as
of May 22, 1968, and recorded June 7, 1968 in Liber 6784 Page 206, as amended by
Amendment of Declaration recorded March 18, 1971 in Liber 6978 Page 260, as
further amended by Amendment of Declaration recorded March

Exhibit C-1

 

--------------------------------------------------------------------------------

 

21, 1980 in Liber 7623 Page 350, as further amended by Amendment of Declaration
recorded August 28, 1984 in Liber 7953 Page 760.

Together with a 60-foot-wide Right of Way as per County Clerk Map No. 22454.

For Information Only:  Section 7.18, Block: 52 Lot: 29




Exhibit C-2

 

--------------------------------------------------------------------------------

 

404 FIELDCREST

LEGAL DESCRIPTION

404 Fieldcrest Drive, Elmsford, New York 10523

ALL that certain plot, piece or parcel of land, situate, lying and being located
in the Town of Greenburgh, County of Westchester, and State of New York, being
Lot 6 as shown on a map entitled “Illustrative Site Plan of Fairview Corporate
Park” dated September 15, 1986 and filed in the Westchester County Clerk’s
Office (Division of Land Records) on September 23, 1986 as Map No. 22454 more
particularly bounded and described as follows:

BEGINNING from the point of origin formed by the intersection of the northerly
side of the existing 50 foot right of way (Liber 7486 page 267) and the westerly
right of way of Saw Mill River Road, proceed the following courses and
distances:

Southerly along a curve to the right of radius 30.00 feet and a central angle of
80° 52’ 14”, a distance of 42.34 feet and a chord bearing of, South 23° 06’ 40”
West, a chord distance of 38.91 feet;

THENCE to a point of tangency;

THENCE South 63° 32’ 34” West a distance of 393.37 feet;

THENCE to a point of curvature;

THENCE westerly along a curve to the right of radius 450.00 feet and a central
angle of 11° 47’ 34”, a distance of 92.62 feet (and as per the survey dated
March 13, 2018 made by Ward Carpenter Engineers Inc., a chord bearing of, South
69° 31’ 48” West for 92.45 feet) to a Rebar set and being the point of
BEGINNING.

From said point of beginning, proceeding the following courses and distances:

Southwesterly along a curve to the left of radius 50.00 feet and a central angle
of 73° 05’ 34”, a distance of 63.78 feet (and as per the survey dated March 13,
2018 made by Ward Carpenter Engineers Inc., a chord bearing of, South 38° 52’
33” West 59.54 feet);

THENCE to a point of non-tangent line;

THENCE South 79° 53’ 00” West a distance of 658.07 feet;

THENCE North 38° 00’ 00” West a distance of 340.00 feet;

THENCE North 52° 20’ 43” West, a distance of 384.98 feet;

THENCE South 89° 23’ 40” East, a distance of 194.38 feet;

THENCE North 80° 11’ 20” East a distance of 304.59 feet;

Exhibit C-3

 

--------------------------------------------------------------------------------

 

THENCE South 89° 00’ 40” East a distance of 100.09 feet;

THENCE South 85° 01’ 40” East a distance of 86.83 feet;

THENCE North 79° 53’ 00” East a distance of 182.00 feet;

THENCE North 80° 37’ 40” East a distance of 69.03 feet;

THENCE South 17° 19’ 40” East a distance of 460.00 feet;

THENCE to a non-tangent point of curvature;

THENCE easterly on a curve to the left having a radial bearing of, North 02° 32’
34” East a radius of 450.00 feet and a central angle of 17° 12’ 26”, a distance
of 135.15 feet (and as per the survey dated March 13, 2018 made by Ward
Carpenter Engineers Inc., a chord bearing of North 84° 01’ 47” East a chord
distance of 134.64 feet) to the place or point of BEGINNING.

 

For Information Only:

Section 7.06, Block:  3, Lot: 2




Exhibit C-4

 

--------------------------------------------------------------------------------

 

300 AMERICAN

LEGAL DESCRIPTION

300 American Road, Morris Plains, New Jersey

Parcel A - Fee Parcel:

BEGINNING at an iron rod with cap, identified "Richard F Smith Jr, Surveyor, NJ
#25048, Morristown", set in the southerly line of lands herein described where
the same is intersected by the easterly line of lands now or formerly of Par
Three Properties, Inc. as described in Deed Book 2545 at Page 491, Said point
being distant 693.92  feet as measured in a northerly direction along the
easterly line of Par Three Properties, Inc. from a drill hole set at its
intersection with the northerly sideline of East Hanover Avenue, variable width
right of way, and from said point running;

THENCE along Par Three Properties, Inc., North 74 degrees 03 minutes 20 seconds
West 276.13 feet to an iron rod with cap, identified as aforesaid, set in the
easterly line of lands now or formerly of Conrail, formerly New Jersey Transit -
Morris & Essex Line;

THENCE along Conrail, North 04 degrees 43 minutes 20 seconds West 920.93 feet to
an iron rod with cap, identified "Richard F Smith Jr, Surveyor, NJ #25048,
Morristown", set where the same is intersected by the division line between
lands herein described and lands now or formerly of Baker-Firestone Properties
Limited Partnership as described in Deed Book 2765 at Page 517. Said property
designated as Lot E as shown on a map entitled "Final Plat for Subdivision of
American Enterprise Park", filed In The Morris County Clerk's Office on June 7,
1989 As Map No. 4767;

THENCE along Lot E, North 85 degrees 16 minutes 40 seconds East 70.12 feet to a
mag nail with disc, identified "Richard F Smith Jr. PLS 25048", set;

THENCE South 32 degrees 52 minutes 58 seconds East 162.34 feet to a point;

THENCE South 29 degrees 17 minutes 58 seconds East 11.57 feet to an iron rod
with cap, identified "Richard F Smith Jr, Surveyor, NJ #25048, Morristown", set;

THENCE along Lot E and then along Lot D as shown on the aforementioned filed
map, South 57 degrees 43 minutes 18 seconds East 284.12 feet to a mag nail with
disc, identified "Richard F Smith Jr. PLS 25048", set;

THENCE North 85 degrees 16 minutes 40 seconds East 19.68 feet to a mag nail with
disc, identified "Richard F Smith Jr. PLS 25048", set at a point of curvature in
the same;

THENCE along a curve to the right having a radius of 30.00 feet, a central angle
of 40 degrees 30 minutes 02 seconds, an arc length of 21.21 feet, said curve
bearing a chord of South 74 degrees 28 minutes 19 seconds East, a chord distance
of 20.77 feet to a mag nail with disc, identified "Richard F Smith Jr. PLS
25048", set;

THENCE South 35 degrees 46 minutes 42 seconds West 78.00 feet to an iron rod
with cap, identified "Richard F Smith Jr, Surveyor, NJ #25048, Morristown", set;

Exhibit C-5

 

--------------------------------------------------------------------------------

 

THENCE South 54 degrees 13 minutes 18 seconds East 108.00 feet to an iron rod
with cap, identified "Richard F Smith Jr, Surveyor, NJ #25048, Morristown", set;

THENCE South 35 degrees 46 minutes 42 seconds West 60.00 feet to a corner in the
same;

THENCE South 54 degrees 13 minutes 18 seconds East 36.00 feet to a corner in the
same;

THENCE South 35 degrees 46 minutes 42 seconds West 18.00 feet to a corner in the
same;

THENCE South 28 degrees 13 minutes 18 seconds East 42.00 feet to a corner in the
same;

THENCE along Lot D and then along Lot A as shown on the aforementioned filed
map, South 00 degrees 57 minutes 07 seconds East 308.57 feet to a corner in the
same;

THENCE South 29 degrees 25 minutes 25 seconds West 144.75 feet to a mag nail
with disc, identified "Richard F Smith Jr. PLS 25048", set;

THENCE South 85 degrees 16 minutes 34 seconds West 60.66 feet to drill hole,
set;

THENCE South 64 degrees 49 minutes 45 seconds West 23.48 feet to the point and
place of Beginning.

This property is known as Lot C as shown on a Map entitled "Final Plat for
Subdivision of American Enterprise Park", filed in the Morris County Clerk's
Office on June 7, 1989 as Map No. 4767.

 

Parcel B - Easement Parcel:

Together with the non-exclusive easements and rights as set forth in Amended and
Restated Declaration of Covenants, Conditions and Restrictions and Grant of
Easements recorded May 6, 2010 in the Office of the County Clerk/Register of
Morris in Deed Book 21537, page 1849.  

Together with the non-exclusive easements and rights as set forth in Access and
Utility Easement Agreement between WU/LH 100 American L.L.C.; WU/LH 200 American
L.L.C. and WU/LH 400 American L.L.C. and WU/LH 300 American L.L.C., dated
February 20, 2015 and recorded March 3, 2015 in the Office of the County
Clerk/Register of Morris in Deed Book 22670, page 1672.

 




Exhibit C-6

 

--------------------------------------------------------------------------------

 

500 AMERICAN

LEGAL DESCRIPTION

500 American Road, Morris Plains, New Jersey

Parcel A - Fee Parcel:

 

BEGINNING at an Iron Rod with Cap, Identified "Richard F Smith Jr, Surveyor, NJ
#25048, Morristown", set in the westerly sideline of New Jersey State Highway
Route No. 178, unimproved, where the same is intersected by the division line
between Lot D and Lot E as shown on "Final Plat for Subdivision of American
Enterprise Park", filed in the Morris County Clerk's Office on June 7, 1989 as
Map No. 4767, distant the following three courses measured along said sideline
from the intersection of Route 178 with the westerly sideline of the American
Road as created by "Final Plat, Property of South Crescent Properties Inc.",
filed in the Morris County Clerk's Office on July 18, 1977 as Map No. 3616,

 

(A) North 27 degrees 50 minutes 48 seconds West 57.59 feet to a point; thence,
(B) North 26 degrees 01 minute 59 seconds West 678.61 feet to a point; thence,
(C) North 31 degrees 28 minutes 35 seconds West 470.65 feet to the true point
and place Of Beginning;

 

THENCE along Lot D, South 58 degrees 31 minutes 25 seconds West 50.00 feet to a
mag nail with disc, identified "Richard F Smith Jr. PLS 25048", set;

 

THENCE continuing along Lot D, North 31 degrees 24 minutes 21 seconds West 59.76
feet to a mag nail with disc, identified "Richard F Smith Jr. PLS 25048", set;

 

THENCE continuing along Lot D, South 57 degrees 07 minutes 02 seconds West
490.87 feet to an iron rod with cap, identified "Richard F Smith Jr, Surveyor,
NJ #25048, Morristown", set;

 

THENCE continuing along Lot D, South 61 degrees 37 minutes 40 seconds West 27.53
feet to a mag nail with disc, identified "Richard F Smith Jr. PLS 25048", set;

 

THENCE continuing along Lot D, South 32 degrees 16 minutes 42 seconds West 20.41
feet to an iron rod with cap, identified "Richard F Smith Jr, Surveyor, NJ
#25048, Morristown", set in the line of Lot C as shown on said filed map;

 

THENCE along Lot C, North 57 degrees 43 minutes 18 seconds West 36.00 feet to an
iron rod with cap, identified "Richard F Smith Jr, Surveyor, NJ #25048,
Morristown", set;

 

THENCE continuing along Lot C, North 29 degrees 17 minutes 58 seconds West 11.57
feet to a point;

 

THENCE continuing along Lot C, North 32 degrees 52 minutes 58 seconds West
162.34 feet to a mag nail with disc, identified "Richard F Smith Jr. PLS 25048",
set;

 

Exhibit C-7

 

--------------------------------------------------------------------------------

 

THENCE continuing along Lot C, South 85 degrees 16 minutes 40 seconds West 70.12
feet to an iron rod with cap, identified "Richard F Smith Jr, Surveyor, NJ
#25048, Morristown", set in the easterly sideline of Conrail, formerly New
Jersey Transit Morris & Essex Division, Main Line;

 

THENCE along Conrail, North 04 degrees 43 minutes 20 seconds West 62.39 feet to
an iron rod with cap, identified "Richard F Smith Jr, Surveyor, NJ #25048,
Morristown", set;

 

THENCE continuing along Conrail, North 77 degrees 25 minutes 20 seconds West
105.00 feet to an iron rod with cap, identified "Richard F Smith Jr, Surveyor,
NJ #25048,  Morristown", set;

 

THENCE continuing along Conrail, North 04 degrees 43 minutes 20 seconds West
270.60 feet to an iron rod with cap, identified as aforesaid, set;

 

THENCE continuing Along Conrail, South 78 Degrees 33 Minutes 20 Seconds East
20.82 Feet to an Iron Rod with Cap, Identified As Aforesaid, Set;

 

THENCE, continuing along Conrail, North 04 degrees 43 minutes 20 seconds West
230.50 feet to an iron rod with cap, identified as aforesaid, set where the same
is intersected by the division line between lands herein described and lands now
or formerly of Jersey Central Power & Light described in Deed Book G-65 at page
112;

 

THENCE along Jersey Central Power & Light, North 85 degrees 16 minutes 40
seconds East 130.25 feet to an iron pipe;

 

THENCE continuing along Jersey Central Power & Light, North 04 degrees 43
minutes 20 seconds West 110.38 feet to an iron pipe where the same is
intersected by other lands now or formerly of Jersey Central Power & Light
described in Deed Book G-52 at page 89;

 

THENCE continuing along Jersey Central Power & Light, South 79 degrees 06
minutes 55 seconds East 100.00 feet to an iron rod with cap, identified as
aforesaid, set;

 

THENCE continuing along Jersey Central Power & Light, North 04 degrees 43
minutes 20 seconds West 100.00 feet to a point in the southerly line of an
unnamed road conveyed to Borough of Morris Plains per Deed Book P-53 at page
107;

 

THENCE along said unnamed road, South 79 degrees 06 minutes 55 seconds East
235.14 feet to a concrete monument, set in the westerly sideline of New Jersey
State Highway Route 178;

 

THENCE along Route 178, South 32 degrees 52 minutes 58 seconds East 669.64 feet
to an iron rod;

 

THENCE continuing along Route 178, South 31 degrees 28 minutes 35 seconds East
73.85 feet to the point and place of Beginning.

 

Exhibit C-8

 

--------------------------------------------------------------------------------

 

This property is known as Lot E as shown on a map entitled "Final Plat for
Subdivision of American Enterprise Park", filed in the Morris County Clerk's
Office On June 7, 1989 as Map No. 4767.

 

Parcel B - Easement Parcel:

 

Together with the non-exclusive easements and rights as set forth in Amended and
Restated Declaration of Covenants, Conditions and Restrictions and Grant of
Easements recorded May 6, 2010 in Deed Book 21537, page 1849

 

Exhibit C-9

 

--------------------------------------------------------------------------------

 

SCHEDULE A

List of Borrower Entities

1.

WU/LH 103 FAIRVIEW PARK L.L.C., a Delaware limited liability company (“Fairview
Borrower”).  

2.

WU/LH 404 FIELDCREST L.L.C., a Delaware limited liability company (“Fieldcrest
Borrower”; and, together with the Fairview Borrower, the “New York
Borrowers”).  

3.

WU/LH 300 AMERICAN L.L.C., a Delaware limited liability company (“300 American
Borrower”).  

4.

WU/LH 500 AMERICAN L.L.C., a Delaware limited liability company (“500 American
Borrower”; and, together with the 300 American Borrower, the “New Jersey
Borrowers”; the New York Borrowers and the New Jersey Borrowers are,
collectively,   the “Borrowers”).  

 

 

Schedule A-1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(1)

ALLOCATED LOAN AMOUNT

103 Fairview Park Drive

Elmsford (Town of Greenburgh)

New York  

10523

$10,000,000.00

404 Fieldcrest Drive

Elmsford (Town of Greenburgh)

New York

10523

$6,900,000.00

300 The American Road

Morris Plains

New Jersey

07950

$7,500,000.00

500 The American Road

Morris Plains

New Jersey

07950

$8,600,000.00

 

 

 

Schedule 1.1(1)-1

 

--------------------------------------------------------------------------------

 

Schedule 1.1(2)

Portfolio

 

1.

103 Fairview Park Drive, Elmsford, New York 10523 (the “Fairview Property”).

2.

404 Fieldcrest Drive, Elmsford, New York 10523 (the “Fieldcrest Property” and,
together with the Fairview Property, the “New York Properties”).  

3.

300 The American Road, Morris Plains, New Jersey 07950 (the “300 American
Property”).  

4.

500 The American Road, Morris Plains, New Jersey 07950 (the “500 American
Property” and, together with the 300 American Property, the “New Jersey
Properties”).  

 

 

Schedule 1.1(2)-1

 

--------------------------------------------------------------------------------

 

Schedule 1.1(3)

List of Required Tenants

(1)Federal Express Corporation

(2)Coty US LLC

(3)Immunomedics, Inc.

 

 

Schedule 1.1(3)-1

 

--------------------------------------------------------------------------------

 

Schedule 4.1.6

LITIGATION

 

 

•

Belinda Williams v. WU/LH 100-110 Midland L.L.C. et al

 

 

Schedule 4.1.6-1

 

--------------------------------------------------------------------------------

 

Schedule 4.2.17

Zoning DistrictS

 

 

 

1.

Fairview Property:  “PD” Nonresidential Planned Development District

 

2.

Fieldcrest Property:  “PD” Nonresidential Planned Development District

 

3.

300 American Property:  “I” Limited Industrial District

 

4.

500 American Property:  “I” Limited Industrial District

Schedule 5.1.31-1

 